
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.5


CREDIT AND SECURITY AGREEMENT

among

KRATOS DEFENSE & SECURITY SOLUTIONS, INC.
as Borrower

THE LENDERS NAMED HEREIN
as Lenders

and

KEYBANK NATIONAL ASSOCIATION
as Lead Arranger, Sole Book Runner and Administrative Agent

--------------------------------------------------------------------------------


dated as of
May 19, 2010

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
  Page  

ARTICLE I. DEFINITIONS

    1    

Section 1.1. Definitions

    1    

Section 1.2. Accounting Terms

    25    

Section 1.3. Terms Generally

    26  

ARTICLE II. AMOUNT AND TERMS OF CREDIT

   
26    

Section 2.1. Amount and Nature of Credit

    26    

Section 2.2. Revolving Credit Commitment

    26    

Section 2.3. Interest

    31    

Section 2.4. Evidence of Indebtedness

    32    

Section 2.5. Notice of Credit Event; Funding of Loans

    32    

Section 2.6. Payment on Loans and Other Obligations

    33    

Section 2.7. Prepayment

    34    

Section 2.8. Commitment and Other Fees

    35    

Section 2.9. Modifications to Commitment

    35    

Section 2.10. Computation of Interest and Fees

    36    

Section 2.11. Mandatory Payments

    36    

Section 2.12. Establishment of Reserves

    37    

Section 2.13. Addition of Borrowing Base Company

    37    

Section 2.14. Record of Advances; Application of Collections

    37    

Section 2.15. Protective Advances

    38  

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES

   
39    

Section 3.1. Requirements of Law

    39    

Section 3.2. Taxes

    40    

Section 3.3. Funding Losses

    41    

Section 3.4. Eurodollar Rate Lending Unlawful; Inability to Determine Rate

    41    

Section 3.5. Discretion of Lenders as to Manner of Funding

    42  

ARTICLE IV. CONDITIONS PRECEDENT

   
42    

Section 4.1. Conditions to Each Credit Event

    42    

Section 4.2. Conditions to the First Credit Event

    42    

Section 4.3. Post-Closing Conditions

    45  

ARTICLE V. COVENANTS

   
46    

Section 5.1. Insurance

    46    

Section 5.2. Money Obligations

    46    

Section 5.3. Financial Statements, Collateral Reporting and Information

    46    

Section 5.4. Financial Records

    49    

Section 5.5. Franchises; Change in Business

    49    

Section 5.6. ERISA Pension and Benefit Plan Compliance

    49    

Section 5.7. Financial Covenants

    50    

Section 5.8. Borrowing

    50    

Section 5.9. Liens

    51    

Section 5.10. Regulations T, U and X

    52    

Section 5.11. Investments, Loans and Guaranties

    52    

Section 5.12. Merger and Sale of Assets

    53    

Section 5.13. Acquisitions

    54    

Section 5.14. Notice

    55  

i

--------------------------------------------------------------------------------



 
  Page    

Section 5.15. Restricted Payments

    55    

Section 5.16. Environmental Compliance

    56    

Section 5.17. Affiliate Transactions

    56    

Section 5.18. Use of Proceeds

    57    

Section 5.19. Corporate Names and Locations of Collateral

    57    

Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest

    57    

Section 5.21. Collateral

    58    

Section 5.22. Government Contracts

    59    

Section 5.23. Commercial Tort Claims

    60    

Section 5.24. Returns of Inventory

    60    

Section 5.25. Acquisition, Sale and Maintenance of Inventory

    60    

Section 5.26. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral

    60    

Section 5.27. Restrictive Agreements

    60    

Section 5.28. Other Covenants and Provisions

    61    

Section 5.29. Pari Passu Ranking

    61    

Section 5.30. Guaranty Under Material Indebtedness Agreement

    61    

Section 5.31. Senior Notes Documents

    61    

Section 5.32. Amendment of Organizational Documents

    61    

Section 5.33. Fiscal Year of Borrower

    61    

Section 5.34. Further Assurances

    61  

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

   
62    

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification

    62    

Section 6.2. Corporate Authority

    62    

Section 6.3. Compliance with Laws and Contracts

    62    

Section 6.4. Litigation and Administrative Proceedings

    63    

Section 6.5. Title to Assets

    63    

Section 6.6. Liens and Security Interests

    63    

Section 6.7. Tax Returns

    63    

Section 6.8. Environmental Laws

    63    

Section 6.9. Locations

    64    

Section 6.10. Continued Business

    64    

Section 6.11. Employee Benefits Plans

    64    

Section 6.12. Consents or Approvals

    65    

Section 6.13. Solvency

    65    

Section 6.14. Financial Statements

    65    

Section 6.15. Regulations

    65    

Section 6.16. Material Agreements

    65    

Section 6.17. Intellectual Property

    66    

Section 6.18. Insurance

    66    

Section 6.19. Deposit and Securities Accounts

    66    

Section 6.20. Accurate and Complete Statements

    66    

Section 6.21. Senior Notes Documents

    66    

Section 6.22. Investment Company; Other Restrictions

    66    

Section 6.23. Assigned Government Contracts

    66    

Section 6.24. Pledged Notes

    67    

Section 6.25. Pledged Securities

    67    

Section 6.26. Defaults

    67  

ii

--------------------------------------------------------------------------------



 
  Page  

ARTICLE VII. SECURITY

    67    

Section 7.1. Security Interest in Collateral

    67    

Section 7.2. Cash Management System

    67    

Section 7.3. Collections and Receipt of Proceeds by Agent

    69    

Section 7.4. Agent's Authority Under Pledged Notes

    70    

Section 7.5. Use of Inventory and Equipment

    70  

ARTICLE VIII. EVENTS OF DEFAULT

   
70    

Section 8.1. Payments

    70    

Section 8.2. Special Covenants

    70    

Section 8.3. Other Covenants

    70    

Section 8.4. Representations and Warranties

    71    

Section 8.5. Cross Default

    71    

Section 8.6. ERISA Default

    71    

Section 8.7. Change in Control

    71    

Section 8.8. Judgments

    71    

Section 8.9. Material Adverse Change

    71    

Section 8.10. Security

    71    

Section 8.11. Validity of Loan Documents

    72    

Section 8.12. Solvency

    72  

ARTICLE IX. REMEDIES UPON DEFAULT

   
73    

Section 9.1. Optional Defaults

    73    

Section 9.2. Automatic Defaults

    73    

Section 9.3. Letters of Credit

    73    

Section 9.4. Offsets

    73    

Section 9.5. Equalization Provisions

    73    

Section 9.6. Collateral

    74    

Section 9.7. Other Remedies

    74    

Section 9.8. Application of Proceeds

    75  

ARTICLE X. THE AGENT

   
75    

Section 10.1. Appointment and Authorization

    75    

Section 10.2. Note Holders

    76    

Section 10.3. Consultation With Counsel

    76    

Section 10.4. Documents

    76    

Section 10.5. Agent and Affiliates

    76    

Section 10.6. Knowledge or Notice of Default

    76    

Section 10.7. Action by Agent

    77    

Section 10.8. Release of Collateral or Guarantor of Payment

    77    

Section 10.9. Delegation of Duties

    77    

Section 10.10. Indemnification of Agent

    77    

Section 10.11. Successor Agent

    78    

Section 10.12. Fronting Lender

    78    

Section 10.13. Swing Line Lender

    78    

Section 10.14. Agent May File Proofs of Claim

    78    

Section 10.15. No Reliance on Agent's Customer Identification Program

    79    

Section 10.16. Other Agents

    79  

iii

--------------------------------------------------------------------------------



 
  Page  

ARTICLE XI. MISCELLANEOUS

    79    

Section 11.1. Lenders' Independent Investigation

    79    

Section 11.2. No Waiver; Cumulative Remedies

    79    

Section 11.3. Amendments, Waivers and Consents

    79    

Section 11.4. Notices

    81    

Section 11.5. Costs, Expenses and Documentary Taxes

    81    

Section 11.6. Indemnification

    81    

Section 11.7. Obligations Several; No Fiduciary Obligations

    82    

Section 11.8. Execution in Counterparts

    82    

Section 11.9. Binding Effect; Borrower's Assignment

    82    

Section 11.10. Lender Assignments

    82    

Section 11.11. Sale of Participations

    83    

Section 11.12. Replacement of Affected Lenders

    84    

Section 11.13. Patriot Act Notice

    84    

Section 11.14. Severability of Provisions; Captions; Attachments

    84    

Section 11.15. Investment Purpose

    85    

Section 11.16. Entire Agreement

    85    

Section 11.17. Confidentiality

    85    

Section 11.18. Limitations on Liability of the Fronting Lender

    85    

Section 11.19. General Limitation of Liability

    86    

Section 11.20. No Duty

    86    

Section 11.21. Legal Representation of Parties

    86    

Section 11.22. Governing Law; Submission to Jurisdiction

    86    

Section 11.23. Legend

    87    

Jury Trial Waiver

    Signature Page 1  

 
   
   
 

Exhibit A

 

Form of Revolving Credit Note

    E-1  

Exhibit B

 

Form of Swing Line Note

    E-3  

Exhibit C

 

Form of Borrowing Base Certificate

    E-5  

Exhibit D

 

Form of Notice of Loan

    E-6  

Exhibit E

 

Form of Compliance Certificate

    E-7  

Exhibit F

 

Form of Assignment and Acceptance Agreement

    E-8  

Exhibit G

 

Form of Instrument of Assignment

    E-13  

Exhibit H

 

Form of Notice of Assignment of Claims

    E-14  

 
   
   
 

Schedule 1

 

Commitments of Lenders

       

Schedule 2

 

Guarantors of Payment

       

Schedule 2.2

 

Existing Letters of Credit

       

Schedule 3

 

Borrowing Base Companies

       

Schedule 4

 

Pledged Securities

       

Schedule 5

 

Real Property

       

Schedule 5.3

 

Monthly and Quarterly Reporting Periods

       

Schedule 5.8

 

Indebtedness

       

Schedule 5.9

 

Liens

       

Schedule 5.11

 

Permitted Foreign Subsidiary Loans, Guaranties and Investments

       

Schedule 5.17

 

Affiliate Transactions

       

Schedule 6.1

 

Corporate Existence; Subsidiaries; Foreign Qualification

       

Schedule 6.4

 

Litigation and Administrative Proceedings

       

Schedule 6.5

 

Real Estate Owned by the Companies

       

iv

--------------------------------------------------------------------------------



 
   
   
 

Schedule 6.9

 

Locations

       

Schedule 6.11

 

Employee Benefits Plans

       

Schedule 6.16

 

Material Agreements

       

Schedule 6.17

 

Intellectual Property

       

Schedule 6.18

 

Insurance

       

Schedule 6.19

 

Deposit and Securities Accounts

       

Schedule 6.23

 

Assigned Government Contracts

       

Schedule 7.4

 

Pledged Notes

       

v

--------------------------------------------------------------------------------





        This CREDIT AND SECURITY AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this "Agreement") is made effective as
of the 19th day of May, 2010 among:

        (a)   KRATOS DEFENSE & SECURITY SOLUTIONS, INC., a Delaware corporation
("Borrower");

        (b)   the lenders listed on Schedule 1 hereto and each other Eligible
Transferee, as hereinafter defined, that from time to time becomes a party
hereto pursuant to Section 11.10 hereof (collectively, the "Lenders" and,
individually, each a "Lender"); and

        (c)   KEYBANK NATIONAL ASSOCIATION, a national banking association, as
the lead arranger, sole book runner and administrative agent for the Lenders
under this Agreement ("Agent").


WITNESSETH:


        WHEREAS, Borrower, Agent and the Lenders desire to contract for the
establishment of credits in the aggregate principal amounts hereinafter set
forth, to be made available to Borrower upon the terms and subject to the
conditions hereinafter set forth;

        NOW, THEREFORE, it is mutually agreed as follows:


ARTICLE I. DEFINITIONS


        Section 1.1.    Definitions.    As used in this Agreement, the following
terms shall have the meanings set forth below:

        "Account" means an account, as that term is defined in the U.C.C.

        "Account Debtor" means an account debtor, as that term is defined in the
U.C.C., or any other Person obligated to pay all or any part of an Account in
any manner and includes (without limitation) any Guarantor thereof.

        "Acquisition" means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of any Person (other than a Company),
or any business or division of any Person (other than a Company), (b) the
acquisition of in excess of fifty percent (50%) of the outstanding capital stock
(or other equity interest) of any Person (other than a Company), or (c) the
acquisition of another Person (other than a Company) by a merger, amalgamation
or consolidation or any other combination with such Person.

        "Additional Commitments" means that term as defined in Section 2.9(b)
hereof.

        "Additional Lender" means an Eligible Transferee that shall become a
Lender during the Commitment Increase Period pursuant to Section 2.9(b) hereof.

        "Additional Lender Assumption Agreement" means an additional lender
assumption agreement, in form and substance satisfactory to Agent, wherein an
Additional Lender shall become a Lender.

        "Additional Lender Assumption Effective Date" means that term as defined
in Section 2.9(b) hereof.

        "Advance Record" means that term as defined in Section 2.14(a) hereof.

        "Advantage" means any payment (whether made voluntarily or
involuntarily, by offset of any deposit or other indebtedness or otherwise)
received by any Lender in respect of the Obligations, if such payment results in
that Lender having less than its pro rata share (based upon its Commitment
Percentage) of the Obligations then outstanding.

        "Affected Lender" means a Defaulting Lender, an Insolvent Lender or a
Downgraded Lender.

        "Affiliate" means any Person, directly or indirectly, controlling,
controlled by or under common control with a Company and "control" (including
the correlative meanings, the terms "controlling",

--------------------------------------------------------------------------------




"controlled by" and "under common control with") means the power, directly or
indirectly, to direct or cause the direction of the management and policies of a
Company, whether through the ownership of voting securities, by contract or
otherwise.

        "Agent" means that term as defined in the first paragraph hereof.

        "Agent Fee Letter" means the Agent Fee Letter between Borrower and
Agent, dated as of the Closing Date, as the same may from time to time be
amended, restated or otherwise modified.

        "Agreement" means that term as defined in the first paragraph hereof.

        "Applicable Commitment Fee Rate" means:

        (a)   for the period from the Closing Date through May 31, 2010, one
hundred (100.00) basis points; and

        (b)   commencing June 1, 2010, the Average Monthly Revolving Credit
Availability for the most recently completed calendar month shall be used to
establish the number of basis points that will go into effect on June 1, 2010
and thereafter, as provided below:

Average Monthly Revolving Credit
Availability
  Applicable Commitment Fee Rate  

Less than or equal to $15,000,000

    75.00 basis points  

Greater than $15,000,000

    100.00 basis points  

After June 1, 2010, changes to the Applicable Commitment Fee Rate shall be
effective on the first day of each calendar month and shall be based on the
Average Monthly Revolving Credit Availability for the most recently completed
calendar month. Anything in this definition to the contrary notwithstanding, if
the Revolving Amount is reduced for any reason, the Dollar amounts set forth in
the foregoing pricing matrix shall also be correspondingly reduced by the amount
of any such reduction in the Revolving Amount. The above pricing matrix does not
modify or waive, in any respect, the rights of Agent and the Lenders to charge
the Default Rate, or the rights and remedies of Agent and the Lenders pursuant
to Articles VIII and IX hereof.

        "Applicable Margin" means:

        (a)   for the period from the Closing Date through May 31, 2010, three
hundred twenty-five (325.00) basis points for Eurodollar Loans and one hundred
twenty-five (125.00) basis points for Base Rate Loans; and

        (b)   commencing June 1, 2010, the Average Monthly Revolving Credit
Availability for the most recently completed calendar month shall be used to
establish the number of basis points that will go into effect on June 1, 2010
and thereafter, as provided below:

Average Monthly Revolving Credit Availability
  Applicable Basis
Points for
Eurodollar Loans   Applicable Basis
Points for
Base Rate Loans  

Less than $5,000,000

    400.00     200.00  

Greater than or equal to $5,000,000 and less than or equal to $15,000,000

    350.00     150.00  

Greater than $15,000,000

    325.00     125.00  

After June 1, 2010, changes to the Applicable Margin shall be effective on the
first day of each calendar month and shall be based on the Average Monthly
Revolving Credit Availability for the most recently completed calendar month.
Anything in this definition to the contrary notwithstanding, if the Revolving
Amount is reduced for any reason, the Dollar amounts set forth in the foregoing
pricing matrix shall also be correspondingly reduced by the amount of any such
reduction in the Revolving

2

--------------------------------------------------------------------------------




Amount. The above pricing matrix does not modify or waive, in any respect, the
rights of Agent and the Lenders to charge the Default Rate, or the rights and
remedies of Agent and the Lenders pursuant to Articles VIII and IX hereof.

        "Appraised Inventory NOLV" means the appraised net orderly liquidation
value of the Eligible Inventory, as set forth in the most recent inventory
appraisal report completed on behalf of, and reasonably acceptable to, Agent.

        "Assigned Government Contract" means all Government Contracts that
(a) are for an amount in excess of Five Hundred Thousand Dollars ($500,000), or
(b) pursuant to the terms of Section 5.22 hereof, are required to be subject to
an Instrument of Assignment and Notice of Assignment of Claims.

        "Assignment Agreement" means an Assignment and Acceptance Agreement in
the form of the attached Exhibit F.

        "Authorized Officer" means a Financial Officer or other individual
authorized by a Financial Officer in writing (with a copy to Agent) to handle
certain administrative matters in connection with this Agreement.

        "Available Liquidity" means, at any date, the sum of (a) the aggregate
unrestricted and unencumbered cash on hand of Borrower and the other Borrowing
Base Companies held at financial institutions located in the United States that
are Lenders, plus (b) the Revolving Credit Availability.

        "Average Monthly Revolving Credit Availability" means, for any calendar
month, the average daily Revolving Credit Availability in effect during such
calendar month.

        "Bailee's Waiver" means a bailee's waiver, in form and substance
satisfactory to Agent, delivered by a Credit Party in connection with this
Agreement, as such waiver may from time to time be amended, restated or
otherwise modified.

        "Bank Product Agreements" means those certain cash management services
and other agreements entered into from time to time between a Company and Agent
or a Lender (or an affiliate of a Lender) in connection with any of the Bank
Products.

        "Bank Product Obligations" means all obligations, liabilities,
contingent reimbursement obligations, fees, and expenses owing by a Company to
Agent or any Lender (or an affiliate of a Lender) pursuant to or evidenced by
the Bank Product Agreements.

        "Bank Products" means a service or facility extended to a Company by
Agent or any Lender (or an affiliate of a Lender) for (a) credit cards and
credit card processing services (b) debit and purchase cards, (c) ACH
transactions, and (d) cash management, including controlled disbursement,
accounts or services.

        "Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy", as now or hereafter in effect, or any successor thereto, as
hereafter amended.

        "Base Rate" means a rate per annum equal to the highest of (a) the Prime
Rate, (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one hundred (100.00) basis points in excess of the
London Interbank Offered Rate for loans in Eurodollars with an Interest Period
of one month. Any change in the Base Rate shall be effective immediately from
and after such change in the Base Rate.

        "Base Rate Loan" means a Revolving Loan described in Section 2.2(a)
hereof, that shall be denominated in Dollars and on which Borrower shall pay
interest at a rate based on the Derived Base Rate.

        "Borrower" means that term as defined in the first paragraph hereof.

3

--------------------------------------------------------------------------------



        "Borrowing Base" means an amount equal to the total of the following:

        (a)   up to eighty-five percent (85%) of the aggregate amount due and
owing on Eligible Accounts Receivable of the Borrowing Base Companies; plus

        (b)   the lesser of:

          (i)  the lesser of (A) up to sixty percent (60%) of the aggregate of
the cost or market value (whichever is lower), as determined on an average cost
method basis in accordance with GAAP, of the Eligible Inventory of the Borrowing
Base Companies, or (B) up to eighty-five percent (85%) of the Appraised
Inventory NOLV; or

         (ii)  Ten Million Dollars ($10,000,000); minus

        (c)   Reserves, if any;

provided that, anything herein to the contrary notwithstanding, Agent shall at
all times have the right to modify or reduce such percentages or dollar amount
caps from time to time, in its reasonable credit judgment.

        "Borrowing Base Certificate" means a Borrowing Base Certificate, in the
form of the attached Exhibit C.

        "Borrowing Base Company" means each Company listed on Schedule 3 hereto,
and each additional Company that shall become a Borrowing Base Company pursuant
to Section 2.13 hereof.

        "Business Day" means any day that is not a Saturday, a Sunday or another
day of the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, if the applicable Business Day relates to a
Eurodollar Loan, is a day of the year on which dealings in deposits are carried
on in the London interbank Eurodollar market.

        "Capital Distribution" means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company's capital stock or other equity
interest.

        "Capitalized Lease Obligations" means obligations of the Companies for
the payment of rent for any real or personal property under leases or agreements
to lease that, in accordance with GAAP, have been or should be capitalized on
the books of the lessee and, for purposes hereof, the amount of any such
obligation shall be the capitalized amount thereof determined in accordance with
GAAP.

        "Cash Equivalents" means:

        (a)   marketable direct obligations issued by, or unconditionally
guaranteed by, the United States of America or any agency or instrumentality
thereof and backed by the full faith and credit of the United States of America,
in each case maturing within one year from the date of acquisition thereof;

        (b)   marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either Standard and Poor's or Moody's;

        (c)   commercial paper maturing no more than one year from the date of
creation thereof and, at the time of acquisition, having a short-term commercial
paper rating of at least A-1 from Standard and Poor's or at least P-1 from
Moody's;

4

--------------------------------------------------------------------------------



        (d)   certificates of deposit or bankers' acceptances maturing within
one year from the date of acquisition thereof issued by any bank organized under
the laws of the United States of America or any state thereof or the District of
Columbia or any U.S. branch of a foreign bank having at the date of acquisition
thereof combined net capital and surplus of not less than Two Hundred Fifty
Million Dollars ($250,000,000);

        (e)   repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subpart (a) above entered into
with any bank meeting the qualifications specified in subpart (d) above; and

        (f)    investments in money market funds which invest exclusively in
assets satisfying the requirements of subparts (a) through (e) above.

        "Cash Collateral Account" means a commercial Deposit Account designated
"cash collateral account" and maintained by the Credit Parties with Agent,
without liability by Agent or the Lenders to pay interest thereon, from which
account Agent, on behalf of the Lenders, shall have the exclusive right to
withdraw funds until all of the Secured Obligations are paid in full.

        "Cash Security" means all cash, instruments, Deposit Accounts and other
cash equivalents, whether matured or unmatured, whether collected or in the
process of collection, upon which a Credit Party presently has or may hereafter
have any claim, wherever located, including but not limited to any of the
foregoing that are presently or may hereafter be existing or maintained with,
issued by, drawn upon, or in the possession of Agent or any Lender.

        "Change in Control" means (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially (within the meaning of Rules 13d-3
and 13d-5 of the Exchange Act) or of record, on or after the Closing Date, by
any Person or group (within the meaning of Sections 13d and 14d of the Exchange
Act), of shares representing more than thirty percent (30%) of the aggregate
ordinary Voting Power represented by the issued and outstanding equity interests
of Borrower; (b) the occupation of a majority of the seats (other than vacant
seats) on the board of directors or other governing body of Borrower by Persons
who were neither (i) nominated by the board of directors or other governing body
of Borrower nor (ii) appointed by directors so nominated; (c) Borrower shall
cease to own one hundred percent (100%) of each other Borrowing Base Company; or
(d) the occurrence of a change in control, or other term of similar import used
therein, as defined in any Senior Notes Document or Material Indebtedness
Agreement.

        "Closing Available Liquidity" means, as of the Closing Date, the sum of
(a) the aggregate unrestricted and unencumbered cash on hand of the Credit
Parties held at financial institutions located in the United States, plus
(b) Revolving Credit Availability, provided that, for purposes of calculating
the Revolving Credit Availability under Section 4.2(s), Revolving Credit
Exposure shall include, without duplication, (i) any fees and expenses due under
Section 4.2(u) hereof, (ii) any accounts payable of Borrower with balances over
sixty (60) days past due, and (iii) Borrower's initial credit request under the
Revolving Credit Commitment.

        "Closing Date" means the effective date of this Agreement as set forth
in the first paragraph of this Agreement.

        "Closing Revolving Amount" means Twenty-Five Million Dollars
($25,000,000).

        "Code" means the Internal Revenue Code of 1986, as amended, together
with the rules and regulations promulgated thereunder.

5

--------------------------------------------------------------------------------



        "Collateral" means (a) all of Borrower's existing and future
(i) personal property, (ii) Accounts, Investment Property, instruments, contract
rights, chattel paper, documents, supporting obligations, letter-of-credit
rights, Pledged Securities, Pledged Notes (if any), Government Contracts,
Commercial Tort Claims, General Intangibles, Inventory and Equipment,
(iii) funds now or hereafter on deposit in one or more Cash Collateral Accounts,
if any, and (iv) Cash Security; (b) the Real Property; and (c) Proceeds of any
of the foregoing.

        "Collection" means any payment made from an Account Debtor to a Credit
Party including, but not limited to, cash, checks, drafts and any other form of
payment.

        "Commercial Tort Claim" means a commercial tort claim, as that term is
defined in the U.C.C.

        "Commitment" means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in Swing Loans and the
issuance of Letters of Credit pursuant to the Revolving Credit Commitment, up to
the Total Commitment Amount.

        "Commitment Increase Period" means the period from the Closing Date to
the date that is six months prior to the last day of the Commitment Period.

        "Commitment Percentage" means, for each Lender, the percentage set forth
opposite such Lender's name under the column headed "Commitment Percentage", as
listed in Schedule 1 hereto (taking into account any assignments pursuant to
Section 11.10 hereof).

        "Commitment Period" means the period from the Closing Date to May 18,
2014, or such earlier date on which the Commitment shall have been terminated
pursuant to Article IX hereof.

        "Companies" means Borrower and all Subsidiaries.

        "Company" means Borrower or a Subsidiary.

        "Compliance Certificate" means a Compliance Certificate in the form of
the attached Exhibit E.

        "Confidential Information" means all confidential or proprietary
information about the Companies that has been furnished by any Company to Agent
or any Lender, whether furnished before or after the Closing Date and regardless
of the manner in which it is furnished, but does not include any such
information that (a) is or becomes generally available to the public other than
as a result of a disclosure by Agent or such Lender not permitted by this
Agreement, (b) was available to Agent or such Lender on a nonconfidential basis
prior to its disclosure to Agent or such Lender, or (c) becomes available to
Agent or such Lender on a nonconfidential basis from a Person other than a
Company.

        "Consideration" means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.

        "Consolidated" means the resultant consolidation of the financial
statements of Borrower and its Subsidiaries in accordance with GAAP, including
principles of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.14 hereof.

        "Consolidated Capital Expenditures" means, for any period, the amount of
capital expenditures of Borrower, as determined on a Consolidated basis.

        "Consolidated Depreciation and Amortization Charges" means, for any
period, the aggregate of all depreciation and amortization charges for fixed
assets, leasehold improvements and general intangibles (specifically including
goodwill) of Borrower for such period, as determined on a Consolidated basis.

        "Consolidated EBITDA" means, for any period, as determined on a
Consolidated basis, (a) Consolidated Net Income for such period plus, without
duplication, the aggregate amounts

6

--------------------------------------------------------------------------------




deducted in determining such Consolidated Net Income in respect of
(i) Consolidated Interest Expense, (ii) Consolidated Income Tax Expense,
(iii) Consolidated Depreciation and Amortization Charges, (iv) non-cash losses
or charges, and (v) losses with respect to Kratos Southeast, Inc. (so long as
Kratos Southeast, Inc. is held as a discontinued operation and is sold or
otherwise divested on or prior to the last day of the 2010 fiscal year of
Borrower) for (A) the 2009 fiscal year of Borrower, and (B) the Quarterly
Reporting Periods in 2010 in an aggregate amount not to exceed Two Million
Dollars ($2,000,000); minus (b) to the extent included in Consolidated Net
Income for such period, non-cash gains.

        "Consolidated Fixed Charges" means, for any period, as determined on a
Consolidated basis, the aggregate, without duplication, of (a) Consolidated
Interest Expense, and (b) principal payments on Consolidated Funded Indebtedness
(including, without limitation, payments on Capitalized Lease Obligations, and
excluding optional prepayments of the Revolving Loans).

        "Consolidated Funded Indebtedness" means, at any date, all Indebtedness
(including, but not limited to, short-term, long-term and Subordinated
Indebtedness, if any) of Borrower, as determined on a Consolidated basis.

        "Consolidated Income Tax Expense" means, for any period, all provisions
for taxes based on the gross or net income of Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.

        "Consolidated Interest Expense" means, for any period, the interest
expense (including, without limitation, the "imputed interest" portion of
Capitalized Lease Obligations, synthetic leases and asset securitizations, if
any, and excluding deferred financing costs) of Borrower for such period, as
determined on a Consolidated basis.

        "Consolidated Net Income" means, for any period, the net income (loss)
of Borrower for such period, as determined on a Consolidated basis.

        "Consolidated Net Worth" means, at any date, the stockholders' equity of
Borrower, determined as of such date on a Consolidated basis.

        "Consolidated Unfunded Capital Expenditures" means, for any period,
Consolidated Capital Expenditures that are not directly financed by the
Companies with long-term Indebtedness (other than Revolving Loans) or
Capitalized Lease Obligations, as determined on a Consolidated basis.

        "Contract Account Debtor" means, with respect to a Government Contract
or a Government Subcontract, as determined on a contract by contract basis, an
Account Debtor or any other Person obligated to pay all or any part of an
Account in any manner and includes (without limitation) any Guarantor thereof.

        "Control Agreement" means each Deposit Account Control Agreement and
each Securities Account Control Agreement.

        "Controlled Disbursement Account" means a commercial Deposit Account
designated "controlled disbursement account" and maintained by one or more
Credit Parties with Agent or another Lender, without liability by Agent or such
Lender to pay interest thereon.

        "Controlled Group" means a Company and each Person required to be
aggregated with a Company under Code Section 414(b), (c), (m) or (o).

        "Credit Event" means the making by the Lenders of a Loan, the conversion
by the Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by the Fronting Lender of a Letter of Credit.

7

--------------------------------------------------------------------------------



        "Credit Party" means Borrower and any Subsidiary or other Affiliate that
is a Guarantor of Payment.

        "Default" means an event or condition that constitutes, or with the
lapse of any applicable grace period or the giving of notice or both would
constitute, an Event of Default, and that has not been waived by the Required
Lenders (or, if required hereunder, all of the Lenders) in writing.

        "Default Rate" means (a) with respect to any Loan or other Obligation, a
rate per annum equal to two percent (2%) in excess of the rate otherwise
applicable thereto, and (b) with respect to any other amount, if no rate is
specified or available, a rate per annum equal to two percent (2%) in excess of
the Derived Base Rate from time to time in effect.

        "Defaulting Lender" means any Lender, as reasonably determined by Agent,
that (a) has failed (which failure has not been cured) to fund any Loan or any
participation interest in Letters of Credit required to be made hereunder in
accordance with the terms hereof (unless such Lender shall have notified Agent
and Borrower in writing of its good faith determination that a condition under
Section 4.1 hereof to its obligation to fund any Loan shall not have been
satisfied); (b) has notified Borrower or Agent in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit; (c) has failed, within three Business Days
after receipt of a written request from Agent or Borrower to confirm that it
will comply with the terms of this Agreement relating to its obligation to fund
prospective Loans or participations in Letters of Credit, and such request
states that the requesting party has reason to believe that the Lender receiving
such request may fail to comply with such obligation, and states such reason; or
(d) has failed to pay to Agent or any other Lender when due an amount owed by
such Lender to Agent or any other Lender pursuant to the terms of this
Agreement, unless such amount is subject to a good faith dispute or such failure
has been cured. Any Defaulting Lender shall cease to be a Defaulting Lender when
Agent determines, in its reasonable discretion, that such Defaulting Lender is
no longer a Defaulting Lender based upon the characteristics set forth in this
definition.

        "Deposit Account" means a deposit account, as that term is defined in
the U.C.C.

        "Deposit Account Control Agreement" means each Deposit Account Control
Agreement among a Credit Party, Agent and a depository institution, dated on or
after the Closing Date, to be in form and substance satisfactory to Agent, as
the same may from time to time be amended, restated or otherwise modified.

        "Derived Base Rate" means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Base Rate Loans plus the
Base Rate.

        "Derived Eurodollar Rate" means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurodollar Loans plus the
Eurodollar Rate.

        "Disposition" means the lease, transfer or other disposition of assets
(whether in one or more than one transaction) by a Company.

        "Dollar" or the $ sign means lawful money of the United States of
America.

        "Domestic Subsidiary" means a Subsidiary that is not a Foreign
Subsidiary.

        "Dormant Subsidiary" means, as of any date of determination, a Company
that (a) is not a Credit Party or the equity holder of a Credit Party, (b) has
aggregate assets of less than Five Hundred Thousand Dollars ($500,000),
(c) generated less than One Million Dollars ($1,000,000) in annual revenue
during the most recently completed fiscal year of Borrower, and (d) has no
direct or indirect Subsidiaries (i) with aggregate assets, for such Company and
all such Subsidiaries, of more than Five

8

--------------------------------------------------------------------------------




Hundred Thousand Dollars ($500,000), or (ii) that generated, in the aggregate,
for such Company and all such Subsidiaries, more than One Million Dollars
($1,000,000) in annual revenue during the most recently completed fiscal year of
Borrower.

        "Downgraded Lender" means any Lender that has a non-credit enhanced
senior unsecured debt rating below investment grade from either Moody's,
Standard & Poor's or any other nationally recognized statistical rating
organization recognized as such by the SEC. Any Downgraded Lender shall cease to
be a Downgraded Lender when Agent determines, in its reasonable discretion, that
such Downgraded Lender is no longer a Downgraded Lender based upon the
characteristics set forth in this definition.

        "EBITDA" means, for any period, in accordance with GAAP, (a) Net Income
for such period, plus the aggregate amounts deducted in determining such Net
Income in respect of (i) income taxes, (ii) interest expense, (iii) depreciation
and amortization charges, and (iv) non-cash losses or charges; minus (b) to the
extent included in Net Income for such period, non-cash gains.

        "Eligible Account Receivable" means an Account that is an account
receivable (i.e., each specific invoice) of a Borrowing Base Company that, at
all times until it is collected in full, continuously meets the following
requirements:

        (a)   is not subject to any claim for credit, allowance or adjustment by
the Account Debtor or any defense, dispute, set-off, chargeback or counterclaim;

        (b)   arose in the ordinary course of business of such Borrowing Base
Company from the performance (fully completed) of services or bona fide sale of
goods that have been shipped to the Account Debtor, and not more than ninety
(90) days have elapsed since the invoice date;

        (c)   is not owing from an Account Debtor with respect to which such
Borrowing Base Company has received any notice or has any knowledge of
insolvency, bankruptcy or financial impairment, or that has suspended normal
business operations, dissolved, liquidated or terminated its existence;

        (d)   is not subject to an assignment, pledge, claim, mortgage, lien or
security interest of any type except those granted to or in favor of Agent, for
the benefit of the Lenders, and Indenture Agent, for the benefit of the Senior
Noteholders;

        (e)   does not relate to any goods repossessed, lost, damaged, rejected
or returned, or acceptance of which has been revoked or refused;

        (f)    is not evidenced by a promissory note or any other instrument or
by chattel paper;

        (g)   has not been determined by Agent to be unsatisfactory in any
respect, in its reasonable credit judgment;

        (h)   is not a Government Account Receivable (other than an Eligible
Government Account Receivable);

        (i)    is not owing from an Affiliate, an equity holder or an employee
of such Borrowing Base Company;

        (j)    is not a Foreign Account Receivable, except for the amount of
such Foreign Account Receivable that is fully insured by an insurer acceptable
to Agent or backed by a letter of credit issued by, or a guaranty from, a
financial institution acceptable to Agent, in each case in form and substance
acceptable to Agent in its reasonable credit judgment;

        (k)   is not owing from (i) a Contract Account Debtor that has failed to
pay more than fifty percent (50%), in the case of an Account Debtor on a
Government Contract, of its currently outstanding accounts receivable within
ninety (90) days of the invoice date, or (ii) an Account Debtor that has

9

--------------------------------------------------------------------------------




failed to pay more than twenty-five percent (25%), in the case of any other
Account Debtor, of its currently outstanding accounts receivable within ninety
(90) days of the invoice date;

        (l)    with respect to:

          (i)  an Account Debtor (other than (A) the United States or any of its
departments, agencies or instrumentalities, or (B) an Investment Grade Account
Debtor) that, together with its affiliates, owes one or more Borrowing Base
Companies more than twenty-five percent (25%) of all accounts receivable of the
Borrowing Base Companies, is not the portion of the Accounts that represents the
amount in excess of twenty-five percent (25%) of such accounts receivable; and

         (ii)  an Investment Grade Account Debtor (other than the United States
or any of its departments, agencies or instrumentalities) that, together with
its affiliates, owes one or more Borrowing Base Companies more than fifty
percent (50%) of all accounts receivable of the Borrowing Base Companies, is not
the portion of the Accounts that represents the amount in excess of fifty
percent (50%) of such accounts receivable; and

        (m)  is an Account in which Agent, for the benefit of the Lenders, has a
valid and enforceable first priority security interest;

        (n)   has not arisen in connection with sales of goods that were shipped
or delivered to an Account Debtor on consignment, a sale or return basis, a
guaranteed sale basis, a bill and hold basis, or on the basis of any similar
understanding;

        (o)   is not subject to any provision prohibiting assignment of the
right to payment or requiring notice of or consent to such assignment (except
provisions that are not enforceable under the Uniform Commercial Code in the
applicable jurisdiction);

        (p)   is not owing from an Account Debtor (other than the United States
or any of its departments, agencies or instrumentalities) located in a state
that requires that such Borrowing Base Company, in order to sue any Person in
such state's courts, to either (i) qualify to do business in such state or
(ii) file a report with the taxation division of such state for the then current
year, unless, in each case, such Borrowing Base Company has fulfilled such
requirements to the extent applicable for the then current year;

        (q)   is not an Account with respect to which any of the
representations, warranties, covenants and agreements contained in this
Agreement or any of the Loan Documents are not or have ceased to be complete and
correct, or have been breached;

        (r)   is not an Account that represents a progress billing (other than
an Eligible Government Account Receivable or an Eligible Government Subcontract
Account Receivable);

        (s)   is not owing by any state or any department, agency, or
instrumentality thereof unless such Borrowing Base Company has complied with any
applicable statutory or regulatory requirements thereof in respect of the
security interest of Agent, for the benefit of the Lenders, as granted
hereunder;

        (t)    is not, other than with respect to a Government Account
Receivable or a Government Subcontract Account Receivable, owing from an Account
Debtor that is also a supplier to or creditor of any Borrowing Base Company to
the extent of the amount owing to such supplier or creditor; and

        (u)   does not represent a manufacturer's or supplier's credits,
discounts, incentive plans or similar arrangements entitling any Borrowing Base
Company to discounts on future purchases therefrom.

10

--------------------------------------------------------------------------------



        "Eligible Government Account Receivable" means a Government Account
Receivable of a Borrowing Base Company that, at all times until it is collected
in full, continuously meets the following requirements:

        (a)   with respect to a Fixed Price Government Contract, the contracting
officer (or the authorized representative of such contracting officer) for such
Government Account Receivable has approved the payment of such Government
Account Receivable;

        (b)   all customary and required procedures have been followed by such
Borrowing Base Company to ensure the accuracy and legitimacy of such Government
Account Receivable;

        (c)   is not relating to a Government Contract that includes a provision
that prohibits the assignment of amounts due under such contract;

        (d)   an Instrument of Assignment and a Notice of Assignment of Claims
have been delivered to Agent with respect to such Government Account Receivable;

        (e)   no Company has received notice or has knowledge (or reason to
believe) that the Account Debtor with respect to such Government Account
Receivable does not intend to pay such Government Account Receivable (or any
other Government Account Receivable relating to the same Government Contract) in
accordance with the invoice with respect thereto, in accordance with the terms
of the Government Contract, or in accordance with the information that Borrower
has provided to Agent with respect to such Government Account Receivable;

        (f)    no Company has received a "Cure Notice", "Show Cause" or other
similar notice with respect to such Government Account Receivable (or any other
Government Account Receivable relating to the same Government Contract); and

        (g)   such Government Account Receivable meets all of the requirements
of an Eligible Account Receivable other than subparts (h), (l), (p), (r) and
(t) of the Eligible Account Receivable definition.

        "Eligible Government Subcontract Account Receivable" means a Government
Subcontract Account Receivable of a Borrowing Base Company that, at all times
until it is collected in full, continuously meets the following requirements:

        (a)   the customer with respect to such Government Subcontract Account
Receivable has approved the payment of such Government Subcontract Account
Receivable;

        (b)   no Company has received a notice of default or other similar
notice with respect to such Government Subcontract Account Receivable; and

        (c)   such Government Subcontract Account Receivable meets all of the
requirements of an Eligible Account Receivable other than subparts (h), (r) and
(t) of the Eligible Account Receivable definition.

        "Eligible Inventory" means all Inventory of a Borrowing Base Company in
which Agent, for the benefit of the Lenders, has a valid and enforceable first
security interest, except Inventory that:

        (a)   is in-transit or located outside of the United States;

        (b)   is in the possession of a bailee, consignee or other third party,
unless (i) reserves, satisfactory to Agent, have been established with respect
thereto; or (ii) (A) with respect to a consignee, processor or bailee, an
acknowledged consignment letter, Processor's Waiver or Bailee's Waiver, as the
case may be, has been received by Agent, (B) such third party is listed on
Schedule 6.9 hereto, as amended from time to time, or Agent has received prior
written notice of such third party location, (C) if required by Agent, proper
notice has been given to all secured parties of such third party that have filed
U.C.C. Financing Statements claiming a security interest in such third party's
inventory, and (D) with respect

11

--------------------------------------------------------------------------------




to a consignee or processor, such Borrowing Base Company has filed appropriate
U.C.C. Financing Statements to protect its interest therein, in form and
substance satisfactory to Agent;

        (c)   is located on facilities leased by a Borrowing Base Company,
unless an acknowledged Landlord's Waiver has been received (or waived in
writing) by Agent, or reserves, satisfactory to Agent, have been established
with respect thereto;

        (d)   is work-in-process;

        (e)   is slow-moving, damaged, defective or obsolete;

        (f)    consists of (i) goods not held for sale, such as labels,
maintenance items, supplies and packaging, or held for return to vendors, or
(ii) Inventory used in connection with research and development;

        (g)   is held for return to vendors;

        (h)   is subject to a Lien in favor of any Person other than Agent, for
the benefit of the Lenders, and Indenture Agent, for the benefit of the Senior
Noteholders; or

        (i)    is determined by Agent to be unsatisfactory in any respect, in
its reasonable credit judgment.

        "Eligible Transferee" means a commercial bank, financial institution or
other "accredited investor" (as defined in SEC Regulation D) that is not
Borrower, a Subsidiary or an Affiliate.

        "Environmental Disclosure Letter" means that certain letter from
Borrower to Agent, dated as of the Closing Date, concerning certain
environmental disclosures.

        "Environmental Laws" means all provisions of law (including the common
law), statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.

        "Environmental Permits" means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

        "Equipment" means equipment, as that term is defined in the U.C.C.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated pursuant thereto.

        "ERISA Event" means (a) the existence of a condition or event with
respect to an ERISA Plan that presents a risk of the imposition of an excise tax
or any other liability on a Company or of the imposition of a Lien on the assets
of a Company; (b) the engagement by a Controlled Group member in a non-exempt
"prohibited transaction" (as defined under ERISA Section 406 or Code
Section 4975) or a breach of a fiduciary duty under ERISA that could result in
liability to a Company; (c) the application by a Controlled Group member for a
waiver from the minimum funding requirements of Code Section 412 or ERISA
Section 302 or a Controlled Group member is required to provide security under
Code Section 401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable
Event with respect to any Pension Plan as to which notice is required to be
provided to the PBGC; (e) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a "complete withdrawal" or a "partial withdrawal" (as such
terms are defined in ERISA Sections 4203 and 4205, respectively); (f) the
involvement of, or occurrence or existence of any event or condition that makes
likely the involvement of, a Multiemployer Plan in any reorganization under
ERISA Section 4241; (g) the failure of an ERISA Plan (and any related trust)
that is intended to be qualified under Code Sections 401 and 501 to be so
qualified or the failure of any "cash or deferred arrangement" under any such
ERISA

12

--------------------------------------------------------------------------------




Plan to meet the requirements of Code Section 401(k); (h) the taking by the PBGC
of any steps to terminate a Pension Plan or appoint a trustee to administer a
Pension Plan, or the taking by a Controlled Group member of any steps to
terminate a Pension Plan; (i) the failure by a Controlled Group member or an
ERISA Plan to satisfy any requirements of law applicable to an ERISA Plan;
(j) the commencement, existence or threatening of a claim, action, suit, audit
or investigation with respect to an ERISA Plan, other than a routine claim for
benefits; or (k) any incurrence by or any expectation of the incurrence by a
Controlled Group member of any liability for post-retirement benefits under any
Welfare Plan, other than as required by ERISA Section 601, et. seq. or Code
Section 4980B.

        "ERISA Plan" means an "employee benefit plan" (within the meaning of
ERISA Section 3(3)) that a Controlled Group member at any time sponsors,
maintains, contributes to, has liability with respect to or has an obligation to
contribute to such plan.

        "Eurocurrency Liabilities" shall have the meaning assigned to that term
in Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

        "Eurodollar" means a Dollar denominated deposit in a bank or branch
outside of the United States.

        "Eurodollar Loan" means a Revolving Loan described in Section 2.2(a)
hereof, that shall be denominated in Dollars and on which Borrower shall pay
interest at a rate based upon the Derived Eurodollar Rate.

        "Eurodollar Rate" means, with respect to a Eurodollar Loan, for any
Interest Period, a rate per annum equal to the quotient obtained (rounded
upwards, if necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of
interest, determined by Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) as of approximately
11:00 A.M. (London time) two Business Days prior to the beginning of such
Interest Period pertaining to such Eurodollar Loan, as listed on British Bankers
Association Interest Rate LIBOR 01 or 02 as provided by Reuters or Bloomberg
(or, if for any reason such rate is unavailable from Reuters or Bloomberg, from
any other similar company or service that provides rate quotations comparable to
those currently provided by Reuters or Bloomberg) as the rate in the London
interbank market for Dollar deposits in immediately available funds with a
maturity comparable to such Interest Period, provided that, in the event that
such rate quotation is not available for any reason, then the Eurodollar Rate
shall be the average (rounded upward to the nearest 1/16th of 1%) of the per
annum rates at which deposits in immediately available funds in Dollars for the
relevant Interest Period and in the amount of the Eurodollar Loan to be
disbursed or to remain outstanding during such Interest Period, as the case may
be, are offered to Agent (or an affiliate of Agent, in Agent's discretion) by
prime banks in any Eurodollar market reasonably selected by Agent, determined as
of 11:00 A.M. (London time) (or as soon thereafter as practicable), two Business
Days prior to the beginning of the relevant Interest Period pertaining to such
Eurodollar Loan; by (b) 1.00 minus the Reserve Percentage.

        "Event of Default" means an event or condition that shall constitute an
event of default as defined in Article VIII hereof.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "Excluded Taxes" means, in the case of Agent and each Lender, taxes
imposed on or measured by its overall net income or branch profits, and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which Agent or such
Lender, as the case may be, is organized or in which its principal office is
located, or, in the case of any Lender, in which its applicable lending office
is located.

        "Existing Letter of Credit" means that term as defined in
Section 2.2(b)(vii) hereof.

13

--------------------------------------------------------------------------------



        "Federal Funds Effective Rate" means, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of New York (or any successor) on such day
as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the "Federal Funds Effective
Rate" as of the Closing Date.

        "Financial Officer" means any of the following officers: chief executive
officer, president, corporate controller, chief financial officer or treasurer.
Unless otherwise qualified, all references to a Financial Officer in this
Agreement shall refer to a Financial Officer of Borrower.

        "Fixed Charge Coverage Ratio" means, as determined for the most recently
completed four Quarterly Reporting Periods of Borrower, the ratio of (a) (i)
Consolidated EBITDA, minus (ii) Consolidated Unfunded Capital Expenditures,
minus (iii) Consolidated Income Tax Expense paid in cash, minus (iv) Capital
Distributions (other than matching contributions to a 401(k) plan or pursuant to
an employee stock purchase plan); to (b) Consolidated Fixed Charges.

        "Fixed Price Government Contract" means a firm fixed price Government
Contract, or any other type of Government Contract, that requires prior approval
of a contracting officer (or the authorized representative of such contracting
officer) before payments are made in connection with such Government Contract.

        "Foreign Account Receivable" means an Account that arises out of
contracts with or orders from an Account Debtor that is not a resident of the
United States or Canada.

        "Foreign Benefit Plan" means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which one or more Companies have any
liability with respect to any employee or former employee, but excluding any
Foreign Pension Plan.

        "Foreign Pension Plan" means a pension plan required to be registered
under the law of a jurisdiction other than the United States (or a state or
local government thereof), that is maintained or contributed to by one or more
Companies for their employees or former employees.

        "Foreign Subsidiary" means a Subsidiary that is organized under the laws
of any jurisdiction other than the United States, any State thereof or the
District of Columbia.

        "Fronting Lender" means, as to any Letter of Credit transaction
hereunder, Agent as issuer of the Letter of Credit, or, in the event that Agent
shall be unable to issue a Letter of Credit, such other Lender as shall agree to
issue the Letter of Credit in its own name, but in each instance on behalf of
the Lenders hereunder.

        "GAAP" means generally accepted accounting principles in the United
States as then in effect, which shall include the official interpretations
thereof by the Financial Accounting Standards Board, applied on a basis
consistent with the past accounting practices and procedures of Borrower.

        "General Intangibles" means (a) general intangibles, as that term is
defined in the U.C.C.; and (b) choses in action, causes of action, intellectual
property, customer lists, corporate or other business records, inventions,
designs, patents, patent applications, service marks, registrations, trade
names, trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.

        "Gichner" means Gichner Holdings, Inc., a Delaware corporation.

14

--------------------------------------------------------------------------------



        "Gichner Acquisition" means the Acquisition by Borrower of Gichner,
pursuant to the Gichner Acquisition Documents.

        "Gichner Acquisition Documents" means the Gichner Purchase Agreement and
each other document executed and delivered in connection therewith.

        "Gichner Purchase Agreement" means that certain Stock Purchase
Agreement, dated as of April 12, 2010, between Borrower and Gichner.

        "Government Account Receivable" means an Account that arises out of a
Government Contract.

        "Government Contract" means an agreement, contract or license to which
any Credit Party and the United States or any of its departments, agencies or
instrumentalities are parties.

        "Government Subcontract" means an agreement, contract or license, other
than a Government Contract, to which any Credit Party is a party for which the
United States or any of its departments, agencies or instrumentalities is the
end customer.

        "Government Subcontract Account Receivable" means an Account that arises
out of a Government Subcontract.

        "Governmental Authority" means any nation or government, any state,
province or territory or other political subdivision thereof, any governmental
agency, department, authority, instrumentality, regulatory body, court, central
bank or other governmental entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization exercising such
functions.

        "Guarantor" means a Person that shall have pledged its credit or
property in any manner for the payment or other performance of the indebtedness,
contract or other obligation of another and includes (without limitation) any
guarantor (whether of payment or of collection), surety, co-maker, endorser or
Person that shall have agreed conditionally or otherwise to make any purchase,
loan or investment in order thereby to enable another to prevent or correct a
default of any kind.

        "Guarantor of Payment" means each of the Companies designated a
"Guarantor of Payment" on Schedule 2 hereto, each of which is executing and
delivering a Guaranty of Payment on the Closing Date, and any other Domestic
Subsidiary that shall deliver a Guaranty of Payment to Agent, or become a party
by joinder to the previously executed Guaranty of Payment, subsequent to the
Closing Date.

        "Guaranty of Payment" means each Guaranty of Payment executed and
delivered on or after the Closing Date in connection with this Agreement by the
Guarantors of Payment, as the same may from time to time be amended, restated or
otherwise modified.

        "Guaranty of Payment Joinder" means each Guaranty of Payment Joinder,
executed and delivered by a Guarantor of Payment for the purpose of adding such
Guarantor of Payment as a party to the previously executed Guaranty of Payment.

        "Hedge Agreement" means any (a) hedge agreement, interest rate swap,
cap, collar or floor agreement, or other interest rate management device entered
into by a Company with any Person in connection with any Indebtedness of such
Company, (b) currency swap agreement, forward currency purchase agreement or
similar arrangement or agreement designed to protect against fluctuations in
currency exchange rates entered into by a Company, or (c) any forward commodity
purchase agreement or similar agreement or arrangement designed to protect
against fluctuations in raw material or other commodity prices.

        "Hermes Contract" means Contract No. 1269 between Hellenic Aerospace
Industry S.A. and Gichner (UK) LTD for the procurement of mobile shelters
type S-280 C/G dated February 26, 2004 and as amended on March 2, 2010.

15

--------------------------------------------------------------------------------



        "Indebtedness" means, for any Company, without duplication, (a) all
obligations to repay borrowed money, direct or indirect, incurred, assumed, or
guaranteed, (b) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (c) all obligations under conditional sales or other title
retention agreements, (d) all obligations (contingent or otherwise) under any
letter of credit or banker's acceptance, (e) all net obligations under any Hedge
Agreement, (f) all synthetic leases, (g) all Capitalized Lease Obligations,
(h) all obligations of such Company with respect to asset securitization
financing programs, (i) all obligations to advance funds to, or to purchase
assets, property or services from, any other Person in order to maintain the
financial condition of such Person, (j) all indebtedness of the types referred
to in subparts (a) through (i) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which such Company is a general partner or joint venturer, unless such
indebtedness is expressly made non-recourse to such Company, (k) any other
transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) hereof.

        "Indenture Agent" means Wilmington Trust FSB and any successor
collateral agent pursuant to the Senior Notes Documents.

        "Indenture Priority Collateral" means the "Indenture Priority
Collateral", as that term is defined in the Intercreditor Agreement.

        "Insolvent Lender" means a Lender that (a) has become or is not Solvent
or is the Subsidiary of a Person that has become or is not Solvent; or (b) has
become the subject of a proceeding under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or is a Subsidiary of a
Person that has become subject of a proceeding under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be an Insolvent Lender solely by virtue of the
ownership or acquisition of an equity interest in such Lender or a parent
company thereof by a governmental authority or an instrumentality thereof. Any
Insolvent Lender shall cease to be an Insolvent Lender when Agent determines, in
its reasonable discretion, that such Insolvent Lender is no longer an Insolvent
Lender based upon the characteristics set forth in this definition.

        "Instrument of Assignment" means an Instrument of Assignment, in the
form of the attached Exhibit G.

        "Intellectual Property Security Agreement" means an Intellectual
Property Security Agreement executed and delivered on or after the Closing Date
by Borrower or a Guarantor of Payment, wherein Borrower or such Guarantor of
Payment, as the case may be, has granted to Agent, for the benefit of the
Lenders, a security interest in all intellectual property owned by Borrower or
such Guarantor of Payment, as the same may from time to time be amended,
restated or otherwise modified.

        "Intercreditor Agreement" means the Intercreditor Agreement dated as of
the Closing Date among Agent, for the benefit of and on behalf of the Lenders,
and the Indenture Agent, for the benefit of and on behalf of the Senior
Noteholders, as the same may from time to time be amended, restated or otherwise
modified.

        "Interest Adjustment Date" means the last day of each Interest Period.

        "Interest Period" means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by Borrower

16

--------------------------------------------------------------------------------




pursuant to the provisions hereof, and, thereafter (unless such Eurodollar Loan
is converted to a Base Rate Loan), each subsequent period commencing on the last
day of the immediately preceding Interest Period and ending on the last day of
such period, as selected by Borrower pursuant to the provisions hereof. The
duration of each Interest Period for a Eurodollar Loan shall be one month, two
months, three months or six months, in each case as Borrower may select upon
notice, as set forth in Section 2.5 hereof; provided that, if Borrower shall
fail to so select the duration of any Interest Period for a Eurodollar Loan at
least three Business Days prior to the Interest Adjustment Date applicable to
such Eurodollar Loan, Borrower shall be deemed to have converted such Eurodollar
Loan to a Base Rate Loan at the end of the then current Interest Period.

        "Inventory" means inventory, as that term is defined in the U.C.C.

        "Investment Grade Account Debtor" means an Account Debtor with a long
term issuer rating of no less than Baa1 from Moody's or BBB+ from Standard &
Poor's.

        "Investment Property" means investment property, as that term is defined
in the U.C.C., unless the Uniform Commercial Code as in effect in another
jurisdiction would govern the perfection and priority of a security interest in
investment property, and, in such case, "investment property" shall be defined
in accordance with the law of that jurisdiction as in effect from time to time.

        "KeyBank" means KeyBank National Association, and its successors and
assigns.

        "Landlord's Waiver" means a landlord's waiver or mortgagee's waiver,
each in form and substance satisfactory to Agent, delivered by a Credit Party in
connection with this Agreement, as such waiver may from time to time be amended,
restated or otherwise modified.

        "Lender" means that term as defined in the first paragraph hereof and,
as the context requires, shall include the Fronting Lender and the Swing Line
Lender.

        "Letter of Credit" means a commercial documentary letter of credit or
standby letter of credit that shall be issued by the Fronting Lender for the
account of Borrower or a Guarantor of Payment, including amendments thereto, if
any, and shall have an expiration date no later than the earlier of (a) three
hundred sixty-four (364) days after its date of issuance (provided that such
Letter of Credit may provide for the renewal thereof for additional one year
periods), or (b) ten days prior to the last day of the Commitment Period.

        "Letter of Credit Commitment" means the commitment of the Fronting
Lender, on behalf of the Lenders, to issue Letters of Credit in an aggregate
face amount of up to Ten Million Dollars ($10,000,000).

        "Letter of Credit Exposure" means, at any time, the sum of (a) the
aggregate undrawn amount of all issued and outstanding Letters of Credit, and
(b) the aggregate of the draws made on Letters of Credit that have not been
reimbursed by Borrower or converted to a Revolving Loan pursuant to
Section 2.2(b)(v) hereof.

        "Lien" means any mortgage, deed of trust, security interest, lien
(statutory or other), charge, assignment, hypothecation, encumbrance on, pledge
or deposit of, or conditional sale, leasing (other than Operating Leases), sale
with a right of redemption or other title retention agreement and any
capitalized lease with respect to any property (real or personal) or asset.

        "Loan" means a Revolving Loan or a Swing Loan made to Borrower by the
Lenders in accordance with Section 2.2(a) or 2.2(c) hereof.

        "Loan Documents" means, collectively, this Agreement, each Note, each
Guaranty of Payment, each Guaranty of Payment Joinder, all documentation
relating to each Letter of Credit, the Intercreditor Agreement, each Security
Document and the Agent Fee Letter, as any of the foregoing

17

--------------------------------------------------------------------------------




may from time to time be amended, restated or otherwise modified or replaced,
and any other document delivered pursuant thereto.

        "Lockbox" means the post office box rented by and in the name of one or
more Credit Parties in accordance with Section 7.2(a) hereof.

        "Management Fees" means management, consulting or other similar fees
paid by any Company to an equity holder (other than a Company) of a Company or
an Affiliate.

        "Master Agreement" means that Master Agreement entered into by and among
the Credit Parties and Agent in connection with the cash management services
undertaken by Agent on behalf of the Companies.

        "Material Adverse Effect" means a material adverse effect on (a) the
business, assets, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of any Credit Party, (b) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Companies taken as a whole, (c) the rights and
remedies of Agent or the Lenders under any Loan Document, (d) the ability of any
Credit Party to perform its obligations under any Loan Document to which it is a
party or the Senior Notes Documents, or (e) the legality, validity, binding
effect or enforceability against any Credit Party of any Loan Document to which
it is a party.

        "Material Contract" means (a) any contract or agreement requiring annual
payments to be made by a Credit Party or providing for annual payments to be
received by a Credit Party, in each case in excess of Two Million Dollars
($2,000,000), (b) any other contract or other arrangement to which any Credit
Party is a party for which breach, nonperformance, cancellation or failure to
renew could reasonably be expected to have a Material Adverse Effect, or (c) any
Material Indebtedness Agreement.

        "Material Indebtedness Agreement" means any debt instrument, lease
(capital, operating or otherwise), guaranty, contract, commitment, agreement or
other arrangement evidencing or entered into in connection with any Indebtedness
of any Company or the Companies equal to or in excess of the amount of Two
Million Five Hundred Thousand Dollars ($2,500,000).

        "Maximum Amount" means, for each Lender, the amount set forth opposite
such Lender's name under the column headed "Maximum Amount" as set forth on
Schedule 1 hereto, subject to decreases determined pursuant to Section 2.9(a)
hereof, increases pursuant to Section 2.9(b) hereof, and assignments of
interests pursuant to Section 11.10 hereof; provided that the Maximum Amount for
the Swing Line Lender shall exclude the Swing Line Commitment (other than its
pro rata share), and the Maximum Amount of the Fronting Lender shall exclude the
Letter of Credit Commitment (other than its pro rata share).

        "Maximum Rate" means that term as defined in Section 2.3(d) hereof.

        "Maximum Revolving Amount" means Forty-Five Million Dollars
($45,000,000).

        "Monthly Reporting Period" means a four or, in certain cases,
(approximately) five week period established by Borrower as its monthly
reporting period, as set forth on Schedule 5.3 hereto, as such Schedule 5.3
shall from time to time be replaced pursuant to Section 5.3(l) hereof.

        "Moody's" means Moody's Investors Service, Inc., and any successor to
such company.

        "Mortgage" means each Open-End Mortgage, Assignment of Leases and Rents
and Security Agreement (or deed of trust or comparable document), dated on or
after the Closing Date, relating to the Real Property, executed and delivered by
a Credit Party, to further secure the Secured Obligations, as the same may from
time to time be amended, restated or otherwise modified.

18

--------------------------------------------------------------------------------



        "Multiemployer Plan" means a Pension Plan that is subject to the
requirements of Subtitle E of Title IV of ERISA.

        "Net Income" means, for any period, the net income (loss) for such
period, determined in accordance with GAAP.

        "Non-Consenting Lender" means that term as defined in Section 11.3(c)
hereof.

        "Non-Transfer Effective Date" means a date on which either (a) a Default
or an Event of Default occurs, or (b) the Revolving Credit Availability becomes
less than Ten Million Dollars ($10,000,000); and each such subsequent date that
occurs after a Transfer Effective Date.

        "Non-Transfer Period" means each period commencing on a Non-Transfer
Effective Date and ending on the first Transfer Effective Date occurring
thereafter; provided that, should more than three separate Non-Transfer Periods
exist during any twelve-month period, the then-existing Non-Transfer Period
shall continue indefinitely at the discretion of Agent.

        "Non-U.S. Lender" means that term as defined in Section 3.2(c) hereof.

        "Note" means a Revolving Credit Note or the Swing Line Note, or any
other promissory note delivered pursuant to this Agreement.

        "Notice of Assignment of Claims" means a Notice of Assignment of Claims,
in the form of the attached Exhibit H.

        "Notice of Loan" means a Notice of Loan in the form of the attached
Exhibit D.

        "Obligations" means, collectively, (a) all Indebtedness and other
obligations now owing or hereafter incurred by Borrower to Agent, the Swing Line
Lender, the Fronting Lender, or any Lender (or any affiliate thereof) pursuant
to this Agreement and the other Loan Documents, and includes the principal of
and interest on all Loans and all obligations of Borrower or any other Credit
Party pursuant to Letters of Credit; (b) each extension, renewal, consolidation
or refinancing of any of the foregoing, in whole or in part; (c) the commitment
and other fees, and any prepayment fees payable pursuant to this Agreement or
any other Loan Document; (d) all fees and charges in connection with the Letters
of Credit; (e) every other liability, now or hereafter owing to Agent or any
Lender by any Company pursuant to this Agreement or any other Loan Document; and
(f) all Related Expenses.

        "Operating Account" means a commercial Deposit Account designated
"operating account" and maintained by one or more Credit Parties with Agent,
without liability by Agent to pay interest thereon, from which account Borrower
shall have the right to withdraw funds until Agent, on behalf of the Lenders,
terminates such right after the occurrence of a Default or an Event of Default.

        "Operating Leases" means all real or personal property leases under
which any Company is bound or obligated as a lessee or sublessee and which,
under GAAP, are not required to be capitalized on a balance sheet of such
Company; provided that Operating Leases shall not include any such lease under
which any Company is also bound as the lessor or sublessor.

        "Organizational Documents" means, with respect to any Person (other than
an individual), such Person's Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

        "Other Taxes" means any and all present or future stamp or documentary
taxes or any other excise, ad valorem or property taxes, goods and services
taxes, harmonized sales taxes and other sales taxes, use taxes, value added
taxes, charges or similar taxes or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.

19

--------------------------------------------------------------------------------



        "Participant" means that term as defined in Section 11.11 hereof.

        "Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

        "PBGC" means the Pension Benefit Guaranty Corporation, and its
successor.

        "Pension Plan" means an ERISA Plan that is a "pension plan" (within the
meaning of ERISA Section 3(2)).

        "Permitted Foreign Subsidiary Loans, Guaranties and Investments" means:

        (a)   the investments by Borrower or a Domestic Subsidiary in a Foreign
Subsidiary, in such amounts existing as of the Closing Date and set forth on
Schedule 5.11 hereto;

        (b)   the loans by Borrower or a Domestic Subsidiary to a Foreign
Subsidiary, in such amounts existing as of the Closing Date and set forth on
Schedule 5.11 hereto (and any extension, renewal or refinancing thereof but,
only to the extent that the principal amount thereof does not increase after the
Closing Date);

        (c)   loans and investments by Borrower or a Domestic Subsidiary to or
in a Foreign Subsidiary in connection with the Hermes Contract, so long as the
aggregate amount of all such loans and investments of all Credit Parties does
not exceed, at any time, an aggregate amount of Three Million Five Hundred
Thousand Dollars ($3,500,000); and

        (d)   additional loans and investments by Borrower or a Domestic
Subsidiary to or in a Foreign Subsidiary, or guaranties by Borrower or a
Domestic Subsidiary of the Indebtedness or contract performance of a Foreign
Subsidiary, made on or after the Closing Date in the ordinary course of
business, so long as the aggregate amount of all such loans and investments of
all Credit Parties does not exceed, at any time, an aggregate amount of One
Million Dollars ($1,000,000).

        "Person" means any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, corporation, limited liability company,
unlimited liability company, institution, trust, estate, Governmental Authority
or any other entity.

        "Pledge Agreement" means each of the Pledge Agreements, relating to the
Pledged Securities, executed and delivered to Agent, for the benefit of the
Lenders, by Borrower or a Guarantor of Payment, as applicable, with respect to
the Pledged Securities, as the same may from time to time be amended, restated
or otherwise modified.

        "Pledged Notes" means the promissory notes payable to Borrower, as
described on Schedule 7.4 hereto, and any additional or future promissory notes
that may hereafter from time to time be payable to Borrower.

        "Pledged Securities" means all of the shares of capital stock or other
equity interest of a Subsidiary of a Credit Party, whether now owned or
hereafter acquired or created, and all proceeds thereof; provided that Pledged
Securities shall exclude (a) shares of capital stock or other equity interests
of any Foreign Subsidiary that is not a first-tier Foreign Subsidiary, and
(b) shares of voting capital stock or other voting equity interests in any
first-tier Foreign Subsidiary in excess of sixty-five percent (65%) of the total
outstanding shares of voting capital stock or other voting equity interest of
such first-tier Foreign Subsidiary. (Schedule 4 hereto lists, as of the Closing
Date, all of the Pledged Securities.)

        "Prime Rate" means the interest rate established from time to time by
Agent as Agent's prime rate, whether or not such rate shall be publicly
announced; the Prime Rate may not be the lowest

20

--------------------------------------------------------------------------------




interest rate charged by Agent for commercial or other extensions of credit.
Each change in the Prime Rate shall be effective immediately from and after such
change.

        "Proceeds" means (a) proceeds, as that term is defined in the U.C.C.,
and any other proceeds, and (b) whatever is received upon the sale, exchange,
collection or other disposition of Collateral or proceeds, whether cash or
non-cash. Cash proceeds include, without limitation, moneys, checks and Deposit
Accounts. Proceeds include, without limitation, any Account arising when the
right to payment is earned under a contract right, any insurance payable by
reason of loss or damage to the Collateral, and any return or unearned premium
upon any cancellation of insurance. Except as expressly authorized in this
Agreement, the right of Agent and the Lenders to Proceeds specifically set forth
herein or indicated in any financing statement shall never constitute an express
or implied authorization on the part of Agent or any Lender to a Company's sale,
exchange, collection or other disposition of any or all of the Collateral.

        "Processor's Waiver" means a processor's waiver (or similar agreement),
in form and substance reasonably satisfactory to Agent, delivered by a Company
in connection with this Agreement, as such waiver may from time to time be
amended, restated or otherwise modified.

        "Protective Advance" means a protective advance made by Agent in
accordance with Section 2.15 hereof for the following:

        (a)   to pay and discharge past due taxes, assessments and governmental
charges, at any time levied on or with respect to any of the Collateral to the
extent that the applicable Company has failed to pay and discharge the same in
accordance with the requirements of this Agreement or any of the other Loan
Documents;

        (b)   to pay and discharge any claims of other creditors that are
secured by any Lien on any Collateral, other than a Lien permitted by
Section 5.9 hereof;

        (c)   to pay for the maintenance, repair, restoration and preservation
of any Collateral to the extent the Company that owns such Collateral fails to
comply with its obligations in regard thereto under this Agreement and the other
Loan Documents, or Agent reasonably believes payment of the same is necessary or
appropriate to avoid a material loss or material diminution in value of such
Collateral;

        (d)   to obtain and pay the premiums on insurance for any Collateral to
the extent the Companies fail to maintain such insurance in accordance with the
requirements of this Agreement and the other Loan Documents; or

        (e)   to otherwise maintain, protect or preserve the Collateral or the
rights of the Lenders under the Loan Documents and is made to enhance the
likelihood of, or to maximize the amount of, repayment of the Secured
Obligations.

        "Quarterly Reporting Period" means a three month period established by
Borrower as a fiscal quarter of Borrower, as more specifically set forth on
Schedule 5.3 hereto, as such Schedule 5.3 shall from time to time be replaced
pursuant to Section 5.3(l) hereof.

        "Real Property" means each parcel of real estate owned by a Credit Party
as set forth on Schedule 5 hereto, together with all improvements and buildings
thereon and all appurtenances, easements or other rights thereto belonging, and
being defined collectively as the "Property" in each of the Mortgages.

        "Register" means that term as described in Section 11.10(i) hereof.

        "Regularly Scheduled Payment Date" means the last day of each March,
June, September and December of each year.

21

--------------------------------------------------------------------------------



        "Related Expenses" means any and all costs, liabilities and expenses
(including, without limitation, losses, damages, penalties, claims, actions,
attorneys' fees, legal expenses, judgments, suits and disbursements)
(a) incurred by Agent, or imposed upon or asserted against Agent or any Lender,
in any attempt by Agent and the Lenders to (i) obtain, preserve, perfect or
enforce any Loan Document or any security interest evidenced by any Loan
Document; (ii) obtain payment, performance or observance of any and all of the
Obligations; or (iii) maintain, insure, audit, collect, preserve, repossess or
dispose of any of the collateral securing the Obligations or any part thereof,
including, without limitation, costs and expenses for appraisals, assessments
and audits of any Company or any such collateral; (b) incidental or related to
subpart (a) above, including, without limitation, interest thereupon from the
date incurred, imposed or asserted until paid at the Default Rate; and (c) all
Protective Advances.

        "Related Writing" means each Loan Document, each Borrowing Base
Certificate and any other assignment, mortgage, security agreement, guaranty
agreement, subordination agreement, financial statement, audit report or other
writing furnished by any Credit Party, or any of its officers, to Agent or the
Lenders pursuant to or otherwise in connection with this Agreement.

        "Reportable Event" means any of the events described in Section 4043 of
ERISA except where notice is waived by the PBGC.

        "Required Lenders" means the holders of at least fifty-one percent
(51%), based upon each Lender's Commitment Percentage, of an amount (the "Total
Amount") equal to (a) during the Commitment Period, the Total Commitment Amount,
or (b) after the Commitment Period, the Revolving Credit Exposure; provided that
(i) the portion of the Total Amount held or deemed to be held by any Defaulting
Lender or Insolvent Lender shall be excluded for purposes of making a
determination of Required Lenders, and (ii) if there shall be two or more
Lenders (that are not Defaulting Lenders or Insolvent Lenders), Required Lenders
shall constitute at least two Lenders.

        "Requirement of Law" means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.

        "Reserve" or "Reserves" means any amount that Agent reserves, without
duplication, pursuant to Section 2.12 hereof, against the Borrowing Base.

        "Reserve Percentage" means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate shall be adjusted automatically on and as of
the effective date of any change in the Reserve Percentage.

        "Restricted Payment" means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, (c) any Management Fees, (d) any amount paid by such Company in
repayment, redemption, retirement or repurchase, directly or indirectly, of any
Indebtedness owing under the Senior Notes, or (e) the exercise by any Company of
any right of defeasance or covenant defeasance or similar right with respect to
any Indebtedness owing under the Senior Notes.

22

--------------------------------------------------------------------------------





        "Revolving Amount" means the Closing Revolving Amount, as such amount
may be increased up to the Maximum Revolving Amount pursuant to Section 2.9(b)
hereof, or decreased pursuant to Section 2.9(a) hereof.

        "Revolving Credit Availability" means, at any time, the amount equal to
the Revolving Credit Commitment minus the Revolving Credit Exposure.

        "Revolving Credit Commitment" means the obligation hereunder, during the
Commitment Period, of the Lenders to make Revolving Loans, the Fronting Lender
to issue and each Lender to participate in Letters of Credit pursuant to the
Letter of Credit Commitment, and the Swing Line Lender to make and each Lender
to participate in Swing Loans pursuant to the Swing Line Commitment, up to an
aggregate principal amount outstanding at any time equal to the lesser of
(a) the Borrowing Base, or (b) the Revolving Amount.

        "Revolving Credit Exposure" means, at any time, the sum of (a) the
aggregate principal amount of all Revolving Loans outstanding, (b) the Swing
Line Exposure, and (c) the Letter of Credit Exposure.

        "Revolving Credit Note" means a Revolving Credit Note, in the form of
the attached Exhibit A, executed and delivered pursuant to Section 2.4(a)
hereof.

        "Revolving Loan" means a Loan made to Borrower by the Lenders in
accordance with Section 2.2(a) hereof.

        "SEC" means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

        "Secured Obligations" means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to Lenders under Hedge
Agreements, and (c) the Bank Product Obligations owing to Lenders under Bank
Product Agreements.

        "Securities Account" means a securities account, as that term is defined
in the U.C.C.

        "Securities Account Control Agreement" means each Securities Account
Control Agreement among a Credit Party and a Securities Intermediary, dated on
or after the Closing Date, to be in form and substance satisfactory to Agent, as
the same may from time to time be amended, restated or otherwise modified.

        "Securities Intermediary" means a clearing corporation or a Person,
including, without limitation, a bank or broker, that in the ordinary course of
its business maintains Securities Accounts for others and is acting in that
capacity.

        "Security Account" means a commercial Deposit Account maintained with
Agent, without liability by Agent to pay interest thereon, as described in
Section 7.2(e) hereof.

        "Security Agreement" means each Security Agreement, executed and
delivered by a Guarantor of Payment in favor of Agent, for the benefit of the
Lenders, dated as of the Closing Date, and any other Security Agreement executed
after the Closing Date, as the same may from time to time be amended, restated
or otherwise modified.

        "Security Agreement Joinder" means each Security Agreement Joinder,
executed and delivered by a Guarantor of Payment for the purpose of adding such
Guarantor of Payment as a party to the previously executed Security Agreement.

        "Security Documents" means each Security Agreement, each Security
Agreement Joinder, each Pledge Agreement, each Intellectual Property Security
Agreement, each Processor's Waiver, each Mortgage, each Landlord's Waiver, each
Bailee's Waiver, each Control Agreement, each Instrument of Assignment, each
Notice of Assignment of Claims, each U.C.C. Financing Statement or similar
filing as to a jurisdiction located outside of the United States of America
filed in connection herewith or

23

--------------------------------------------------------------------------------




perfecting any interest created in any of the foregoing documents, and any other
document pursuant to which any Lien is granted by a Company or any other Person
to Agent, for the benefit of the Lenders, as security for the Secured
Obligations, or any part thereof, and each other agreement executed or provided
to Agent in connection with any of the foregoing, as any of the foregoing may
from time to time be amended, restated or otherwise modified or replaced.

        "Senior Noteholders" means the holders of the Senior Notes.

        "Senior Notes" means the 10% Senior Secured Notes due 2017, as the same
may from time to time be amended, restated, supplemented or otherwise modified.

        "Senior Notes Documents" means the Senior Notes Indenture and the Senior
Notes, and every other agreement executed in connection therewith, as the same
may from time to time be amended, restated, supplemented or otherwise modified.

        "Senior Notes Indenture" means that certain Indenture, dated as of
May 19, 2010, among Borrower, the guarantors party thereto, Wilmington Trust
FSB, as trustee, the Indenture Agent and the Senior Noteholders (as the same may
from time to time be further amended, restated, supplemented or otherwise
modified).

        "Settlement Date" means that term as defined in Section 2.2(c)(ii)
hereof.

        "Solvent" means, with respect to any Person, that (a) the fair value of
such Person's assets is in excess of the total amount of such Person's debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person's assets is in excess of the amount that will be required
to pay such Person's debts as such debts become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital. As used in this definition, the term
"debts" includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the Bankruptcy Code.

        "Standard & Poor's" means Standard & Poor's Ratings Group, a division of
McGraw-Hill, Inc., and any successor to such company.

        "Subordinated" means, as applied to Indebtedness, Indebtedness that
shall have been subordinated (by written terms or written agreement being, in
either case, in form and substance satisfactory to Agent and the Required
Lenders) in favor of the prior payment in full of the Obligations.

        "Subsidiary" means (a) a corporation more than fifty percent (50%) of
the Voting Power of which is owned, directly or indirectly, by Borrower or by
one or more other subsidiaries of Borrower or by Borrower and one or more
subsidiaries of Borrower, (b) a partnership, limited liability company or
unlimited liability company of which Borrower, one or more other subsidiaries of
Borrower or Borrower and one or more subsidiaries of Borrower, directly or
indirectly, is a general partner or managing member, as the case may be, or
otherwise has an ownership interest greater than fifty percent (50%) of all of
the ownership interests in such partnership, limited liability company or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
Borrower, one or more other subsidiaries of Borrower or Borrower and one or more
subsidiaries of Borrower, directly or indirectly, has at least a majority
interest in the Voting Power or the power to elect or direct the election of a
majority of directors or other governing body of such Person.

24

--------------------------------------------------------------------------------



        "Supporting Letter of Credit" shall mean a standby letter of credit, in
form and substance satisfactory to Agent and the Fronting Lender, issued by an
issuer satisfactory to Agent and the Fronting Lender.

        "Swing Line Commitment" means the commitment of the Swing Line Lender to
make Swing Loans to Borrower up to the aggregate amount at any time outstanding
of Five Million Dollars ($5,000,000).

        "Swing Line Exposure" means, at any time, the aggregate principal amount
of all Swing Loans outstanding.

        "Swing Line Lender" means KeyBank, as holder of the Swing Line
Commitment.

        "Swing Line Note" means the Swing Line Note, in the form of the attached
Exhibit B executed and delivered pursuant to Section 2.4(b) hereof.

        "Swing Loan" means a loan that shall be denominated in Dollars made to
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.

        "Swing Loan Maturity Date" means, with respect to any Swing Loan, the
earlier of (a) the first Wednesday (or the next Business Day if such Wednesday
is not a Business Day) after the date such Swing Loan is made, or (b) the last
day of the Commitment Period.

        "Taxes" means any and all present or future taxes of any kind, including
but not limited to, levies, imposts, duties, surtaxes, charges, fees, deductions
or withholdings now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (together with any interest, penalties,
fines, additions to taxes or similar liabilities with respect thereto) other
than Excluded Taxes.

        "Total Commitment Amount" means the principal amount of Twenty-Five
Million Dollars ($25,000,000), as such amount may be increased pursuant to
Section 2.9(b) hereof, or decreased pursuant to Section 2.9(a) hereof.

        "Transfer Effective Date" means, after the most recent Non-Transfer
Effective Date, the last day of a sixty (60) consecutive day period during which
(a) the Revolving Credit Availability shall have been, at all times during such
period, greater than Fifteen Million Dollars ($15,000,000), and (b) no Default
or Event of Default shall have occurred at any time during such period.

        "U.C.C." means the Uniform Commercial Code, as in effect from time to
time in the State of New York.

        "U.C.C. Financing Statement" means a financing statement filed or to be
filed in accordance with the Uniform Commercial Code, as in effect from time to
time, in the relevant state or states.

        "Voting Power" means, with respect to any Person, the exclusive ability
to control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

        "Welfare Plan" means an ERISA Plan that is a "welfare plan" within the
meaning of ERISA Section 3(l).

        Section 1.2.    Accounting Terms.    Any accounting term not
specifically defined in this Article I shall have the meaning ascribed thereto
by GAAP. If at any time any change in GAAP (including, without limitation, any
conversion to International Financial Reporting Standards) would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and Borrower,

25

--------------------------------------------------------------------------------




Agent or the Required Lenders shall so request, Borrower, Agent and the Required
Lenders shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP, provided
that, until so amended, such ratio or requirement shall continue to be computed
in accordance with GAAP prior to such change therein and Borrower shall provide
to Agent reconciliation statements requested by Agent (reconciling the
computations of such financial ratios and requirements from the then-current
GAAP computations to the computations under GAAP prior to such change) in
connection therewith. All financial statements and other information required to
be delivered by Borrower to Agent and the Lenders pursuant to Section 5.3 shall
be prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with the reconciliation statements provided for in
Section 6.1(c), if applicable). Subject to the foregoing, calculations in
connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with those used to
prepare the historical financial statements of Borrower.

        Section 1.3.    Terms Generally.    The foregoing definitions shall be
applicable to the singular and plural forms of the foregoing defined terms.
Unless otherwise defined in this Article I, terms that are defined in the U.C.C.
are used herein as so defined.


ARTICLE II. AMOUNT AND TERMS OF CREDIT


        Section 2.1.    Amount and Nature of Credit.    

        (a)   Subject to the terms and conditions of this Agreement, the
Lenders, during the Commitment Period and to the extent hereinafter provided,
shall make Loans to Borrower, participate in Swing Loans made by the Swing Line
Lender to Borrower, and issue or participate in Letters of Credit at the request
of Borrower, in such aggregate amount as Borrower shall request pursuant to the
Commitment; provided that in no event shall the aggregate principal amount of
all Loans and Letters of Credit outstanding under this Agreement be in excess of
the Total Commitment Amount.

        (b)   Each Lender, for itself and not one for any other, agrees to make
Loans, participate in Swing Loans, and issue or participate in Letters of
Credit, during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by Borrower or the issuance of a Letter of Credit:

          (i)  the aggregate outstanding principal amount of Loans made by such
Lender (other than Swing Loans made by the Swing Line Lender), when combined
with such Lender's pro rata share of the Letter of Credit Exposure and the Swing
Line Exposure, shall not be in excess of the Maximum Amount for such Lender; and

         (ii)  the aggregate outstanding principal amount of Loans (other than
Swing Loans) made by such Lender shall represent that percentage of the
aggregate principal amount then outstanding on all Loans (other than Swing
Loans) that shall be such Lender's Commitment Percentage.

Each borrowing (other than Swing Loans which shall be risk participated on a pro
rata basis) from the Lenders shall be made pro rata according to the respective
Commitment Percentages of the Lenders.

        (c)   The Loans may be made as Revolving Loans as described in
Section 2.2(a) hereof, and as Swing Loans as described in Section 2.2(c) hereof,
and Letters of Credit may be issued in accordance with Section 2.2(b) hereof.

        Section 2.2.    Revolving Credit Commitment.    

        (a)    Revolving Loans.    Subject to the terms and conditions of this
Agreement, during the Commitment Period, the Lenders shall make a Revolving Loan
or Revolving Loans to Borrower in such amount or amounts as Borrower, through an
Authorized Officer, may from time to time request, but not exceeding in
aggregate principal amount at any time outstanding hereunder the Revolving
Credit Commitment, when such Revolving Loans are combined with the Letter of
Credit Exposure and

26

--------------------------------------------------------------------------------




the Swing Line Exposure. Borrower shall have the option, subject to the terms
and conditions set forth herein, to borrow Revolving Loans, maturing on the last
day of the Commitment Period, by means of any combination of Base Rate Loans or
Eurodollar Loans. Subject to the provisions of this Agreement, Borrower shall be
entitled under this Section 2.2(a) to borrow Revolving Loans, repay the same in
whole or in part and re-borrow Revolving Loans hereunder at any time and from
time to time during the Commitment Period.

        (b)    Letters of Credit.    

          (i)  Generally.    Subject to the terms and conditions of this
Agreement, during the Commitment Period, the Fronting Lender shall, in its own
name, on behalf of the Lenders, issue such Letters of Credit for the account of
Borrower or a Guarantor of Payment, as Borrower may from time to time request.
Borrower shall not request any Letter of Credit (and the Fronting Lender shall
not be obligated to issue any Letter of Credit) if, after giving effect thereto,
(A) the Letter of Credit Exposure would exceed the Letter of Credit Commitment,
or (B) the Revolving Credit Exposure would exceed the Revolving Credit
Commitment. The issuance of each Letter of Credit shall confer upon each Lender
the benefits and liabilities of a participation consisting of an undivided pro
rata interest in the Letter of Credit to the extent of such Lender's Commitment
Percentage.

         (ii)  Request for Letter of Credit.    Each request for a Letter of
Credit shall be delivered to Agent (and to the Fronting Lender, if the Fronting
Lender is a Lender other than Agent) by an Authorized Officer not later than
10:00 A.M. (Pacific time) three Business Days prior to the date of the proposed
issuance of the Letter of Credit. Each such request shall be in a form
acceptable to Agent (and the Fronting Lender, if the Fronting Lender is a Lender
other than Agent) and shall specify the face amount thereof, whether such Letter
of Credit is a commercial documentary or a standby Letter of Credit, the account
party, the beneficiary, the requested date of issuance, amendment, renewal or
extension, the expiry date thereof, and the nature of the transaction or
obligation to be supported thereby. Concurrently with each such request,
Borrower, and any Guarantor of Payment for whose account the Letter of Credit is
to be issued, shall execute and deliver to the Fronting Lender an appropriate
application and agreement, being in the standard form of the Fronting Lender for
such letters of credit, as amended to conform to the provisions of this
Agreement if required by Agent. Agent shall give the Fronting Lender and each
Lender notice of each such request for a Letter of Credit.

        (iii)  Commercial Documentary Letters of Credit Fees.    With respect to
each Letter of Credit that shall be a commercial documentary letter of credit
and the drafts thereunder, whether issued for the account of Borrower or any
Guarantor of Payment, Borrower agrees to (A) pay to Agent, for the pro rata
benefit of the Lenders, a non-refundable commission based upon the face amount
of such Letter of Credit, which shall be paid quarterly in arrears, on each
Regularly Scheduled Payment Date, at a rate per annum equal to the Applicable
Margin for Eurodollar Loans (in effect on such date) multiplied by the face
amount of such Letter of Credit; and (B) pay to Agent, for the sole benefit of
the Fronting Lender, such other issuance, amendment, renewal, negotiation, draw,
acceptance, telex, courier, postage and similar transactional fees as are
customarily charged by the Fronting Lender in respect of the issuance and
administration of similar letters of credit under its fee schedule as in effect
from time to time.

        (iv)  Standby Letters of Credit Fees.    With respect to each Letter of
Credit that shall be a standby letter of credit and the drafts thereunder, if
any, whether issued for the account of Borrower or any Guarantor of Payment,
Borrower agrees to (A) pay to Agent, for the pro rata benefit of the Lenders, a
non-refundable commission based upon the face amount of such Letter of Credit,
which shall be paid quarterly in arrears, on each Regularly Scheduled Payment
Date, at a rate per annum equal to the Applicable Margin for Eurodollar Loans
(in effect on such date)

27

--------------------------------------------------------------------------------






multiplied by the face amount of such Letter of Credit; (B) pay to Agent, for
the sole benefit of the Fronting Lender, an additional Letter of Credit fee,
which shall be paid on each date that such Letter of Credit shall be issued,
amended or renewed at the rate of fifteen (15.00) basis points of the face
amount of such Letter of Credit; and (C) pay to Agent, for the sole benefit of
the Fronting Lender, such other issuance, amendment, renewal, negotiation, draw,
acceptance, telex, courier, postage and similar transactional fees as are
customarily charged by the Fronting Lender in respect of the issuance and
administration of similar letters of credit under its fee schedule as in effect
from time to time.

         (v)  Refunding of Letters of Credit with Revolving Loans.    Whenever a
Letter of Credit shall be drawn, Borrower shall reimburse the Fronting Lender
for the amount drawn. In the event that the amount drawn shall not have been
reimbursed by Borrower within one Business Day of the drawing of such Letter of
Credit, at the sole option of Agent (and the Fronting Lender, if the Fronting
Lender is a Lender other than Agent), Borrower shall be deemed to have requested
a Revolving Loan, subject to the provisions of Sections 2.2(a) and 2.5 hereof
(other than the requirement set forth in Section 2.5(d) hereof), in the amount
drawn. Such Revolving Loan shall be evidenced by the Revolving Credit Notes (or,
if a Lender has not requested a Revolving Credit Note, by the records of Agent
and such Lender). Each Lender agrees to make a Revolving Loan on the date of
such notice, subject to no conditions precedent whatsoever. Each Lender
acknowledges and agrees that its obligation to make a Revolving Loan pursuant to
Section 2.2(a) hereof when required by this Section 2.2(b)(v) shall be absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to Agent, for the account of the Fronting
Lender, of the proceeds of such Revolving Loan shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated. Borrower irrevocably authorizes and instructs Agent to apply the
proceeds of any borrowing pursuant to this Section 2.2(b)(v) to reimburse, in
full (other than the Fronting Lender's pro rata share of such borrowing), the
Fronting Lender for the amount drawn on such Letter of Credit. Each such
Revolving Loan shall be deemed to be a Base Rate Loan unless otherwise requested
by and available to Borrower hereunder. Each Lender is hereby authorized to
record on its records relating to its Revolving Credit Note (or, if such Lender
has not requested a Revolving Credit Note, its records relating to Revolving
Loans) such Lender's pro rata share of the amounts paid and not reimbursed on
the Letters of Credit.

        (vi)  Participation in Letters of Credit.    If, for any reason, Agent
(and the Fronting Lender if the Fronting Lender is a Lender other than Agent)
shall be unable to or, in the opinion of Agent, it shall be impracticable to,
convert any Letter of Credit to a Revolving Loan pursuant to the preceding
subsection, Agent (and the Fronting Lender if the Fronting Lender is a Lender
other than Agent) shall have the right to request that each Lender fund a
participation in the amount due with respect to such Letter of Credit, and Agent
shall promptly notify each Lender thereof (by facsimile or telephone (confirmed
in writing)). Upon such notice, but without further action, the Fronting Lender
hereby agrees to grant to each Lender, and each Lender hereby agrees to acquire
from the Fronting Lender, an undivided participation interest in the amount due
with respect to such Letter of Credit in an amount equal to such Lender's
Commitment Percentage of the principal amount due with respect to such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to Agent, for the account of the Fronting Lender, such Lender's ratable
share of the amount due with respect to such Letter of Credit (determined in
accordance with such Lender's Commitment Percentage). Each Lender acknowledges
and agrees that its obligation to acquire participations in the amount due under
any Letter of Credit that is drawn but not reimbursed by Borrower pursuant to
this subsection (vi) shall be absolute and unconditional and

28

--------------------------------------------------------------------------------






shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or Event of Default, and
that each such payment shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated. Each Lender
shall comply with its obligation under this subsection (vi) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.5
hereof with respect to Revolving Loans. Each Lender is hereby authorized to
record on its records such Lender's pro rata share of the amounts paid and not
reimbursed on the Letters of Credit. In addition, each Lender agrees to risk
participate in the Existing Letters of Credit as provided in subsection (vii)
below.

       (vii)  Existing Letters of Credit.    Schedule 2.2 hereto contains a
description of all letters of credit outstanding on, and to continue in effect
after, the Closing Date. Each such letter of credit issued by a bank that is or
becomes a Lender under this Agreement on the Closing Date (each, an "Existing
Letter of Credit") shall constitute a "Letter of Credit" for all purposes of
this Agreement, issued, for purposes of Section 2.2(b)(vi) hereof, on the
Closing Date. Borrower, Agent and the Lenders hereby agree that, from and after
such date, the terms of this Agreement shall apply to the Existing Letters of
Credit, superseding any other agreement theretofore applicable to them to the
extent inconsistent with the terms hereof. Notwithstanding anything to the
contrary in any reimbursement agreement applicable to the Existing Letters of
Credit, the fees payable in connection with each Existing Letter of Credit to be
shared with the Lenders shall accrue from the Closing Date at the rate provided
in Section 2.2(b)(iii) and (iv) hereof.

      (viii)  Letters of Credit Outstanding Beyond the Commitment Period.    If
any Letter of Credit is outstanding upon the termination of the Commitment,
then, upon such termination, Borrower shall deposit with Agent, for the benefit
of the Fronting Lender, with respect to all outstanding Letters of Credit,
either cash or a Supporting Letter of Credit, which, in each case, is (A) in an
amount equal to one hundred five percent (105%) of the undrawn amount of the
outstanding Letters of Credit, and (B) free and clear of all rights and claims
of third parties. The cash shall be deposited in an escrow account at a
financial institution designated by the Fronting Lender. The Fronting Lender
shall be entitled to withdraw (with respect to the cash) or draw (with respect
to the Supporting Letter of Credit) amounts necessary to reimburse the Fronting
Lender for payments to be made under the Letters of Credit and any fees and
expenses associated with such Letters of Credit, or incurred pursuant to the
reimbursement agreements with respect to such Letters of Credit. Borrower shall
also execute such documentation as Agent or the Fronting Lender may reasonably
require in connection with the survival of the Letters of Credit beyond the
Commitment or this Agreement. After expiration of all undrawn Letters of Credit,
the Supporting Letter of Credit or the remainder of the cash, as the case may
be, shall promptly be returned to Borrower.

        (ix)  Requests for Letters of Credit When One or More Lenders are
Affected Lenders.    No Letter of Credit shall be requested or issued hereunder
if any Lender is at such time an Affected Lender hereunder, unless Agent (and
the Fronting Lender) has entered into satisfactory (to Agent) arrangements
(including, without limitation, the posting of cash collateral) with Borrower or
such Affected Lender to eliminate or mitigate the reimbursement risk with
respect to such Affected Lender.

         (x)  Letters of Credit Issued and Outstanding When One or More Lenders
are Affected Lenders.    With respect to any Letters of Credit that have been
issued and are outstanding at the time any Lender is an Affected Lender, Agent
(and the Fronting Lender) shall have the right to request that Borrower or such
Affected Lender cash collateralize, in form and substance satisfactory to Agent
(and the Fronting Lender), such Letters of Credit so as to eliminate or mitigate
the reimbursement risk with respect to such Affected Lender.

29

--------------------------------------------------------------------------------



        (c)    Swing Loans.    

          (i)  Generally.    Subject to the terms and conditions of this
Agreement, during the Commitment Period, the Swing Line Lender shall make a
Swing Loan or Swing Loans to Borrower in such amount or amounts as Borrower,
through an Authorized Officer, may from time to time request; provided that
Borrower shall not request any Swing Loan if, after giving effect thereto,
(A) the Revolving Credit Exposure would exceed the Revolving Credit Commitment,
or (B) the Swing Line Exposure would exceed the Swing Line Commitment. Each
Swing Loan shall be due and payable on the Swing Loan Maturity Date applicable
thereto.

         (ii)  Refunding of Swing Loans.    As often as Agent, in its sole
discretion deems appropriate, but in no event later than 10:00 A.M. (Pacific
time) on each Wednesday (or the next Business Day if such Wednesday is not a
Business Day) (each a "Settlement Date"), the Swing Line Lender shall require
(and the Lenders and Borrower agree that the Swing Line Lender shall have the
right, in its sole discretion, to require) that the then outstanding Swing Loans
be refinanced as a Revolving Loan. Such Revolving Loan shall be a Base Rate Loan
unless otherwise requested by and available to Borrower hereunder. Upon receipt
of such notice by Borrower and the Lenders, Borrower shall be deemed, on such
day, to have requested a Revolving Loan in the principal amount of the Swing
Loan in accordance with Sections 2.2(a) and 2.5 hereof (other than the
requirement set forth in Section 2.5(d) hereof). Such Revolving Loan shall be
evidenced by the Revolving Credit Notes (or, if a Lender has not requested a
Revolving Credit Note, by the records of Agent and such Lender). Each Lender
agrees to make a Revolving Loan on the date of such notice, subject to no
conditions precedent whatsoever. Each Lender acknowledges and agrees that such
Lender's obligation to make a Revolving Loan pursuant to Section 2.2(a) hereof
when required by this Section 2.2(c)(ii) is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
the occurrence and continuance of a Default or Event of Default, and that its
payment to Agent, for the account of the Swing Line Lender, of the proceeds of
such Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated. Borrower
irrevocably authorizes and instructs Agent to apply the proceeds of any
borrowing pursuant to this Section 2.2(c)(ii) to repay in full such Swing Loan.
Each Lender is hereby authorized to record on its records relating to its
Revolving Credit Note (or, if such Lender has not requested a Revolving Credit
Note, its records relating to Revolving Loans) such Lender's pro rata share of
the amounts paid to refund such Swing Loan.

        (iii)  Participation in Swing Loans.    If, for any reason, Agent is
unable to or, in the opinion of Agent, it is impracticable to, convert any Swing
Loan to a Revolving Loan pursuant to the preceding Section 2.2(c)(ii), then on
any day that a Swing Loan is outstanding (whether before or after the maturity
thereof), Agent shall have the right to request that each Lender fund a
participation in such Swing Loan, and Agent shall promptly notify each Lender
thereof (by facsimile or telephone (confirmed in writing)). Upon such notice,
but without further action, the Swing Line Lender hereby agrees to grant to each
Lender, and each Lender hereby agrees to acquire from the Swing Line Lender, an
undivided participation interest in the right to share in the payment of such
Swing Loan in an amount equal to such Lender's Commitment Percentage of the
principal amount of such Swing Loan. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to Agent, for the benefit of the
Swing Line Lender, such Lender's ratable share of such Swing Loan (determined in
accordance with such Lender's Commitment Percentage). Each Lender acknowledges
and agrees that its obligation to acquire participations in Swing Loans pursuant
to this Section 2.2(c)(iii) is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation, the
occurrence and continuance of a Default or an Event of Default, and that each
such payment shall be made without any offset,

30

--------------------------------------------------------------------------------






abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated. Each Lender shall comply with its obligation under this
Section 2.2(c)(iii) by wire transfer of immediately available funds, in the same
manner as provided in Section 2.5 hereof with respect to Revolving Loans to be
made by such Lender.

        (iv)  Requests for Swing Loan When One or More Lenders are Affected
Lenders.    No Swing Loan shall be requested or issued hereunder if any Lender
is at such time an Affected Lender hereunder, unless Agent has entered into
satisfactory (to Agent) arrangements (including, without limitation, the posting
of cash collateral) with Borrower or such Affected Lender to eliminate or
mitigate the reimbursement risk with respect to such Affected Lender.

         (v)  Swing Loans Outstanding When One or More Lenders are Affected
Lenders.    With respect to any Swing Loans that are outstanding at the time any
Lender is an Affected Lender, Agent shall have the right to request that
Borrower or such Affected Lender cash collateralize, in form and substance
satisfactory to Agent, such Swing Loans so as to eliminate or mitigate the
reimbursement risk with respect to such Affected Lender.

        Section 2.3.    Interest.    

        (a)    Revolving Loans.    

          (i)  Base Rate Loan.    Borrower shall pay interest on the unpaid
principal amount of a Base Rate Loan outstanding from time to time from the date
thereof until paid at the Derived Base Rate from time to time in effect.
Interest on such Base Rate Loan shall be payable, commencing June 30, 2010, and
continuing on each Regularly Scheduled Payment Date thereafter and at the
maturity thereof.

         (ii)  Eurodollar Loans.    Borrower shall pay interest on the unpaid
principal amount of each Eurodollar Loan outstanding from time to time, fixed in
advance on the first day of the Interest Period applicable thereto through the
last day of the Interest Period applicable thereto (but subject to changes in
the Applicable Margin for Eurodollar Loans), at the Derived Eurodollar Rate.
Interest on such Eurodollar Loan shall be payable on each Interest Adjustment
Date with respect to an Interest Period (provided that if an Interest Period
shall exceed three months, the interest must be paid every three months,
commencing three months from the beginning of such Interest Period).

        (b)    Swing Loans.    Borrower shall pay interest to Agent, for the
sole benefit of the Swing Line Lender (and any Lender that shall have purchased
a participation in such Swing Loan), on the unpaid principal amount of each
Swing Loan outstanding from time to time, from the date thereof until paid at
the Derived Base Rate from time to time in effect. Interest on Swing Loans shall
be payable on each Regularly Scheduled Payment. Each Swing Loan shall bear
interest for a minimum of one day.

        (c)    Default Rate.    Anything herein to the contrary notwithstanding,
if an Event of Default shall occur, upon the election of Agent or the Required
Lenders (i) the principal of each Loan and the unpaid interest thereon shall
bear interest, until paid, at the Default Rate, (ii) the fee for the aggregate
undrawn amount of all issued and outstanding Letters of Credit shall be
increased by two percent (2%) in excess of the rate otherwise applicable
thereto, and (iii) in the case of any other amount not paid when due from
Borrower hereunder or under any other Loan Document, such amount shall bear
interest at the Default Rate; provided that, during an Event of Default under
Section 8.12 hereof, the applicable Default Rate shall apply without any
election or action on the part of Agent or any Lender.

        (d)    Limitation on Interest.    In no event shall the rate of interest
hereunder exceed the maximum rate allowable by law. Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of

31

--------------------------------------------------------------------------------




non-usurious interest permitted by applicable law (the "Maximum Rate"). If Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to Borrower. In determining whether the
interest contracted for, charged, or received by Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable law,
(i) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (ii) exclude voluntary prepayments and the effects
thereof, and (iii) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations.

        Section 2.4.    Evidence of Indebtedness.    

        (a)    Revolving Loans.    Upon the request of a Lender, to evidence the
obligation of Borrower to repay the Revolving Loans made by such Lender and to
pay interest thereon, Borrower shall execute a Revolving Credit Note, payable to
the order of such Lender in the principal amount equal to its Commitment
Percentage of the Revolving Amount, or, if less, the aggregate unpaid principal
amount of Revolving Loans made by such Lender; provided that the failure of a
Lender to request a Revolving Credit Note shall in no way detract from
Borrower's obligations to such Lender hereunder.

        (b)    Swing Loans.    Upon the request of the Swing Line Lender, to
evidence the obligation of Borrower to repay the Swing Loans and to pay interest
thereon, Borrower shall execute a Swing Line Note, payable to the order of the
Swing Line Lender in the principal amount of the Swing Line Commitment, or, if
less, the aggregate unpaid principal amount of Swing Loans made by the Swing
Line Lender; provided that the failure of the Swing Line Lender to request a
Swing Line Note shall in no way detract from Borrower's obligations to the Swing
Line Lender hereunder.

        Section 2.5.    Notice of Credit Event; Funding of Loans.    

        (a)    Notice of Credit Event.    Borrower, through an Authorized
Officer, shall provide to Agent a Notice of Loan prior to (i) 10:00 A.M.
(Pacific time) on the proposed date of borrowing of, or conversion of a Loan to,
a Base Rate Loan, (ii) 10:00 A.M. (Pacific time) three Business Days prior to
the proposed date of borrowing of, continuation of, or conversion of a Loan to,
a Eurodollar Loan, and (iii) 10:00 A.M. (Pacific time) on the proposed date of
borrowing of any Swing Loan, or such other time to which the Swing Line Lender
may agree; provided that, if a request for a Base Rate Loan shall not be on a
Settlement Date, such request shall be deemed to be a request for a Swing Loan
(unless Agent shall elect to have the Lenders fund such request with a Revolving
Loan that meets the requirements of this Section 2.5), so long as the Swing Line
Exposure shall not exceed the Swing Line Commitment. Borrower shall comply with
the notice provisions set forth in Section 2.2(b) hereof with respect to Letters
of Credit.

        (b)    Funding of Loans.    Agent shall notify each Lender of the date,
amount and Interest Period (if applicable) promptly upon the receipt of a Notice
of Loan (other than for a Swing Loan, or a Revolving Loan to be funded as a
Swing Loan), and, in any event, by 11:00 A.M. (Pacific time) on the date such
Notice of Loan is received. On the date that the Credit Event set forth in such
Notice of Loan is to occur, each such Lender shall provide to Agent, not later
than 12:00 P.M. (Pacific time), the amount in Dollars, in federal or other
immediately available funds, required of it. If Agent shall elect to advance the
proceeds of such Loan prior to receiving funds from such Lender, Agent shall
have the right, upon prior notice to Borrower, to debit any account of Borrower
or otherwise receive such amount from Borrower, promptly after demand, in the
event that such Lender shall fail to reimburse Agent in accordance with this
subsection. Agent shall also have the right to receive interest from such Lender
at the Federal Funds Effective Rate in the event that such Lender shall fail to
provide its portion of the Loan on the date requested and Agent shall elect to
provide such funds.

32

--------------------------------------------------------------------------------



        (c)    Conversion and Continuation of Loans.    

          (i)  At the request of Borrower to Agent, subject to the notice and
other provisions of this Section 2.5, the Lenders shall convert a Base Rate Loan
to one or more Eurodollar Loans at any time and shall convert a Eurodollar Loan
to a Base Rate Loan on any Interest Adjustment Date applicable thereto. Swing
Loans may be converted by the Swing Line Lender to Revolving Loans in accordance
with Section 2.2(c)(ii) hereof.

         (ii)  At the request of Borrower to Agent, subject to the notice and
other provisions of this Section 2.5, the Lenders shall continue one or more
Eurodollar Loans as of the end of the applicable Interest Period as a new
Eurodollar Loan with a new Interest Period.

        (d)    Minimum Amount.    Each request for:

          (i)  a Base Rate Loan shall be in an amount of not less than One
Million Dollars ($1,000,000), increased in increments of One Hundred Thousand
Dollars ($100,000); provided that, during a Non-Transfer Period, there shall be
no minimum amount for Base Rate Loans;

         (ii)  a Eurodollar Loan shall be in an amount of not less than One
Million Dollars ($1,000,000), increased in increments of One Hundred Thousand
Dollars ($100,000); and

        (iii)  a Swing Loan may be in any amount as may be agreed to by the
Swing Line Lender.

        (e)    Interest Periods.    Borrower shall not request that Eurodollar
Loans be outstanding for more than five different Interest Periods at the same
time.

        (f)    Advancing of Non Pro-Rata Revolving Loans.    Notwithstanding
anything in this Agreement to the contrary, if Borrower requests a Revolving
Loan pursuant to Section 2.5(a) hereof (and all conditions precedent set forth
in Section 4.1 hereof are met) at a time when one or more Lenders are Defaulting
Lenders, Agent shall have the option, in its sole discretion, to require the
non-Defaulting Lenders to honor such request by making a non pro-rata Revolving
Loan to Borrower in an amount equal to (i) the amount requested by Borrower,
minus (ii) the portions of such Revolving Loan that should have been made by
such Defaulting Lenders. For purposes of such Revolving Loans, the Lenders that
are making such Revolving Loan shall do so in proportion to their Commitment
Percentages of the amount requested by Borrower.

        Section 2.6.    Payment on Loans and Other Obligations.    

        (a)    Payments Generally.    Each payment made hereunder by a Credit
Party shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever.

        (b)    Payments in Dollars from Borrower.    All payments (including
prepayments) to Agent of the principal of or interest on each Loan or other
payment, including but not limited to principal, interest, fees or any other
amount owed by Borrower under this Agreement, shall be made in Dollars. All
payments described in this subsection (b shall be remitted to Agent, at the
address of Agent for notices referred to in Section 11.4 hereof for the account
of the Lenders (or the Fronting Lender or the Swing Line Lender, as appropriate)
not later than 10:00 A.M. (Pacific time) on the due date thereof in immediately
available funds. Any such payments received by Agent (or the Fronting Lender or
the Swing Line Lender) after 10:00 A.M. (Pacific time) shall be deemed to have
been made and received on the next Business Day.

        (c)    Payments to Lenders.    On each Settlement Date (and more
frequently if deemed appropriate by Agent), Agent shall distribute to each
Lender its ratable share, if any, of the amount of principal payments received
by Agent for the account of such Lender. With respect to interest, commitment
fees and other payments received by Agent from Borrower, Agent shall promptly
distribute to each Lender its ratable share, if any, of the amount of interest,
commitment fee or other payment received by Agent for the account of such
Lender. Each Lender shall record any principal, interest or other payment, the

33

--------------------------------------------------------------------------------




principal amounts of Base Rate Loans, Eurodollar Loans, Swing Loans and Letters
of Credit, all prepayments and the applicable dates, including Interest Periods,
with respect to the Loans made, and payments received by such Lender, by such
method as such Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of Borrower under this
Agreement or any Note. The aggregate unpaid amount of Loans, types of Loans,
Interest Periods and similar information with respect to the Loans and Letters
of Credit set forth on the records of Agent shall be rebuttably presumptive
evidence with respect to such information, including the amounts of principal,
interest and fees owing to each Lender.

        (d)    Timing of Payments.    Whenever any payment to be made hereunder,
including, without limitation, any payment to be made on any Loan, shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next Business Day and such extension of time shall in each case be
included in the computation of the interest payable on such Loan; provided that,
with respect to a Eurodollar Loan, if the next Business Day shall fall in the
succeeding calendar month, such payment shall be made on the preceding Business
Day and the relevant Interest Period shall be adjusted accordingly.

        (e)    Affected Lender.    To the extent that Agent receives any
payments or other amounts for the account of an Affected Lender, at the
discretion of Agent, such Affected Lender shall be deemed to have requested that
Agent use such payment or other amount (or any portion thereof, at the
discretion of Agent) first, to cash collateralize its unfunded risk
participation in Swing Loans and the Letters of Credit pursuant to
Sections 2.2(b)(vi), 2.2(c)(iii), and 2.5(b) hereof, and, with respect to any
Defaulting Lender, second, to fulfill its obligations to make Loans.

        (f)    Payment of Non Pro-Rata Revolving Loans.    Notwithstanding
anything in this Agreement to the contrary, at the sole discretion of Agent, in
order to pay Revolving Loans that were not advanced pro rata by the Lenders, any
payment of any Loan may first be applied to such Revolving Loans that were not
advanced pro rata.

        Section 2.7.    Prepayment.    

        (a)    Right to Prepay.    

          (i)  Borrower shall have the right at any time or from time to time to
prepay, on a pro rata basis for all of the Lenders (except with respect to Swing
Loans, which shall be paid to the Swing Line Lender and any Lender that has
funded a participation in such Swing Loan), all or any part of the principal
amount of the Loans. Such payment shall include interest accrued on the amount
so prepaid to the date of such prepayment and any amount payable under
Article III hereof with respect to the amount being prepaid. Prepayments of Base
Rate Loans shall be without any premium or penalty.

         (ii)  Borrower shall have the right, at any time or from time to time,
to prepay, for the benefit of the Swing Line Lender (and any Lender that has
funded a participation in such Swing Loan), all or any part of the principal
amount of the Swing Loans then outstanding, as designated by Borrower, plus
interest accrued on the amount so prepaid to the date of such prepayment.

        (iii)  Notwithstanding anything in this Section 2.7 or otherwise to the
contrary, at the discretion of Agent, in order to prepay Revolving Loans that
were not advanced pro rata by all of the Lenders, any prepayment of a Loan shall
first be applied to Revolving Loans made by the Lenders during any period in
which a Defaulting Lender or Insolvent Lender shall exist.

        (b)    Notice of Prepayment.    Borrower shall give Agent irrevocable
written notice of prepayment of a Base Rate Loan or Swing Loan by no later than
10:00 A.M. (Pacific time) one Business Day before the Business Day on which such
prepayment is to be made and written notice of the prepayment of any Eurodollar
Loan not later than 10:00 A.M. (Pacific time) three Business Days before the
Business Day

34

--------------------------------------------------------------------------------



on which such prepayment is to be made. Swing Loans may be prepaid without
advance notice if prepaid through a "sweep" cash management arrangement with
Agent.

        (c)    Minimum Amount.    Each prepayment of a Eurodollar Loan shall be
in the principal amount of not less than the lesser of One Million Dollars
($1,000,000), or, with respect to a Swing Loan, the principal balance of such
Swing Loan, except in the case of a mandatory payment pursuant to Section 2.11
or Article III hereof.

        Section 2.8.    Commitment and Other Fees.    

        (a)    Commitment Fee.    Borrower shall pay to Agent, for the ratable
account of the Lenders, as a consideration for the Revolving Credit Commitment,
a commitment fee from the Closing Date to and including the last day of the
Commitment Period, payable quarterly, at a rate per annum equal to (i) the
Applicable Commitment Fee Rate in effect on the payment date, multiplied by
(ii) the average daily Revolving Amount in effect during such quarter, minus
(B) the average daily Revolving Credit Exposure (exclusive of the Swing Line
Exposure) during such quarter. The commitment fee shall be payable in arrears,
on June 30, 2010 and continuing on each Regularly Scheduled Payment Date
thereafter, and on the last day of the Commitment Period.

        (b)    Agent Fee.    Borrower shall pay to Agent, for its sole benefit,
the fees set forth in the Agent Fee Letter.

        (c)    Collateral Audit and Appraisal Fees.    Borrower shall reimburse
Agent, for its sole benefit, for all costs and expenses relating to any
collateral assessment, that may be conducted from time to time by or on behalf
of Agent, the scope and frequency of which shall be in Agent's sole discretion;
provided that, absent an Event of Default, Borrower need not reimburse Agent for
(i) more than three collateral field audits during a calendar year, or (ii) one
Inventory appraisal during a calendar year.

        (d)    Authorization to Debit Account.    Borrower hereby agrees that
Agent has the right to debit from any Deposit Account of Borrower or any other
Credit Party, amounts owing to Agent and the Lenders by Borrower under this
Agreement and the Loan Documents for payment of fees, expenses and other amounts
incurred or owing in connection therewith; provided that, so long as no Default
or Event of Default shall then exist, (i) Borrower shall have the right to
approve any legal fees prior to the payment of any such legal fees, and
(ii) Agent shall provide Borrower with three days advance notice (which may be
by email or telephone to a Financial Officer) prior to debiting any Deposit
Account of a Credit Party.

        Section 2.9.    Modifications to Commitment.    

        (a)    Optional Reduction of Revolving Credit Commitment.    Borrower
may at any time and from time to time permanently reduce in whole or ratably in
part the Revolving Amount to an amount not less than the then existing Revolving
Credit Exposure, by giving Agent not fewer than five Business Days' (or thirty
(30) days if the Total Commitment Amount is to be reduced or terminated in its
entirety) written notice of such reduction, provided that any such partial
reduction shall be in an aggregate amount, for all of the Lenders, of not less
than Five Million Dollars ($5,000,000), increased in increments of One Million
Dollars ($1,000,000). Agent shall promptly notify each Lender of the date of
each such reduction and such Lender's proportionate share thereof. After each
such partial reduction, the commitment fees payable hereunder shall be
calculated upon the Revolving Amount as so reduced. If Borrower reduces in whole
the Commitment, on the effective date of such reduction (Borrower having prepaid
in full the unpaid principal balance, if any, of the Loans, together with all
interest (if any) and commitment and other fees accrued and unpaid with respect
thereto, and provided that no Letter of Credit Exposure or Swing Line Exposure
shall exist), all of the Revolving Credit Notes shall be delivered to Agent
marked "Canceled" and Agent shall redeliver such Revolving Credit Notes to
Borrower. Any partial reduction in the Revolving Amount shall be effective
during the

35

--------------------------------------------------------------------------------




remainder of the Commitment Period. Upon each decrease of the Revolving Amount,
the Total Commitment Amount shall be proportionally decreased.

        (b)    Increase in Commitment.    At any time during the Commitment
Increase Period, Borrower may request that Agent increase the Revolving Amount
from the Closing Revolving Amount up to an amount that shall not exceed the
Maximum Revolving Amount. Each such request for an increase shall be in an
amount of at least Ten Million Dollars ($10,000,000), increased by increments of
One Million Dollars ($1,000,000), and, if Agent agrees to such increase in the
Revolving Amount, may be made by either (i) increasing, for one or more Lenders,
with their prior written consent, their respective Revolving Credit Commitments,
or (ii) including one or more Additional Lenders, each with a new commitment
under the Revolving Credit Commitment, as a party to this Agreement
(collectively, the "Additional Commitments"). During the Commitment Increase
Period, all of the Lenders agree that Agent, in its sole discretion, may permit
one or more Additional Commitments upon satisfaction of the following
requirements: (A) each Additional Lender, if any, shall execute an Additional
Lender Assumption Agreement, (B) Agent shall provide to each Lender a revised
Schedule 1 to this Agreement, including revised Commitment Percentages for each
of the Lenders, if appropriate, at least three Business Days prior to the date
of the effectiveness of such Additional Commitments (each an "Additional Lender
Assumption Effective Date"), (C) Borrower shall execute and deliver to Agent and
the Lenders such replacement or additional Revolving Credit Notes as shall be
required by Agent, and (D) Borrower shall, on the Additional Lender Assumption
Effective Date, deliver to Agent, for the benefit of the Lenders, an opinion of
counsel, in form and substance satisfactory to Agent, indicating that the
Obligations incurred pursuant to the Additional Commitments are permitted to be
incurred, and permitted to be secured, pursuant to the Senior Notes Documents.
The Lenders hereby authorize Agent to execute each Additional Lender Assumption
Agreement on behalf of the Lenders. On each Additional Lender Assumption
Effective Date, the Lenders shall make adjustments among themselves with respect
to the Revolving Loans then outstanding and amounts of principal, interest,
commitment fees and other amounts paid or payable with respect thereto as shall
be necessary, in the opinion of Agent, in order to reallocate among such Lenders
such outstanding amounts, based on the revised Commitment Percentages and to
otherwise carry out fully the intent and terms of this Section 2.9(b) (and
Borrower shall pay to the Lenders any amounts that would be payable pursuant to
Section 3.3 hereof if such adjustments among the Lenders would cause a
prepayment of one or more Eurodollar Loans). In connection therewith, it is
understood and agreed that the Maximum Amount of any Lender will not be
increased (or decreased except pursuant to Section 2.9(a) hereof) without the
prior written consent of such Lender. Borrower shall not request any increase in
the Commitment pursuant to this Section 2.9(b) if a Default or an Event of
Default shall then exist, or immediately after giving effect to any such
increase would exist. Upon each increase of the Revolving Amount, the Total
Commitment Amount shall be proportionally increased.

        Section 2.10.    Computation of Interest and Fees.    With the exception
of Base Rate Loans, interest on Loans, Letter of Credit fees, Related Expenses
and commitment and other fees and charges hereunder shall be computed on the
basis of a year having three hundred sixty (360) days and calculated for the
actual number of days elapsed. With respect to Base Rate Loans, interest shall
be computed on the basis of a year having three hundred sixty-five (365) days or
three hundred sixty-six (366) days, as the case may be, and calculated for the
actual number of days elapsed.

        Section 2.11.    Mandatory Payments.    

        (a)    Revolving Credit Exposure.    If, at any time, the Revolving
Credit Exposure shall exceed the Revolving Credit Commitment, Borrower shall, as
promptly as practicable, but in no event later than the next Business Day, pay
an aggregate principal amount of the Revolving Loans sufficient to bring the
Revolving Credit Exposure within the Revolving Credit Commitment.

36

--------------------------------------------------------------------------------



        (b)    Swing Line Exposure.    If, at any time, the Swing Line Exposure
shall exceed the Swing Line Commitment, Borrower shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Swing Loans sufficient to bring the Swing Line Exposure
within the Swing Line Commitment.

        (c)    Application of Mandatory Payments.    Unless otherwise designated
by Borrower, each prepayment pursuant to Section 2.11(a) hereof shall be applied
in the following order (i) first, on a pro rata basis for the Lenders, to
outstanding Base Rate Loans, and (ii) second, on a pro rata basis for the
Lenders, to outstanding Eurodollar Loans; provided that, if the outstanding
principal amount of any Eurodollar Loan shall be reduced to an amount less than
the minimum amount set forth in Section 2.5(d) hereof as a result of such
prepayment, then such Eurodollar Loan shall be converted into a Base Rate Loan
on the date of such prepayment. Any prepayment of a Eurodollar Loan pursuant to
this Section 2.11 shall be subject to the prepayment provisions set forth in
Article III hereof.

        Section 2.12.    Establishment of Reserves.    Agent, on behalf of the
Lenders, shall have the right, from time to time, in the good faith exercise of
its reasonable credit judgment (consistent with the asset-based nature of this
credit), to establish Reserves in such amounts and with respect to such matters
as Agent deems necessary or appropriate, and to increase or decrease such
Reserves. In exercising such reasonable credit judgment, Agent may take into
account factors that (a) will or could reasonably be expected to adversely
affect the value of any Collateral, the enforceability or priority of the Liens
of Agent or the amount that Agent, for the benefit of the Lenders, would be
likely to receive in the liquidation of such Collateral, or (b) may demonstrate
that any collateral report or financial information concerning the Credit
Parties is incomplete, inaccurate or misleading in any material respect. In
exercising such reasonable credit judgment, Reserves may be established against
anticipated obligations, contingencies or conditions affecting the Companies,
including, without limitation, (i) tax liabilities and other obligations owing
to Governmental Authorities, (ii) asserted litigation liabilities,
(iii) anticipated remediation for compliance with Environmental Laws, and
(iv) obligations owing to any lessor of real property, any warehouseman, any
processor or any mortgagor on third party mortgaged sites. Reserves may also be
established with respect to the dilution of accounts receivable, as a result of
inventory appraisals and other results of field examinations.

        Section 2.13.    Addition of Borrowing Base Company.    At the request
of Borrower and at the sole discretion of Agent, a Domestic Subsidiary may
become a Borrowing Base Company hereunder, provided that, in addition to Agent's
consent, (a) such Domestic Subsidiary shall have complied with all requirements
of Section 5.20 hereof, (b) the assets of such Domestic Subsidiary shall have
been appraised and otherwise evaluated for borrowing base eligibility purposes
in a manner and by appraisers satisfactory to Agent, and (c) such Domestic
Subsidiary shall have provided to Agent such corporate governance and
authorization documents and an opinion of counsel and any other documents and
items as may be deemed necessary or advisable by Agent, all of the foregoing to
be in form and substance satisfactory to Agent.

        Section 2.14.    Record of Advances; Application of Collections.    

        (a)    Maintenance of Record of Advances.    Agent, on behalf of the
Lenders, shall maintain records in respect of the Credit Parties that shall
reflect (i) the aggregate outstanding principal amount of Revolving Loans and
accrued interest, (ii) the unreimbursed Letter of Credit drawings, (iii) the
aggregate outstanding principal amount of Swing Loans and accrued interest, and
(iv) all other Obligations that shall have become payable hereunder (the
"Advance Record"). Each entry by Agent in the Advance Record shall be, to the
extent permitted by applicable law and absent manifest error, prima facie
evidence of the data entered. Such entries by Agent shall not be a condition to
Borrower's obligation to repay the Obligations.

37

--------------------------------------------------------------------------------





        (b)    Charges, Credits and Reports.    Borrower hereby authorizes
Agent, on behalf of the Lenders, to charge the Advance Record with all Revolving
Loans, Swing Loans and all other Obligations under this Agreement or any other
Loan Document. The Advance Record will be credited in accordance with the
provisions of this Agreement with all payments received by Agent directly from
Borrower or any other Credit Party or otherwise for the account of Borrower or
any other Credit Party pursuant to this Agreement. Agent shall send Borrower
monthly statements in accordance with Agent's standard procedures. Any and all
such periodic or other statements or reconciliations of the Advance Record shall
be final, binding and conclusive upon Borrower and the other Credit Parties in
all respects, absent manifest error, unless Agent receives specific written
objection thereto from Borrower within thirty (30) Business Days after such
statements or reconciliation shall have been sent to Borrower.

        (c)    Application of Specific Payments.    Except for the crediting to
the Advance Record of Collections deposited to one or more Cash Collateral
Accounts as provided below, Borrower shall make all other payments to be made by
Borrower under this Agreement with respect to the Obligations not later than
11:00 A.M. (Pacific time) on the day when due, without setoff, counterclaim,
defense or deduction of any kind. Payments received after 11:00 A.M. (Pacific
time) shall be deemed to have been received on the next Business Day. Prior to
the occurrence of an Event of Default, Borrower may specify to Agent the
Obligations to which such payment is to be applied. If Borrower does not specify
an application for such payment or if an Event of Default has occurred, Agent
shall apply such payment in its discretion.

        (d)    Crediting of Collections During a Non-Transfer Period.    For the
purpose of calculating interest on the Obligations and determining the aggregate
amount of Loans outstanding during a Non-Transfer Period, the amount of the
Revolving Credit Exposure and the availability for additional Revolving Loans
and Letters of Credit, all Collections deposited into a Cash Collateral Account
shall be credited to the account of Borrower (as reflected in the Advance
Record) on the next Business Day after the Business Day on which Agent has
received notice of the deposit of the proceeds of such Collections into such
Cash Collateral Account (including automated clearinghouse and federal wire
transfers); provided that, immediately available funds shall be applied on the
same Business Day. Such Collections shall be credited as follows: (i) first to
any costs and expenses due under this Agreement, (ii) second to Swing Loans,
(iii) third to Base Rate Loans, and (iv) fourth to Eurodollar Loans. If such
Collections made on a date other than a Settlement Date are in excess of the
aggregate amount of Swing Loans outstanding, then such Collections may, in the
discretion of Agent depending on the amount of such payment, be credited towards
the Swing Line Lender's pro rata share of Revolving Loans outstanding until such
payments can be reallocated among the Lenders on the next Settlement Date. From
time to time, upon advance written notice to Borrower, Agent may adopt such
additional or modified regulations and procedures as Agent may deem reasonable
and appropriate with respect to the operation of the Cash Collateral Accounts
and not substantially inconsistent with the terms of this Agreement.

        (e)    Application of Deposits in Cash Collateral Accounts During a
Non-Transfer Period.    Deposits of Collections to the Cash Collateral Accounts
during a Non-Transfer Period shall be credited to the Advance Record of Borrower
on a daily basis in accordance with subsection (d) above, and thereby reduce the
Swing Line Exposure or the Revolving Credit Exposure (other than in respect of
the undrawn amount of any Letter of Credit outstanding) as Agent may choose, in
its sole discretion; provided that, prior to the occurrence of an Event of
Default, Agent will use reasonable efforts to avoid applications of payments
that would cause prepayment of a Eurodollar Loan prior to the expiration of the
applicable Interest Period. Upon payment in full of the Secured Obligations and
the termination of the Commitment, deposits of Collections to the Cash
Collateral Accounts shall be credited by Agent as directed by Borrower.

        Section 2.15.    Protective Advances.    Agent may, in its reasonable
discretion, make Protective Advances without the consent of the Lenders, so long
as after giving effect to such Protective

38

--------------------------------------------------------------------------------




Advances, the aggregate amount of outstanding Protective Advances shall not
exceed five percent (5%) of the Total Commitment Amount. A Protective Advance is
for the account of Borrower and shall constitute Obligations. Any such
Protective Advances incurred after the occurrence and during the continuance of
an Event of Default shall be deemed to have been made in connection with the
exercise of remedies by Agent and shall have the priority set forth in
Section 9.8 hereof as expenses of Agent incurred in connection with the exercise
of remedies under this Agreement or the other Loan Documents. To the extent
Agent makes Protective Advances, Borrower hereby agrees to promptly reimburse
Agent, on demand, for all such Protective Advances. The advance of any such
Protective Advances on any one occasion shall not obligate Agent to advance any
Protective Advances on any other occasion and nothing in this Section 2.15 shall
be construed as excusing any Company from the performance of any covenant or
other agreement of such Company with respect to any of the foregoing matters as
set forth in this Agreement or in any of the other Loan Documents. The Lenders
shall reimburse Agent for any Protective Advances to the extent that Agent does
not receive reimbursement pursuant to any other provision of this Agreement,
and, at the sole option of Agent, Agent may reimburse itself for Protective
Advances through the making of a Swing Loan or by requesting that the Lenders
fund a Revolving Loan, subject to no conditions precedent whatsoever (but, for
clarification, subject to the first sentence hereof) other than notice to the
Lenders in accordance with Section 2.5(a) hereof.


ARTICLE III. ADDITIONAL PROVISIONS RELATING TO
EURODOLLAR LOANS; INCREASED CAPITAL; TAXES


        Section 3.1.    Requirements of Law.    

        (a)   If, after the Closing Date, (i) the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:

        (A)  shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit or any Eurodollar Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Taxes and Excluded Taxes which are governed by Section 3.2
hereof);

        (B)  shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or

        (C)  shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, Borrower shall pay to such
Lender, promptly after receipt of a written request therefor, any additional
amounts necessary to compensate such Lender for such increased cost or reduced
amount receivable. If any Lender becomes entitled to claim any additional
amounts pursuant to this subsection (a), such Lender shall promptly notify
Borrower (with a copy to Agent) of the event by reason of which it has become so
entitled.

        (b)   If any Lender shall have determined that, after the Closing Date,
the adoption of or any change in any Requirement of Law regarding capital
adequacy or in the interpretation or application thereof by a Governmental
Authority or compliance by such Lender or any corporation controlling such
Lender with any request or directive regarding capital adequacy (whether or not
having the force

39

--------------------------------------------------------------------------------




of law) from any Governmental Authority shall have the effect of reducing the
rate of return on such Lender's or such corporation's capital as a consequence
of its obligations hereunder, or under or in respect of any Letter of Credit, to
a level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration the policies
of such Lender or such corporation with respect to capital adequacy), then from
time to time, upon submission by such Lender to Borrower (with a copy to Agent)
of a written request therefor (which shall include the method for calculating
such amount), Borrower shall promptly pay or cause to be paid to such Lender
such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.

        (c)   A certificate as to any additional amounts payable pursuant to
this Section 3.1 submitted by any Lender to Borrower (with a copy to Agent)
shall be conclusive absent manifest error. In determining any such additional
amounts, such Lender may use any method of averaging and attribution that it (in
its sole discretion) shall deem applicable. The obligations of Borrower pursuant
to this Section 3.1 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

        Section 3.2.    Taxes.    

        (a)   All payments made by any Credit Party under any Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of any Taxes or Other Taxes. If any Taxes or Other Taxes are required to
be deducted or withheld from any amounts payable to Agent or any Lender
hereunder, the amounts so payable to Agent or such Lender shall be increased to
the extent necessary to yield to Agent or such Lender (after deducting,
withholding and payment of all Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in the Loan
Documents.

        (b)   Whenever any Taxes or Other Taxes are required to be withheld and
paid by a Credit Party, such Credit Party shall timely withhold and pay such
taxes to the relevant Governmental Authorities. As promptly as possible
thereafter, Borrower shall send to Agent for its own account or for the account
of the relevant Lender, as the case may be, a certified copy of an original
official receipt received by such Credit Party showing payment thereof or other
evidence of payment reasonably acceptable to Agent or such Lender. If such
Credit Party shall fail to pay any Taxes or Other Taxes when due to the
appropriate Governmental Authority or fails to remit to Agent the required
receipts or other required documentary evidence, such Credit Party and Borrower
shall indemnify Agent and the appropriate Lenders on demand for any incremental
Taxes or Other Taxes paid or payable by Agent or such Lender as a result of any
such failure.

        (c)   Each Lender that is not (i) a citizen or resident of the United
States of America, (ii) a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), or (iii) an estate or trust that is subject to federal
income taxation regardless of the source of its income (any such Person, a
"Non-U.S. Lender") shall deliver to Borrower and Agent two copies of either U.S.
Internal Revenue Service Form W-8BEN, Form W-8IMY or Form W-8ECI, or, in the
case of a Non-U.S. Lender claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
"portfolio interest", a statement with respect to such interest and two copies
of a Form W-8BEN, or any subsequent versions thereof or successors thereto,
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or a reduced rate of, U.S. federal withholding tax on all
payments by Credit Parties under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement or such other Loan Document. In addition, each
Non-U.S. Lender shall deliver such forms or appropriate replacements promptly
upon the obsolescence or invalidity of any form previously delivered by such
Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify Borrower at any time

40

--------------------------------------------------------------------------------




it determines that such Lender is no longer in a position to provide any
previously delivered certificate to Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this subsection (c), a Non-U.S. Lender shall not be required
to deliver any form pursuant to this subsection (c) that such Non-U.S. Lender is
not legally able to deliver.

        (d)   The agreements in this Section 3.2 shall survive the termination
of the Loan Documents and the payment of the Loans and all other amounts payable
hereunder.

        Section 3.3.    Funding Losses.    Borrower agrees to indemnify each
Lender, promptly after receipt of a written request therefor, and to hold each
Lender harmless from, any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by Borrower in making any prepayment of or conversion from
Eurodollar Loans after Borrower has given a notice thereof in accordance with
the provisions of this Agreement, (c) the making of a prepayment of a Eurodollar
Loan on a day that is not the last day of an Interest Period applicable thereto,
or (d) any conversion of a Eurodollar Loan to a Base Rate Loan on a day that is
not the last day of an Interest Period applicable thereto. Such indemnification
shall be in an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amounts so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein over (ii) the amount of
interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the appropriate London interbank market, along with
any administration fee charged by such Lender. A certificate as to any amounts
payable pursuant to this Section 3.3 submitted to Borrower (with a copy to
Agent) by any Lender shall be conclusive absent manifest error. The obligations
of Borrower pursuant to this Section 3.3 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

        Section 3.4.    Eurodollar Rate Lending Unlawful; Inability to Determine
Rate.    

        (a)   If any Lender shall determine (which determination shall, upon
notice thereof to Borrower and Agent, be conclusive and binding on Borrower)
that, after the Closing Date, (i) the introduction of or any change in or in the
interpretation of any law makes it unlawful, or (ii) any Governmental Authority
asserts that it is unlawful, for such Lender to make or continue any Loan as, or
to convert (if permitted pursuant to this Agreement) any Loan into, a Eurodollar
Loan, the obligations of such Lender to make, continue or convert any such
Eurodollar Loan shall, upon such determination, be suspended until such Lender
shall notify Agent that the circumstances causing such suspension no longer
exist, and all outstanding Eurodollar Loans payable to such Lender shall
automatically convert (if conversion is permitted under this Agreement) into a
Base Rate Loan, or be repaid (if no conversion is permitted) at the end of the
then current Interest Periods with respect thereto or sooner, if required by law
or such assertion.

        (b)   If Agent or the Required Lenders determine that for any reason
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Loan, or
that the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan does not adequately and fairly reflect the cost to the
Lenders of funding such Loan, Agent will promptly so notify Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain such
Eurodollar Loan shall be suspended until Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, Borrower may

41

--------------------------------------------------------------------------------




revoke any pending request for a borrowing of, conversion to or continuation of
such Eurodollar Loan or, failing that, will be deemed to have converted such
request into a request for a borrowing of a Base Rate Loan in the amount
specified therein.

        Section 3.5.    Discretion of Lenders as to Manner of
Funding.    Notwithstanding any provision of this Agreement to the contrary,
each Lender shall be entitled to fund and maintain its funding of all or any
part of such Lender's Loans in any manner such Lender deems to be appropriate;
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if such Lender had actually funded and
maintained each Eurodollar Loan during the applicable Interest Period for such
Loan through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the Eurodollar Rate for
such Interest Period.


ARTICLE IV. CONDITIONS PRECEDENT


        Section 4.1.    Conditions to Each Credit Event.    The obligation of
the Lenders, the Fronting Lender and the Swing Line Lender to participate in any
Credit Event shall be conditioned, in the case of each Credit Event, upon the
following:

        (a)   all conditions precedent as listed in Section 4.2 hereof required
to be satisfied prior to the first Credit Event shall have been satisfied prior
to or as of the first Credit Event;

        (b)   Borrower shall have submitted a Notice of Loan (or with respect to
a Letter of Credit, complied with the provisions of Section 2.2(b)(ii) hereof)
and otherwise complied with Section 2.5 hereof;

        (c)   no Default or Event of Default shall then exist or immediately
after such Credit Event would exist; and

        (d)   each of the representations and warranties contained in Article VI
hereof shall be true in all material respects as if made on and as of the date
of such Credit Event, except to the extent that any thereof expressly relate to
an earlier date.

Each request by Borrower for a Credit Event shall be deemed to be a
representation and warranty by Borrower as of the date of such request as to the
satisfaction of the conditions precedent specified in subsections (c) and
(d) above.

        Section 4.2.    Conditions to the First Credit Event.    Borrower shall
cause the following conditions to be satisfied on or prior to the Closing Date.
The obligation of the Lenders, the Fronting Lender and the Swing Line Lender to
participate in the first Credit Event is subject to Borrower satisfying each of
the following conditions prior to or concurrently with such Credit Event:

        (a)   Notes as Requested.    Borrower shall have executed and delivered
to (i) each Lender requesting a Revolving Credit Note such Lender's Revolving
Credit Note, and (ii) the Swing Line Lender the Swing Line Note, if requested by
the Swing Line Lender.

        (b)   Subsidiary Documents.    Each Guarantor of Payment shall have
executed and delivered to Agent (i) a Guaranty of Payment, in form and substance
satisfactory to Agent, and (ii) a Security Agreement and such other documents or
instruments, as may be required by Agent to create or perfect the Liens of
Agent, for the benefit of the Lenders, in the assets of such Guarantor of
Payment, all to be in form and substance satisfactory to Agent.

        (c)   Intellectual Property Security Agreements.    Each Credit Party
that owns federally registered intellectual property shall have executed and
delivered to Agent, for the benefit of the Lenders, an Intellectual Property
Security Agreement, in form and substance satisfactory to Agent and the Lenders.

        (d)   Real Estate Matters.    With respect to each parcel of the Real
Property owned by a Credit Party, Borrower shall have delivered to Agent:

42

--------------------------------------------------------------------------------



          (i)  evidence to Agent's satisfaction in its sole discretion that no
portion of such Real Property is located in a Special Flood Hazard Area or is
otherwise classified as Class A or Class BX on the Flood Maps maintained by the
Federal Emergency Management Agency; and

         (ii)  two fully executed originals of the Mortgage with respect to such
Real Property.

        (e)   Delivery of Pledged Notes.    With respect to any Pledged Notes,
Borrower, as appropriate, has executed an appropriate endorsement on (or
separate from) each such Pledged Note and has deposited such Pledged Note with
Agent.

        (f)    Intercreditor Agreement.    Borrower shall have delivered the
Intercreditor Agreement, fully executed by the Indenture Agent and each Credit
Party, in form and substance satisfactory to Agent.

        (g)   Assignment of Government Contracts.    Borrower shall have
delivered to Agent, with respect to each Assigned Government Contract, (i) an
executed Instrument of Assignment, and (ii) an executed Notice of Assignment of
Claims in connection with Government Receivables complying with the terms of the
Assignment of Claims Act of 1940, 31 U.S.C. § 3727, 41 U.S.C. § 15.

        (h)   Lien Searches.    With respect to the property owned or leased by
each Credit Party, Borrower shall have caused to be delivered to Agent (i) the
results of Uniform Commercial Code lien searches, satisfactory to Agent and the
Lenders, (ii) the results of federal and state tax lien and judicial lien
searches, satisfactory to Agent and the Lenders, and (iii) Uniform Commercial
Code termination statements reflecting termination of all U.C.C. Financing
Statements previously filed by any Person and not expressly permitted pursuant
to Section 5.9 hereof.

        (i)    Officer's Certificate, Resolutions, Organizational
Documents.    Borrower shall have delivered to Agent an officer's certificate
(or comparable domestic or foreign documents) certifying the names of the
officers of each Credit Party authorized to sign the Loan Documents, together
with the true signatures of such officers and certified copies of (i) the
resolutions of the board of directors (or comparable domestic or foreign
documents) of such Credit Party evidencing approval of the execution and
delivery of the Loan Documents and the execution of other Related Writings to
which such Credit Party is a party, and (ii) the Organizational Documents of
such Credit Party.

        (j)    Good Standing and Full Force and Effect Certificates.    Borrower
shall have delivered to Agent a good standing certificate or full force and
effect certificate (or comparable document, if neither certificate is available
in the applicable jurisdiction), as the case may be, for each Credit Party,
issued on or about the Closing Date by the Secretary of State in the state or
states where such Credit Party is incorporated or formed or qualified as a
foreign entity.

        (k)   Legal Opinion.    Borrower shall have delivered to Agent an
opinion of counsel for Borrower and each other Credit Party, in form and
substance satisfactory to Agent and the Lenders.

        (l)    Acquisition Documents.    Borrower shall have provided to Agent
copies of the Gichner Acquisition Documents and all documents executed in
connection therewith, certified by a Financial Officer as true and complete,
including evidence that the Acquisition contemplated therein has been
consummated in accordance with the terms of the Gichner Acquisition Documents
and in compliance with applicable law and regulatory approvals.

        (m)  Senior Notes Documents.    Borrower shall have provided to Agent
copies of the Senior Notes Documents, certified by a Financial Officer as true
and complete, including evidence that Senior Notes, in an aggregate principal
amount of no less than One Hundred Ninety Million Dollars ($190,000,000), have
been issued.

43

--------------------------------------------------------------------------------





        (n)   Insurance Policies.    Borrower shall have delivered to Agent
certificates of insurance on ACORD 25 and 27 or 28 form and proof of
endorsements satisfactory to Agent and the Lenders, providing for adequate
personal property and liability insurance for each Company, with Agent, on
behalf of the Lenders, listed as mortgagee, lender's loss payee and additional
insured, as appropriate.

        (o)   Customer List.    Borrower shall have delivered to Agent a
complete list of all Account Debtors of Borrower, including but not limited to
the name, address and contact information of each Account Debtor, in form and
detail satisfactory to Agent.

        (p)    Financial Reports.    Borrower shall have delivered to Agent
(i) internally prepared financial statements of Borrower for the Quarterly
Reporting Period ended March 28, 2010, and (ii) audited financial statements of
Borrower for the fiscal years ended December 27, 2009, December 28, 2008 and
December 30, 2007; in each case, prepared on a Consolidated and consolidating
basis (by business segment), in form and substance satisfactory to Agent, and
(iii) all management letters and reports prepared by independent public
accountants for the fiscal years ended December 27, 2009, December 28, 2008 and
December 30, 2007.

        (q)    Pro-Forma Projections.    Borrower shall have delivered to Agent
annual pro-forma projections of financial statements (which report shall include
balance sheets and statements of income (loss) and cash-flow) of Borrower for
the fiscal years ending December 26, 2010, December 25, 2011 and December 30,
2012, prepared on a Consolidated and consolidating basis (by business segment),
in form and substance satisfactory to Agent.

        (r)    Collateral Audit.    Agent shall have received the results of a
collateral field audit, in form and substance satisfactory to Agent.

        (s)    Closing Available Liquidity.    On the Closing Date, the Closing
Available Liquidity shall be no less than Fifteen Million Dollars ($15,000,000).

        (t)    Advertising Permission Letter.    Borrower shall have delivered
to Agent an advertising permission letter, authorizing Agent to publicize the
transaction and specifically to use the name of Borrower in connection with
"tombstone" advertisements in one or more publications selected by Agent.

        (u)    Agent Fee Letter and Other Fees.    Borrower shall have
(i) executed and delivered to Agent, the Agent Fee Letter and paid to Agent, for
its sole account, the fees stated therein, and (ii) paid all legal fees and
expenses of Agent in connection with the preparation and negotiation of the Loan
Documents.

        (v)    Existing Credit Agreement.    Borrower shall have (i) terminated
the Credit Agreement between Borrower and KeyBank, as agent, dated as of
March 3, 2010, as amended, which termination shall be deemed to have occurred
upon payment in full of all of the Indebtedness outstanding thereunder and
termination of the commitments established therein, and (ii) terminated the
existing credit facilities for Gichner, which termination shall be deemed to
have occurred upon payment in full of all of the Indebtedness outstanding
thereunder and termination of the commitments established therein.

        (w)    Closing Certificate.    Borrower shall have delivered to Agent
and the Lenders an officer's certificate certifying that, as of the Closing
Date, (i) all conditions precedent set forth in this Article IV have been
satisfied, (ii) Closing Available Liquidity is no less than Fifteen Million
Dollars ($15,000,000), (iii) no Default or Event of Default exists nor
immediately after the first Credit Event will exist, and (iv) each of the
representations and warranties contained in Article VI hereof are true and
correct as of the Closing Date.

        (x)    Letter of Direction.    Borrower shall have delivered to Agent a
letter of direction authorizing Agent, on behalf of the Lenders, to disburse the
proceeds of the Loans, which letter of direction

44

--------------------------------------------------------------------------------




includes the authorization to transfer funds under this Agreement and the wire
instructions that set forth the locations to which such funds shall be sent.

        (y)    No Material Adverse Change.    No material adverse change, in the
opinion of Agent, shall have occurred in the financial condition, operations or
prospects of the Companies since December 31, 2009.

        (z)    Miscellaneous.    Borrower shall have provided to Agent and the
Lenders such other items and shall have satisfied such other conditions as may
be reasonably required by Agent or the Lenders.

        Section 4.3.    Post-Closing Conditions.    

        (a)    Cash Management Systems.    No later than sixty (60) days after
the Closing Date (unless a longer period is agreed to by Agent), Borrower shall
have established (i) the cash management system, specified in Section 7.2
hereof, and executed the Master Agreement, in form and substance satisfactory to
Agent, and (ii) one or more Cash Collateral Accounts, Operating Accounts,
Controlled Disbursement Accounts and Lockbox arrangements, in each case
satisfactory to Agent.

        (b)    Inventory Appraisal of Gichner.    No later than forty-five
(45) days after the Closing Date (unless a longer period is agreed to by Agent),
Agent shall have received the results of an appraisal of Inventory of Gichner
and its Subsidiaries, in form and substance satisfactory to Agent.

        (c)    Collateral Field Audit of Gichner.    No later than forty-five
(45) days after the Closing Date (unless a longer period is agreed to by Agent),
Agent shall have received the results of a collateral field audit of Gichner and
its Subsidiaries, in form and substance satisfactory to Agent.

        (d)    Deposit Account Control Agreements.    No later than sixty
(60) days after the Closing Date (unless a longer period is agreed to by Agent),
Borrower shall have delivered to Agent an executed Deposit Account Control
Agreement, in form and substance satisfactory to Agent, for each Deposit Account
maintained by a Credit Party; provided that Borrower shall not be required to
deliver a Deposit Account Control Agreement with respect to any of the Deposit
Accounts referenced in subsection (e) of this Section 4.3, so long as the
Borrower is in compliance with subsection (e) of this Section 4.3.

        (e)    Certain Deposit Accounts.    No later than one hundred (100) days
after the Closing Date (unless a longer period is agreed to by Agent), Borrower
shall have closed the Deposit Accounts designated as Deposit Accounts to be
closed in Schedule 6.19 hereto.

        (f)    Landlords' Waivers and Mortgagees' Waivers.    Borrower shall use
it best efforts to deliver to Agent a Landlord's Waiver and a mortgagee's
waiver, if applicable, each in form and substance satisfactory to Agent, within
thirty (30) days after the Closing Date (unless a longer period is agreed to by
Agent), for each location of Borrower or a Guarantor of Payment where any of the
collateral securing any part of the Obligations is located, unless such location
is owned by the Company that owns the collateral located there; provided that
Borrower shall not be required to deliver a Landlord's Waiver for its locations
at 4810 and 4820 Eastgate Mall, San Diego, California.

        (g)    U.C.C. Financing Statement Amendment.    No later than seven days
after the Closing Date (unless a longer period is agreed to by Agent), Borrower
shall have caused to be filed a U.C.C. Financing Statement amendment with
respect to U.C.C. Financing Statement number VA 0407227083-9, filed with the
clerk of the Virginia State Corporation Commission by American Express Business
Finance against DTI Associates, Inc., in form and substance satisfactory to
Agent.

45

--------------------------------------------------------------------------------




ARTICLE V. COVENANTS


        Section 5.1.    Insurance.    Each Company shall at all times maintain
insurance upon its Inventory, Equipment and other personal and real property in
such form, written by such companies, in such amounts, for such periods, and
against such risks as may be acceptable to Agent, with provisions satisfactory
to Agent for, with respect to Credit Parties, payment of all losses thereunder
(other than with respect to the Indenture Priority Collateral, so long as the
Indebtedness owing under the Senior Notes has not been paid in full) to Agent,
for the benefit of the Lenders, and such Company as their interests may appear
(with lender's loss payable endorsement in favor of Agent, for the benefit of
the Lenders), and, if required by Agent, Borrower shall deposit the policies
with Agent. Any such policies of insurance shall provide for no fewer than
thirty (30) days prior written notice of cancellation to Agent and the Lenders.
Subject to the provisions of the Intercreditor Agreement, any sums received by
Agent, for the benefit of the Lenders, in payment of insurance losses, returns,
or unearned premiums under the policies may, at the option of Agent, be applied
upon the Obligations whether or not the same is then due and payable, or may be
delivered to the Companies for the purpose of replacing, repairing, or restoring
the insured property; provided that, with respect to any insurance proceeds
received in connection with, or for the purpose of satisfying, any pending
litigation claims, expenses or final judgments, Agent shall deliver such
proceeds to the Companies for the purposes of satisfying such claims, expenses
or judgments. Agent is hereby authorized to act as attorney-in-fact for the
Companies in obtaining, adjusting, settling and canceling such insurance and
indorsing any drafts. In the event of failure to provide such insurance as
herein provided, Agent may, at its option, provide such insurance and Borrower
shall pay to Agent, upon demand, the cost thereof. Should Borrower fail to pay
such sum to Agent upon demand, interest shall accrue thereon, from the date of
demand until paid in full, at the Default Rate. Within ten days of Agent's
written request, Borrower shall furnish to Agent such information about the
insurance of the Companies as Agent may from time to time reasonably request,
which information shall be prepared in form and detail satisfactory to Agent and
certified by a Financial Officer.

        Section 5.2.    Money Obligations.    Each Company shall pay in full
(a) prior in each case to the date when penalties would attach, all taxes,
assessments and governmental charges and levies (except only those so long as
and to the extent that the same shall be contested in good faith by appropriate
and timely proceedings and for which adequate provisions have been established
in accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards
Act (29 U.S.C. §§ 206-207) or any comparable provisions, and, in the case of the
Foreign Subsidiaries, those obligations under foreign laws with respect to
employee source deductions, obligations and employer obligations to its
employees; and (c) all of its other material obligations calling for the payment
of money (except only those so long as and to the extent that the same shall be
contested in good faith and for which adequate provisions have been established
in accordance with GAAP) before such payment becomes overdue.

        Section 5.3.    Financial Statements, Collateral Reporting and
Information.    

        (a)    Borrowing Base.    Borrower shall deliver to Agent, as frequently
as Agent may request, but no less frequently than by 2:00 P.M. (Pacific time)
twenty-five (25) days after the end of each Monthly Reporting Period (or the
next Business Day if such day is not a Business Day), a Borrowing Base
Certificate (for the period ending on the last day of the prior Monthly
Reporting Period) prepared and certified by a Financial Officer. Such Borrowing
Base Certificate shall be updated for all activity (sales, billings,
collections, credits and similar information) impacting the accounts receivable
of the Borrowing Base Companies from the date of the immediately preceding
Borrowing Base Certificate to the date of such Borrowing Base Certificate. The
amount of Eligible Inventory and the determination as to which accounts
receivable constitute Eligible Accounts Receivable to be included on each
Borrowing Base

46

--------------------------------------------------------------------------------




Certificate shall, absent a request from Agent that such amounts be calculated
more frequently, be the amount that is calculated and updated monthly pursuant
to subsections (e) and (f) below.

        (b)    Quarterly Financials.    Borrower shall deliver to Agent and the
Lenders, within forty-five (45) days after the end of each of the first three
(3) Quarterly Reporting Periods of each fiscal year, in form and detail
satisfactory to Agent and the Lenders and certified by a Financial Officer,
(i) balance sheets of Borrower as of the end of such period and statements of
income (loss), stockholders equity and cash flow for the Quarterly Reporting
Period and fiscal year to date periods and a comparison to budget or plan, all
prepared on a Consolidated basis, and (ii) balance sheets of Borrower as of the
end of such period and statements of income (loss) of Borrower and capital
expenditures made by Borrower for the Quarterly Reporting Period and fiscal year
to date periods and a comparison to budget or plan, all prepared on a
consolidating (by business segment) basis.

        (c)    Annual Audit Report.    Borrower shall deliver to Agent and the
Lenders, within ninety (90) days after the end of each fiscal year of Borrower,
(i) an annual audit report of Borrower for that year prepared on a Consolidated
basis, in form and detail satisfactory to Agent and the Lenders and certified by
an unqualified opinion of an independent public accountant satisfactory to
Agent, which report shall include balance sheets and statements of income
(loss), stockholders equity and cash flow for that period, and (ii) balance
sheets of Borrower as of the end of such period and statements of income (loss)
of Borrower and capital expenditures made by Borrower for such annual period,
all prepared on a consolidating (by business segment) basis that correspond to
the statements delivered in subpart (i) hereof, and certified by a Financial
Officer.

        (d)    Compliance Certificate.    Borrower shall deliver to Agent and
the Lenders, concurrently with the delivery of the financial statements set
forth in subsections (b) and (c) above, a Compliance Certificate.

        (e)    Accounts Receivable Aging Report.    Borrower shall deliver to
Agent an accounts receivable aging report, in form and substance satisfactory to
Agent and signed by a Financial Officer, (i) concurrently with the delivery of
the Borrowing Base Certificate referenced in subsection (a) above, aged by the
original invoice date of accounts receivable of the Borrowing Base Companies,
prepared as of the last day of the preceding Monthly Reporting Period,
reconciled to the period-end balance sheet and period-end Borrowing Base
Certificate, together with the calculation of the current period-end Eligible
Accounts Receivable of the Borrowing Base Companies, (ii) upon Agent's request,
an aging by original invoice date of all existing accounts receivable,
specifying the names, current value and dates of invoices for each Account
Debtor, and (iii) that includes any other information Agent shall reasonably
request with respect to such accounts receivable and its evaluation of such
reports.

        (f)    Inventory Report.    Borrower shall deliver to Agent a summary of
Inventory, in form and substance satisfactory to Agent and signed by a Financial
Officer, concurrently with the delivery of the Borrowing Base Certificate
referenced in subsection (a) above, based upon period-end balances reconciled to
the period-end balance sheet and the period-end Borrowing Base Certificate, and
accompanied by an Inventory certification, in form and substance reasonably
acceptable to Agent and including a calculation of the Eligible Inventory of the
Borrowing Base Companies (the calculation of Eligible Inventory reflecting the
then most recent period-end balance). Borrower shall deliver to Agent, after the
end of each Monthly Reporting Period, Inventory records, in such detail as Agent
and the Lenders shall deem reasonably necessary to determine the level of
Eligible Inventory. The values shown on the Inventory reports shall be at the
lower of cost or market value, determined in accordance with the usual cost
accounting system of the Borrowing Base Companies. Borrower shall provide such
other reports with respect to the Inventory of the Borrowing Base Companies as
Agent may reasonably request from time to time. Notwithstanding anything above
in this Section 5.3(f) to the contrary, unless otherwise required by Agent in
writing, Borrower shall only be required to deliver Inventory reports with
respect to Borrowing Base Companies whose Inventory is a component of the
Borrowing Base.

47

--------------------------------------------------------------------------------



        (g)    Accounts Payable Aging Report.    Borrower shall deliver to
Agent, concurrently with the delivery of the Borrowing Base Certificate
referenced in subsection (a) above, in form and detail satisfactory to Agent, an
aging summary of the accounts payable of the Borrowing Base Companies, dated as
of the last day of the preceding Monthly Reporting Period.

        (h)    Assigned Government Contracts.    Borrower shall deliver to
Agent, concurrently with the delivery of the Borrowing Base Certificate
referenced in subsection (a) above, in form and detail satisfactory to Agent, a
list of all Assigned Government Contracts that came into existence during the
preceding Monthly Reporting Period, together with an Instrument of Assignment
and a Notice of Assignment of Claims for each such Assigned Government Contract.

        (i)    Customer List.    Borrower shall deliver to Agent an updated
customer list, upon request of Agent, that sets forth all Account Debtors of the
Borrowing Base Companies, including but not limited to the name, address and
contact information of each Account Debtor, in form and detail satisfactory to
Agent.

        (j)    Projections.    Borrower shall deliver to Agent and the Lenders,
within sixty (60) days after the end of each fiscal year of Borrower, consistent
with GAAP and in form and detail satisfactory to Agent, (i) projected monthly
balance sheets, income statements cash flow statements and a calculation of the
projected Revolving Credit Availability and projected compliance with
Section 5.7 hereof for the following year of Borrower, prepared on a
Consolidated basis, and (ii) projected monthly balance sheets, income statements
and capital expenditures prepared on a consolidating (by business segment) basis
that correspond to the projections delivered in subpart (i) hereof.

        (k)    Locations of Collateral.    Borrower shall deliver to Agent,
within ninety (90) days after the end of each fiscal year of Borrower, a
replacement Schedule 6.9 that sets forth each location (including third party
locations) where any Company conducts business or maintains any Accounts,
Inventory or Equipment, in form and substance satisfactory to Agent.

        (l)    Reporting Periods.    Within thirty (30) days prior to the end of
each fiscal year of Borrower, Borrower shall deliver to Agent a replacement
Schedule 5.3 that sets forth the respective Monthly Reporting Periods and
Quarterly Reporting Periods for the following fiscal year of Borrower, in form
and substance reasonably satisfactory to Agent.

        (m)    Shareholder and SEC Documents.    Borrower shall deliver to Agent
and the Lenders, as soon as available, copies of all notices, reports,
definitive proxy or other statements and other documents sent by Borrower to its
shareholders, to the holders of any of its debentures or bonds or the trustee of
any indenture securing the same or pursuant to which they are issued, or sent by
Borrower (in final form) to any securities exchange or over the counter
authority or system, or to the SEC or any similar federal agency having
regulatory jurisdiction over the issuance of Borrower's securities.

        (n)    Changes in Accounting Principles.    If, as a result of any
change in accounting principles and policies (or the application thereof) from
those used in the preparation of the historical financial statements, the
consolidated financial statements of Borrower and its Subsidiaries delivered
pursuant to Section 5.3(b) or 5.3(c) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such sections had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Agent.

        (o)    Financial Information of the Companies.    Borrower shall deliver
to Agent and the Lenders, within ten days of the written request of Agent or any
Lender, such other information about the financial condition, properties and
operations of any Company as may from time to time be reasonably requested,
which information shall be submitted in form and detail satisfactory to Agent
and the Lenders and certified by a Financial Officer of the Company or Companies
in question.

48

--------------------------------------------------------------------------------



        Section 5.4.    Financial Records.    Each Company shall at all times
maintain true and complete records and books of account, including, without
limiting the generality of the foregoing, appropriate provisions for possible
losses and liabilities, all in accordance with GAAP, and at all reasonable times
(during normal business hours and upon notice to such Company) permit Agent or
any Lender, or any representative of Agent or such Lender, to examine such
Company's books and records and to make excerpts therefrom and transcripts
thereof.

        Section 5.5.    Franchises; Change in Business.    

        (a)   Each Company (other than a Dormant Subsidiary) shall preserve and
maintain at all times its existence, and its rights and franchises necessary for
its business, except as otherwise permitted pursuant to Section 5.12 hereof.

        (b)   No Company shall engage in any business if, as a result thereof,
the general nature of the business of the Companies taken as a whole would be
substantially changed from the general nature of the business the Companies are
engaged in on the Closing Date.

        Section 5.6.    ERISA Pension and Benefit Plan Compliance.    

        (a)    Generally.    No Company shall incur any material accumulated
funding deficiency within the meaning of ERISA, or any material liability to the
PBGC, established thereunder in connection with any ERISA Plan. Borrower shall
furnish to Agent and the Lenders (i) as soon as possible and in any event within
thirty (30) days after any Company knows or has reason to know that any
Reportable Event with respect to any ERISA Plan has occurred, a statement of a
Financial Officer of such Company, setting forth details as to such Reportable
Event and the action that such Company proposes to take with respect thereto,
together with a copy of the notice of such Reportable Event given to the PBGC if
a copy of such notice is available to such Company, and (ii) promptly after
receipt thereof, a copy of any notice such Company, or any member of the
Controlled Group may receive from the PBGC or the Internal Revenue Service with
respect to any ERISA Plan administered by such Company; provided that this
latter clause shall not apply to notices of general application promulgated by
the PBGC or the Internal Revenue Service. Borrower shall promptly notify Agent
of any material taxes assessed, proposed to be assessed or that Borrower has
reason to believe may be assessed against a Company by the Internal Revenue
Service with respect to any ERISA Plan. As used in this Section 5.6(a),
"material" means the measure of a matter of significance that shall be
determined as being an amount equal to five percent (5%) of Consolidated Net
Worth. As soon as practicable, and in any event within twenty (20) days, after
any Company shall become aware that an ERISA Event shall have occurred, such
Company shall provide Agent with notice of such ERISA Event with a certificate
by a Financial Officer of such Company setting forth the details of the event
and the action such Company or another Controlled Group member proposes to take
with respect thereto. Borrower shall, at the written request of Agent, deliver
or cause to be delivered to Agent true and correct copies of any documents
relating to the ERISA Plan of any Company.

        (b)    Foreign Pension Plans and Benefit Plans.    

          (i)  For each existing, or hereafter adopted, Foreign Pension Plan and
Foreign Benefit Plan, Borrower and any appropriate Foreign Subsidiary shall in a
timely fashion comply with and perform in all material respects all of its
obligations under and in respect of such Foreign Pension Plan or Foreign Benefit
Plan, including under any funding agreements and all applicable laws (including
any fiduciary, funding, investment and administration obligations).

         (ii)  All employer or employee payments, contributions or premiums
required to be remitted, paid to or in respect of each Foreign Pension Plan or
Foreign Benefit Plan shall be paid or remitted by Borrower and any appropriate
Foreign Subsidiary in a timely fashion in accordance with the terms thereof, any
funding agreements and all applicable laws.

49

--------------------------------------------------------------------------------



        (iii)  Borrower and any appropriate Foreign Subsidiary shall deliver to
Agent (A) if requested by Agent in writing, copies of each annual and other
return, report or valuation with respect to each Foreign Pension Plan as filed
with any applicable Governmental Authority; (B) promptly after receipt thereof,
a copy of any material direction, order, notice, ruling or opinion that Borrower
and any appropriate Foreign Subsidiary may receive from any applicable
Governmental Authority with respect to any Foreign Pension Plan; and
(C) notification within thirty (30) days of any increases having a cost to the
Companies in excess of Two Hundred Fifty Thousand Dollars ($250,000) per annum
in the aggregate, in the benefits of any existing Foreign Pension Plan or
Foreign Benefit Plan, or the establishment of any new Foreign Pension Plan or
Foreign Benefit Plan, or the commencement of contributions to any such plan to
which the Companies were not previously contributing..

        Section 5.7.    Financial Covenants.    

        (a)    Fixed Charge Coverage Ratio.    Borrower shall not suffer or
permit at any time the Fixed Charge Coverage Ratio to be less than 1.25 to 1.00.

        Section 5.8.    Borrowing.    No Company shall create, incur or have
outstanding any Indebtedness of any kind; provided that this Section 5.8 shall
not apply to the following, to the extent the following are not otherwise
prohibited by the Senior Notes Documents:

        (a)   the Loans, the Letters of Credit and any other Indebtedness under
this Agreement;

        (b)   any loans granted to or Capitalized Lease Obligations entered into
by any Company for the purchase or lease of fixed assets (and refinancings of
such loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as (i) Borrower is in pro forma compliance with Section 5.7 hereof, both
before and after giving effect to such loans and Capitalized Lease Obligations,
(ii) no Default or Event of Default shall exist at the time any such loan or
Capitalized Lease Obligation is incurred, or immediately thereafter shall begin
to exist, (iii) the aggregate principal amount of all such loans and Capitalized
Lease Obligations for all Companies shall not exceed Ten Million Dollars
($10,000,000) at any time outstanding;

        (c)   the Indebtedness existing on the Closing Date, in addition to the
other Indebtedness permitted to be incurred pursuant to this Section 5.8, as set
forth in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof
but only to the extent that the principal amount thereof does not increase after
the Closing Date);

        (d)   loans to, and guaranties of Indebtedness of, a Company from a
Company so long as each such Company is a Credit Party;

        (e)   Indebtedness under any Hedge Agreement, so long as such Hedge
Agreement shall have been entered into in the ordinary course of business and
not for speculative purposes;

        (f)    Indebtedness arising in the ordinary course of business of the
Companies in connection with the corporate credit card programs of the
Companies, in an aggregate amount not to exceed Five Million Dollars
($5,000,000);

        (g)   Permitted Foreign Subsidiary Loans, Guaranties and Investments;

        (h)   Indebtedness incurred in connection with the Senior Notes, in an
aggregate amount not to exceed Two Hundred Twenty-Five Million Dollars
($225,000,000);

        (i)    Indebtedness with respect to surety, appeal, indemnity,
performance or other similar bonds arising in the ordinary course of business
and upon terms typical to the industry; provided that this subpart (i) shall not
include guaranties for borrowed money; and

50

--------------------------------------------------------------------------------



        (j)    other Indebtedness, in addition to the Indebtedness listed above,
in an aggregate principal amount for all Companies not to exceed Twenty-Five
Million Dollars ($25,000,000), with respect to (i) Indebtedness incurred in
connection with the Senior Notes, (ii) unsecured Subordinated Indebtedness
created pursuant to documentation in form and substance reasonably satisfactory
to Agent and the Required Lenders, and on terms reasonably satisfactory to Agent
and the Required Lenders, and (iii) other unsecured Indebtedness; so long as, in
each case, as of the date such additional Indebtedness is incurred, (A) Borrower
is in pro forma compliance with Section 5.7 hereof, both before and after giving
effect to the incurrence of such Indebtedness, and (B) no Default or Event of
Default shall then exist or immediately thereafter shall begin to exist.

Notwithstanding anything in this Section 5.8 to the contrary, Borrower shall
not, without the prior written consent of Agent and the Required Lenders, incur
Indebtedness in reliance upon or pursuant to clause (15) of the definition of
"Permitted Indebtedness" in the Indenture; provided that Borrower may, without
the consent of Agent or the Lenders, incur up to an aggregate amount of Five
Million Dollars ($5,000,000) of unsecured Indebtedness pursuant to clause (15)
of the definition of "Permitted Indebtedness" in the Indenture, so long as such
Indebtedness is otherwise permitted pursuant to this Section 5.8.

        Section 5.9.    Liens.    No Company shall create, assume or suffer to
exist (upon the happening of a contingency or otherwise) any Lien upon any of
its property or assets, whether now owned or hereafter acquired; provided that
this Section 5.9 shall not apply to the following, to the extent the following
are not otherwise prohibited by the Senior Notes Documents:

        (a)   Liens for taxes not yet due or that are being actively contested
in good faith by appropriate proceedings and for which adequate reserves shall
have been established in accordance with GAAP;

        (b)   other statutory Liens, including, without limitation, statutory
Liens of landlords, carriers, warehousers, utilities, mechanics, repairmen,
workers and materialmen, incidental to the conduct of its business or the
ownership of its property and assets that (i) were not incurred in connection
with the borrowing of money or the obtaining of advances or credit, and (ii) do
not in the aggregate materially detract from the value of its property or assets
or materially impair the use thereof in the operation of its business;

        (c)   Liens on property or assets of a Subsidiary to secure obligations
of such Subsidiary to Borrower or a Guarantor of Payment;

        (d)   any Lien granted to Agent, for the benefit of the Lenders;

        (e)   the Liens existing on the Closing Date as set forth in
Schedule 5.9 hereto and replacements, extensions, renewals, refundings or
refinancings thereof, but only to the extent that the amount of debt secured
thereby, and the property secured thereby, shall not be increased;

        (f)    purchase money Liens on fixed assets securing the loans and
Capitalized Lease Obligations pursuant to Section 5.8(b) hereof, provided that
such Lien is limited to the purchase price and only attaches to the property
being acquired;

        (g)   easements or other minor defects or irregularities in title of
real property not interfering in any material respect with the use of such
property in the business of any Company;

        (h)   the Liens securing the Indebtedness under the Senior Notes
pursuant to Section 5.8(h) and (j) hereof, so long as (i) such Liens are subject
to the Intercreditor Agreement, and (ii) as of the date of the issuance of any
additional Senior Notes after the Closing Date, (A) Borrower is in pro forma
compliance with Section 5.7 hereof, both before and after giving effect to the
issuance of such additional Senior Notes, and (B) no Default or Event of Default
shall then exist or immediately thereafter shall begin to exist;

51

--------------------------------------------------------------------------------



        (i)    any Lien on fixed assets owned by a Company as a result of an
Acquisition permitted pursuant to Section 5.13 hereof, so long as (i) such Lien
was not created at the time of or in contemplation of such Acquisition, and
(ii) such Lien is released within one hundred eighty (180) days after such
Acquisition (unless Borrower shall have obtained the prior written consent of
Agent and the Required Lenders);

        (j)    Liens to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of like nature incurred in the ordinary course of business and upon
terms typical to the industry (including, without limitation, Liens securing
Indebtedness permitted pursuant to Section 5.8(i) hereof; so long as, in each
case, such Liens are not incurred in connection with the borrowing of money; or

        (k)   other Liens, in addition to the Liens listed above, not incurred
in connection with the borrowing of money, securing amounts, in the aggregate
for all Companies, not to exceed Five Hundred Thousand Dollars ($500,000) at any
time.

No Company shall enter into any contract or agreement (other than (i) a contract
or agreement entered into in connection with the purchase or lease of fixed
assets that prohibits Liens on such fixed assets or (ii) any agreement with a
restriction that is not enforceable under Section 9-406, 9-407 or 9-408 of the
U.C.C.) that would prohibit Agent or the Lenders from acquiring a security
interest, mortgage or other Lien on, or a collateral assignment of, any of the
property or assets of such Company.

        Section 5.10.    Regulations T, U and X.    No Company shall take any
action that would result in any non-compliance of the Loans or Letters of Credit
with Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

        Section 5.11.    Investments, Loans and Guaranties.    No Company shall
(a) create, acquire or hold any Subsidiary, (b) make or hold any investment in
any stocks, bonds or securities of any kind, (c) be or become a party to any
joint venture or other partnership, (d) make or keep outstanding any advance or
loan to any Person, or (e) be or become a Guarantor of any kind (other than a
Guarantor of Payment under the Loan Documents); provided that this Section 5.11
shall not apply to the following, to the extent the following are not otherwise
prohibited by the Senior Notes Documents:

          (i)  any endorsement of a check or other medium of payment for deposit
or collection through normal banking channels or similar transaction in the
normal course of business;

         (ii)  any investment in direct obligations of the United States of
America or in certificates of deposit issued by a member bank (having capital
resources in excess of Five Hundred Million Dollars ($500,000,000)) of the
Federal Reserve System;

        (iii)  investments by the Companies in Cash Equivalents;

        (iv)  any repurchase of Senior Notes that is permitted pursuant to
Section 5.15 hereof;

         (v)  the holding of each of the Subsidiaries listed on Schedule 6.1
hereto, and the creation, acquisition and holding of and any investment in any
new Subsidiary after the Closing Date so long as such new Subsidiary shall have
been created, acquired or held, and investments made, in accordance with the
terms and conditions of this Agreement;

        (vi)  loans to, investments in and guaranties of the Indebtedness of, a
Company from or by a Company so long as each such Company is a Credit Party;

       (vii)  any advance or loan to an officer or employee of a Company as an
advance on commissions, travel and other items in the ordinary course of
business, so long as all such advances and loans from all Companies aggregate
not more than the maximum principal sum of Five Hundred Thousand Dollars
($500,000) at any time outstanding;

52

--------------------------------------------------------------------------------



      (viii)  any investment or advance made to an officer or employee of a
Company made as a matching contribution to a 401(k) plan or pursuant to an
employee stock purchase plan;

        (ix)  any Permitted Foreign Subsidiary Loans, Guaranties and
Investments, so long as no Default or Event of Default shall then exist or would
result therefrom;

         (x)  investments (i) in any equity interests received in satisfaction
or partial satisfaction thereof from financially troubled Account Debtors, and
(ii) constituting deposits, prepayments and other credits to suppliers made in
the ordinary course of business consistent with the past practices of the
Companies;

        (xi)  loans to employees, officers and directors, the proceeds of which
shall be used to purchase equity interests of the Companies; or

       (xii)  other loans to, investments in and guaranties of the Indebtedness
of, a Person, in the ordinary course of business, so long as all such loans,
investments and guaranties from all Companies aggregate not more than the
maximum principal sum of Two Million Five Hundred Thousand Dollars ($2,500,000)
at any time outstanding.

For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment.

        Section 5.12.    Merger and Sale of Assets.    No Company shall merge,
amalgamate or consolidate with any other Person, or sell, lease or transfer or
otherwise dispose of any assets to any Person other than in the ordinary course
of business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist, and unless otherwise prohibited by
the Senior Notes Documents:

        (a)   a Domestic Subsidiary may merge with (i) Borrower (provided that
Borrower shall be the continuing or surviving Person) or (ii) any one or more
Guarantors of Payment (provided that a Guarantor of Payment shall be the
continuing or surviving Person);

        (b)   a Domestic Subsidiary may sell, lease, transfer or otherwise
dispose of any of its assets to (i) Borrower or (ii) any Guarantor of Payment;

        (c)   a Foreign Subsidiary may merge or amalgamate with a Credit Party
provided that a Credit Party shall be the continuing or surviving Person;

        (d)   a Foreign Subsidiary may sell, lease, transfer or otherwise
dispose of any of its assets to a Credit Party;

        (e)   a Foreign Subsidiary may merge or amalgamate with or sell, lease,
transfer or otherwise dispose of any of its assets to any other Foreign
Subsidiary;

        (f)    a Company may sell, lease, transfer or otherwise dispose of any
assets that are obsolete or no longer useful in such Company's business;

        (g)   a Dormant Subsidiary may be, dissolved or otherwise cease to exist
provided that all rights and interest in and to all property, assets and
liabilities of such Dormant Subsidiary are assumed by or transferred to a Credit
Party;

        (h)   a Company may sell, lease or otherwise dispose of any fixed
assets, so long as (i) the proceeds of such Disposition are applied in
accordance with the Indenture and the Intercreditor Agreement, and (ii) as of
the date of such disposition, no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist; and

53

--------------------------------------------------------------------------------



        (i)    a Company may, in addition to any Disposition otherwise permitted
pursuant to this Section 5.12, make Dispositions (including, without limitation,
the sale by Borrower of Kratos Southeast, Inc.), so long as (i) the aggregate
amount of proceeds of all such Dispositions does not exceed Five Million Dollars
($5,000,000), (ii) the consideration received for the property subject to each
such Disposition shall be in an amount at least equal to the fair market value
thereof (determined in good faith by the board of directors of Borrower (or
similar governing body)), (iii) to the extent the property that is subject to
such Disposition constitutes Collateral (other than Indenture Priority
Collateral), the net proceeds of such Disposition are used to acquire inventory,
documents, contracts, accounts, chattel paper, instruments or contract rights in
respect of any service or sales contracts, (iv) to the extent the property that
is subject to such Disposition constitutes Indenture Priority Collateral, the
proceeds of such Disposition are applied in accordance with the Indenture and
the Intercreditor Agreement, and (v) as of the date of such Disposition, no
Default or Event of Default shall then exist or immediately thereafter shall
begin to exist.

        Section 5.13.    Acquisitions.    No Company shall effect an
Acquisition; provided that a Company may effect an Acquisition so long as such
Acquisition meets all of the following requirements:

        (a)   in the case of a merger, amalgamation or other combination
including Borrower, Borrower shall be the surviving entity;

        (b)   in the case of a merger, amalgamation or other combination
including a Credit Party (other than Borrower), a Credit Party shall be the
surviving entity;

        (c)   the business to be acquired shall be similar to the lines of
business of the Companies;

        (d)   the Companies shall be in full compliance with the Loan Documents
both prior to and after giving pro forma effect to such Acquisition;

        (e)   no Default or Event of Default shall exist prior to or, after
giving pro forma effect to such Acquisition, thereafter shall begin to exist;

        (f)    if the Accounts and Inventory acquired in connection with such
Acquisition are proposed to be included in the determination of the Borrowing
Base, Agent shall have conducted a field examination and appraisal of such
Accounts and Inventory to its reasonable satisfaction;

        (g)   Borrower shall have provided to Agent and the Lenders, at least
ten days prior to such Acquisition, historical financial statements of the
target entity and a pro forma financial statement of the Companies accompanied
by a certificate of a Financial Officer showing pro forma compliance with
Section 5.7 hereof, both before and after giving effect to the proposed
Acquisition;

        (h)   such Acquisition is not actively opposed by the board of directors
(or similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired;

        (i)    the target entity or business to be acquired shall not be a
distressed company or have negative EBITDA (a "Distressed Target"), as
determined by Agent in its reasonable credit judgment; provided that, (i) if
Borrower can demonstrate to Agent, to Agent's reasonable satisfaction, that,
after giving pro forma effect to the Acquisition of a Distressed Target (a
"Distressed Acquisition"), such Distressed Target would have positive EBITDA as
a result of identifiable hard cost savings that would be implemented within
ninety (90) days after the date of such Distressed Acquisition, then a Company
may effect such Distressed Acquisition, so long as the aggregate amount of cash
Consideration (exclusive of the issuance of equity) (A) paid for any such
Distressed Acquisition (or related series of Acquisitions) would not exceed Ten
Million Dollars ($10,000,000), and (B) paid for all such Distressed Acquisitions
after the Closing Date would not exceed Twenty Million Dollars ($20,000,000),
and (ii) to the extent any cash Consideration for any such Distressed
Acquisition is funded with the net cash proceeds of an equity offering by
Borrower, the aggregate amount of such net cash proceeds of an

54

--------------------------------------------------------------------------------




equity offering shall be excluded from the calculation of the maximum Dollar
amounts set forth in this subpart (i);

        (j)    the aggregate amount of cash Consideration (exclusive of the
issuance of equity) (i) paid for any such Acquisition (or related series of
Acquisitions), including any Distressed Acquisition, would not exceed Fifty
Million Dollars ($50,000,000), and (ii) paid for all such Acquisitions,
including Distressed Acquisitions, after the Closing Date would not exceed One
Hundred Million Dollars ($100,000,000); provided that, to the extent any cash
Consideration for any such Acquisition is funded with the net cash proceeds of
an equity offering by Borrower, the aggregate amount of such net cash proceeds
of an equity offering shall be excluded from the calculation of the maximum
Dollar amounts set forth in this subpart (j); and

        (k    the Available Liquidity shall be no less than Twenty Million
Dollars ($20,000,000) both before and after giving effect to such Acquisition.

        Section 5.14.    Notice.    

        (a)   Borrower shall cause a Financial Officer to promptly notify Agent
and the Lenders, in writing, whenever:

          (i)  a Default or Event of Default may occur hereunder or any
representation or warranty made in Article VI hereof or elsewhere in this
Agreement or in any Related Writing may for any reason cease in any material
respect to be true and complete;

         (ii)  Borrower learns of a litigation or proceeding against Borrower
before a court, administrative agency or arbitrator that, if successful, might
have a Material Adverse Effect;

        (iii)  Borrower learns that there has occurred or begun to exist any
event, condition or thing that is reasonably likely to have a Material Adverse
Effect; and

        (iv)  Borrower incurs any Indebtedness (i) in reliance upon and pursuant
to the fixed charge covenant test set forth in the Indenture, or (ii) in
reliance upon and pursuant to clause (15) of the definition of "Permitted
Indebtedness" in the Indenture.

        (b)   Borrower shall provide written notice to Agent and the Lenders
contemporaneously with any notice provided to, or received from, the trustee or
the Senior Noteholders under the Senior Notes Indenture or the Senior Notes.

        (c)   Borrower shall provide written notice to Agent and the Lenders
contemporaneously with any "Cure Notice", "Show Cause" or other similar notice
received in connection with a Government Contract or Government Subcontract.

        (d)   Borrower shall promptly notify Agent and the Lenders, in writing,
whenever any Material Contract is terminated prior to scheduled completion or
amended in a manner that would decrease the revenue to be received by any Credit
Party during any fiscal year under such Material Contract by more than
twenty-five percent (25%).

        Section 5.15.    Restricted Payments.    No Company shall make or commit
itself to make any Restricted Payment at any time, except that, to the extent
not otherwise prohibited by the Senior Notes Documents:

        (a)   Borrower may make regularly scheduled payments (in accordance with
the terms of the Senior Notes Documents in effect on the Closing Date) of
principal and interest with respect to Indebtedness owing under the Senior
Notes;

        (b)   Borrower may purchase or prepay the Senior Notes in connection
with the Disposition of any Indenture Priority Collateral of the Companies, so
long as the proceeds of such Disposition are applied in accordance with the
Indenture and the Intercreditor Agreement;

55

--------------------------------------------------------------------------------



        (c)   Borrower may, in addition to any purchase or prepayment permitted
in subsection (b) above, purchase or prepay any Senior Notes, so long as
(i) Borrower is in pro forma compliance with Section 5.7 hereof, both before and
after giving effect to the issuance of such additional Senior Notes, (ii) as of
the date of such purchase or prepayment, no Default or Event of Default shall
then exist or, after giving proforma effect to such payment, thereafter shall
begin to exist, (iii) there are, and will be, no Loans outstanding either
immediately before or after such purchase or prepayment, and (iv) the Available
Liquidity, immediately after such purchase or prepayment is at least Twenty-Five
Million Dollars ($25,000,000);

        (d)   Borrower may make any matching contribution to a 401(k) plan or
pursuant to an employee stock purchase plan; and

        (e)   Borrower may make Capital Distributions, so long as (i) Borrower
is in pro forma compliance with Section 5.7 hereof, both before and after giving
effect to such Capital Distributions, (ii) as of the date of such Capital
Distribution, no Default or Event of Default shall then exist or, after giving
proforma effect to such payment, thereafter shall begin to exist, and (iii) the
Available Liquidity, immediately after such Capital Distribution is at least
Twenty-Five Million Dollars ($25,000,000).

        Section 5.16.    Environmental Compliance.    Each Company shall comply
in all respects with any and all Environmental Laws and Environmental Permits
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise. Borrower shall furnish to Agent and the
Lenders, promptly after receipt thereof, a copy of any notice any Company may
receive from any Governmental Authority or private Person, or otherwise, that
any material litigation or proceeding pertaining to any environmental, health or
safety matter has been filed or is threatened against such Company, any real
property in which such Company holds any interest or any past or present
operation of such Company. No Company shall allow the release or disposal of
hazardous waste, solid waste or other wastes on, under or to any real property
in which any Company holds any ownership interest or performs any of its
operations, in violation of any Environmental Law. As used in this Section 5.16,
"litigation or proceeding" means any demand, claim, notice, suit, suit in equity
action, administrative action, investigation or inquiry whether brought by any
Governmental Authority or private Person, or otherwise. Borrower shall defend,
indemnify and hold Agent and the Lenders harmless against all costs, expenses,
claims, damages, penalties and liabilities of every kind or nature whatsoever
(including attorneys' fees) arising out of or resulting from the noncompliance
of any Company with any Environmental Law. Such indemnification shall survive
any termination of this Agreement.

        Section 5.17.    Affiliate Transactions.    Except as set forth on
Schedule 5.17 hereto, no Company shall, directly or indirectly, enter into or
permit to exist any transaction or series of transactions (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (other than, in the case of
Borrower, any Subsidiary, and in the case of a Subsidiary, Borrower or another
Subsidiary) (each, an "Affiliate Transaction"), other than agreements and
transactions with and payments to officers, directors and shareholders that are
either (a) entered into in the ordinary course of business and not prohibited by
any of the provisions of this Agreement or that are expressly permitted by the
provisions of this Agreement, or (b) entered into outside the ordinary course of
business, approved by the directors or shareholders of Borrower, and not
prohibited by any of the provisions of this Agreement or in violation of any
law, rule or regulation; provided that (i) any such Affiliate Transaction is
entered into in the ordinary course of business and pursuant to the reasonable
requirements of Borrower's or such Subsidiary's business and upon fair and
reasonable terms no less favorable to Borrower or such Subsidiary than would be
obtained in a comparable arm's-length transaction with a Person other than an
Affiliate, (ii) in the event such Affiliate Transaction involves an aggregate
consideration in excess of Five Million Dollars ($5,000,000), the terms of such

56

--------------------------------------------------------------------------------




transaction have been approved by a majority of the members of the Board of
Directors of Borrower and by a majority of the disinterested directors, if any
(and such majority or majorities, as the case may be, determines that such
transaction satisfies the requirements set forth in subpart (i) hereof), and
(iii) in the event such Affiliate Transaction involves an aggregate
consideration in excess of Ten Million Dollars ($10,000,000), Borrower has
received a written opinion from an independent investment banking, accounting or
appraisal firm of nationally recognized standing that such Affiliate Transaction
is either (A) not materially less favorable than those that might reasonably
have been obtained in a comparable transaction at such time on an arm's-length
basis from a Person that is not an Affiliate or (B) fair to Borrower or such
Subsidiary, as the case may be, from a financial point of view.

        Section 5.18.    Use of Proceeds.    Borrower's use of the proceeds of
the Loans shall be for working capital and other general corporate purposes of
the Companies.

        Section 5.19.    Corporate Names and Locations of Collateral.    No
Company shall change its corporate name or its state, province or other
jurisdiction of organization, unless, in each case, such Company shall have
provided Agent and the Lenders with at least thirty (30) days prior written
notice thereof. Borrower shall also provide Agent with at least thirty (30) days
prior written notification of (a) any change in any location where any Company's
Inventory or Equipment is maintained, and any new locations where any Company's
Inventory or Equipment is to be maintained; (b) any change in the location of
the office where any Company's records pertaining to its Accounts are kept;
(c) the location of any new places of business and the changing or closing of
any of its existing places of business; and (d) any change in the location of
any Company's chief executive office. In the event of any of the foregoing or if
deemed appropriate by Agent, Agent is hereby authorized to file new U.C.C.
Financing Statements describing the Collateral and otherwise in form and
substance sufficient for recordation wherever necessary or appropriate, as
determined in Agent's sole discretion, to perfect or continue perfected the
security interest of Agent, for the benefit of the Lenders, in the Collateral.
Borrower shall pay all filing and recording fees and taxes in connection with
the filing or recordation of such U.C.C. Financing Statements and security
interests and shall promptly reimburse Agent therefor if Agent pays the same.
Such amounts shall be Related Expenses hereunder.

        Section 5.20.    Subsidiary Guaranties, Security Documents and Pledge of
Stock or Other Ownership Interest.    

        (a)    Guaranties and Security Documents.    Each Domestic Subsidiary
(that is not a Dormant Subsidiary) created, acquired or held subsequent to the
Closing Date, shall promptly execute and deliver to Agent, for the benefit of
the Lenders, a Guaranty of Payment (or a Guaranty of Payment Joinder) of all of
the Obligations and a Security Agreement (or a Security Agreement Joinder) and
Mortgages, as appropriate, such agreements to be prepared by Agent and in form
and substance acceptable to Agent, along with any such other supporting
documentation, Security Documents, corporate governance and authorization
documents, and an opinion of counsel as may be deemed necessary or advisable by
Agent.

        (b)    Pledge of Stock or Other Ownership Interest.    After the payment
in full of the Indebtedness under the Senior Notes Documents, Borrower shall
promptly deliver to Agent, for the benefit of the Lenders, all of the share
certificates (or other evidence of equity) representing the Pledged Securities
pursuant to the terms of a Pledge Agreement prepared by Agent and executed by
the appropriate Credit Party.

        (c)    Perfection or Registration of Interest in Foreign Shares.    With
respect to any foreign shares pledged to Agent, for the benefit of the Lenders,
at any time after the payment in full of the Indebtedness under the Senior Notes
Documents, Agent shall at all times, in the discretion of Agent or the Required
Lenders, have the right to perfect, at Borrower's cost, payable upon request
therefor (including, without limitation, any foreign counsel, or foreign notary,
filing, registration or similar, fees, costs or expenses), its security interest
in such shares in the respective foreign jurisdiction. Such

57

--------------------------------------------------------------------------------




perfection may include the requirement that the applicable Company promptly
execute and deliver to Agent a separate pledge document (prepared by Agent and
in form and substance satisfactory to Agent), covering such equity interests,
that conforms to the requirements of the applicable foreign jurisdiction,
together with an opinion of local counsel as to the perfection of the security
interest provided for therein, and all other documentation necessary or
desirable to effect the foregoing and to permit Agent to exercise any of its
rights and remedies in respect thereof.

        Section 5.21.    Collateral.    Each Credit Party shall:

        (a)   at all reasonable times allow Agent and the Lenders by or through
any of Agent's officers, agents, employees, attorneys or accountants to
(i) examine, inspect and make extracts from such Credit Party's books and other
records, including, without limitation, the tax returns of such Credit Party,
(ii) arrange for verification of such Credit Party's Accounts, under reasonable
procedures, directly with Account Debtors or by other methods, (iii) examine and
inspect such Credit Party's Inventory and Equipment, wherever located, and
(iv) conduct Inventory appraisals;

        (b)   promptly furnish to Agent or any Lender upon request
(i) additional statements and information with respect to the Collateral, and
all writings and information relating to or evidencing any of such Credit
Party's Accounts (including, without limitation, computer printouts or
typewritten reports listing the mailing addresses of all present Account
Debtors), and (ii) any other writings and information as Agent or such Lender
may request;

        (c)   promptly notify Agent in writing upon the creation of any Accounts
with respect to which the Account Debtor is the United States of America or any
other Governmental Authority, or any business that is located in a foreign
country;

        (d)   promptly notify Agent in writing upon the creation by any Credit
Party of a Deposit Account or Securities Account not listed on Schedule 6.19
hereto, and, prior to or simultaneously with the creation of such Deposit
Account or Securities Account, provide for the execution of a Deposit Account
Control Agreement or Securities Account Control Agreement with respect thereto,
if required by Agent or the Required Lenders; provided that (i) no Deposit
Account Control Agreement shall be required with respect to any Deposit Accounts
of a Credit Party solely used to fund California payroll, (ii) all Deposit
Accounts (other than as set forth in subpart (i) hereof or Section 4.3(e)
hereof) of the Credit Parties shall be maintained with Agent, and (iii) with
respect to any Securities Account opened by a Credit Party within sixty
(60) days after the Closing Date, such Credit Party shall have thirty (30) days
after the opening of such Securities Account to deliver a Securities Account
Control Agreement with respect thereto;

        (e)   promptly notify Agent in writing whenever the Inventory of a
Credit Party, valued in excess (on an aggregate basis for all such Inventory of
all Credit Parties at such location) of Five Hundred Thousand Dollars
($500,000), is located at a location of a third party (other than another
Company) that is not listed on Schedule 6.9 hereto and, except where such
Inventory is located at a location of the United States government, cause to be
executed any Landlord's Waiver, Bailee's Waiver, Processor's Waiver or similar
document or notice that may be required by Agent or the Required Lenders;
provided that at no time shall the aggregate value of Inventory, located at
locations of third parties (other than other Companies) for which an executed
Landlord's Waiver, Bailee's Waiver, Processor's Waiver, or similar document (as
appropriate, in Agent's discretion) has not been received by Agent, exceed One
Million Dollars ($1,000,000).

        (f)    promptly notify Agent in writing of any information that the
Credit Parties have or may receive with respect to the Collateral that might
reasonably be determined to materially and adversely affect the value thereof or
the rights of Agent and the Lenders with respect thereto;

        (g)   maintain such Credit Party's (i) Equipment in good operating
condition and repair, ordinary wear and tear excepted, making all necessary
replacements thereof so that the value and operating

58

--------------------------------------------------------------------------------




efficiency thereof shall at all times be maintained and preserved, (ii) finished
goods Inventory in saleable condition, and (iii) other items of Collateral,
taken as an entirety, in such conditions as is consistent with generally
accepted business practices, ordinary wear and tear excepted;

        (h)   deliver to Agent, to hold as security for the Secured Obligations
all certificated Investment Property owned by a Credit Party, in suitable form
for transfer by delivery, or accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to
Agent, or in the event such Investment Property is in the possession of a
Securities Intermediary or credited to a Securities Account, execute with the
related Securities Intermediary a Securities Account Control Agreement over such
Securities Account in favor of Agent, for the benefit of the Lenders, in form
and substance satisfactory to Agent;

        (i)    provide to Agent, on a quarterly basis (as necessary or as
requested by Agent), a list of any patents, trademarks or copyrights that have
been federally registered by a Credit Party since the last list so delivered,
and provide for the execution of an appropriate Intellectual Property Security
Agreement; and

        (j)    upon request of Agent, promptly take such action and promptly
make, execute and deliver all such additional and further items, deeds,
assurances, instruments and any other writings as Agent may from time to time
deem necessary or appropriate, including, without limitation, chattel paper, to
carry into effect the intention of this Agreement, or so as to completely vest
in and ensure to Agent and the Lenders their respective rights hereunder and in
or to the Collateral.

Borrower hereby authorizes Agent, on behalf of the Lenders, to file U.C.C.
Financing Statements or other appropriate notices with respect to the
Collateral. If certificates of title or applications for title are issued or
outstanding with respect to any of the Inventory or Equipment of Borrower,
Borrower shall, upon request of Agent (but with respect to any Indenture
Priority Collateral, only after payment in full of all Indebtedness owing under
the Senior Notes), (i) execute and deliver to Agent a short form security
agreement, in form and substance satisfactory to Agent, and (ii) deliver such
certificate or application to Agent and cause the interest of Agent, for the
benefit of the Lenders, to be properly noted thereon. Borrower hereby authorizes
Agent or Agent's designated agent (but without obligation by Agent to do so) to
incur Related Expenses (whether prior to, upon, or subsequent to any Default or
Event of Default), and Borrower shall promptly repay, reimburse, and indemnify
Agent and the Lenders for any and all Related Expenses. If Borrower fails to
keep and maintain its Equipment in good operating condition, ordinary wear and
tear excepted, Agent may (but shall not be required to) so maintain or repair
all or any part of Borrower's Equipment and the cost thereof shall be a Related
Expense. All Related Expenses are payable to Agent upon demand therefor; Agent
may, at its option, debit Related Expenses directly to any Deposit Account of a
Credit Party located at Agent.

        Section 5.22.    Government Contracts.    Borrower shall, within the
time period required by Section 5.3(h) hereof, notify Agent in writing whenever
a new Assigned Government Contract comes into existence, and deliver to Agent
(a) an executed Instrument of Assignment, and (b) an executed Notice of
Assignment of Claims. With respect to any Government Contract that is not
already subject to an Instrument of Assignment and a Notice of Assignment of
Claim, at the request of Agent, upon the occurrence of an Event of Default,
Borrower and any other Credit Party shall promptly execute and deliver to Agent
(i) an Instrument of Assignment, and (ii) a Notice of Assignment of Claim. At
the discretion of Agent or the Required Lenders, Agent may file, with the
appropriate Governmental Authority, all Instruments of Assignment and Notices of
Assignment of Claim required to be delivered to Agent under the terms of this
Agreement, if (A) a Default or an Event of Default shall occur, or (B) the
Revolving Credit Availability shall at any time be less than Ten Million Dollars
($10,000,000).

59

--------------------------------------------------------------------------------





        Section 5.23.    Commercial Tort Claims.    If Borrower shall at any
time hold or acquire a Commercial Tort Claim, the recovery from which could
reasonably be expected to exceed One Million Dollars ($1,000,000), Borrower
shall promptly notify Agent thereof in a writing signed by Borrower, that sets
forth the details thereof and grants to Agent (for the benefit of the Lenders) a
Lien thereon and on the Proceeds thereof, all upon the terms of this Agreement,
with such writing to be prepared by and in form and substance reasonably
satisfactory to Agent.

        Section 5.24.    Returns of Inventory.    No Credit Party shall return
any Inventory to a supplier, vendor or other Person, whether for cash, credit or
otherwise, unless (a) such return is in the ordinary course of business; (b) no
Default or Event of Default exists or would result therefrom; (c) Agent is
promptly notified if the aggregate value of all Inventory returned in any month
exceeds Two Million Five Hundred Thousand Dollars ($2,500,000); and (d) any
payment received by such Credit Party for a return is promptly remitted to Agent
for application to the Obligations.

        Section 5.25.    Acquisition, Sale and Maintenance of Inventory.    The
Credit Parties shall take all steps to assure that all Inventory is produced in
accordance with applicable laws, including the Fair Labor Standards Act (29
U.S.C. §§ 206-207). The Credit Parties shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all applicable laws, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.

        Section 5.26.    Property Acquired Subsequent to the Closing Date and
Right to Take Additional Collateral.     Borrower shall provide Agent with
prompt written notice with respect to any real or personal property (other than
in the ordinary course of business and excluding Accounts, Inventory, Equipment
and General Intangibles and other property acquired in the ordinary course of
business or any Investment Property that constitutes securities of a Foreign
Subsidiary not required to be pledged pursuant to this Agreement) acquired by
any Credit Party subsequent to the Closing Date. In addition to any other right
that Agent and the Lenders may have pursuant to this Agreement or otherwise,
upon written request of Agent, whenever made, Borrower shall, and shall cause
each Guarantor of Payment to, grant to Agent, for the benefit of the Lenders, as
additional security for the Secured Obligations, a first (or, in the case of the
Indenture Priority Collateral, so long as the Intercreditor Agreement is in
effect, a second) Lien on any real or personal property of Borrower and each
Guarantor of Payment (other than for leased equipment or equipment subject to a
purchase money security interest in which the lessor or purchase money lender of
such equipment holds a first priority security interest, in which case, Agent
shall have the right to obtain a security interest junior only to such lessor or
purchase money lender), including, without limitation, such property acquired
subsequent to the Closing Date, in which Agent does not have a first (or, in the
case of the Indenture Priority Collateral, so long as the Intercreditor
Agreement is in effect, a second) priority Lien. Borrower agrees that, within
ten days after the date of such written request, to secure all of the Secured
Obligations by delivering to Agent security agreements, intellectual property
security agreements, pledge agreements, mortgages (or deeds of trust, if
applicable) or other documents, instruments or agreements or such thereof as
Agent may require with respect to any of the Credit Parties. Borrower shall pay
all recordation, legal and other expenses in connection therewith.

        Section 5.27.    Restrictive Agreements.    Except as set forth in this
Agreement, Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(a) make, directly or indirectly, any Capital Distribution to Borrower,
(b) make, directly or indirectly, loans or advances or capital contributions to
Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, or (iii) customary
restrictions in security agreements or mortgages securing Indebtedness, or
capital leases,

60

--------------------------------------------------------------------------------




of a Company to the extent such restrictions shall only restrict the transfer of
the property subject to such security agreement, mortgage or lease.

        Section 5.28.    Other Covenants and Provisions.    In the event that
any Company shall enter into, or shall have entered into, any Material
Indebtedness Agreement (including any Material Indebtedness Agreement existing
on the Closing Date), wherein the covenants and defaults contained therein shall
be more restrictive than the covenants and defaults set forth herein, then the
Companies shall immediately be bound hereunder (without further action) by such
more restrictive covenants and defaults with the same force and effect as if
such covenants and defaults were written herein. In addition to the foregoing,
Borrower shall provide prompt written notice to Agent of the creation or
existence of any Material Indebtedness Agreement that has such more restrictive
provisions, and shall, within fifteen (15) days thereafter (if requested by
Agent), execute and deliver to Agent an amendment to this Agreement that
incorporates such more restrictive provisions, with such amendment to be in form
and substance satisfactory to Agent.

        Section 5.29.    Pari Passu Ranking.    The Obligations shall, and
Borrower shall take all necessary action to ensure that the Obligations shall,
at all times, rank at least pari passu in right of payment with the Senior Notes
and all other senior Indebtedness of each Credit Party.

        Section 5.30.    Guaranty Under Material Indebtedness
Agreement.    Notwithstanding anything herein to the contrary, no Company shall
be or become a primary obligor or Guarantor of the Indebtedness incurred
pursuant to the Senior Notes Documents or any other Material Indebtedness
Agreement unless such Company shall also be a Guarantor of Payment under this
Agreement prior to or concurrently therewith.

        Section 5.31.    Senior Notes Documents.    Borrower shall not, without
the prior written consent of Agent and the Required Lenders, (a) amend, restate,
supplement or otherwise modify the Senior Notes Documents to (i) increase the
principal amount outstanding thereunder, unless the amount of such increase
shall be permitted pursuant to Section 5.8 hereof, (ii) change the date of any
principal or interest payment to an earlier date, or (iii) otherwise modify any
provision such that a Default or Event of Default will exist, or (b) allow any
Senior Notes Documents to contain a provision that provides for a cross-default
to this Agreement; provided that the Senior Notes Documents may contain a
provision that provides for cross-acceleration with this Agreement.

        Section 5.32.    Amendment of Organizational Documents.    Without the
prior written consent of Agent, no Credit Party shall (a) amend its
Organizational Documents in any manner adverse to the Lenders, or (b) amend its
Organizational Documents to change its name or state, province or other
jurisdiction of organization.

        Section 5.33.    Fiscal Year of Borrower.    Borrower shall not change
the date of its fiscal year-end without the prior written consent of Agent. As
of the Closing Date, the fiscal year end of Borrower is the Sunday nearest to
December 31 of each year; provided that Borrower may change the date of its
fiscal year end to another date that is within seven days of December 31.

        Section 5.34.    Further Assurances.    Borrower shall, and shall cause
each other Credit Party to, promptly upon request by Agent, or the Required
Lenders through Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments related to the
Collateral as Agent, or the Required Lenders through Agent, may reasonably
require from time to time in order to carry out more effectively the purposes of
the Loan Documents.

61

--------------------------------------------------------------------------------




ARTICLE VI. REPRESENTATIONS AND WARRANTIES


        Section 6.1.    Corporate Existence; Subsidiaries; Foreign
Qualification.    Each Company is duly organized, validly existing, and in good
standing (or comparable concept in the applicable jurisdiction) under the laws
of its state or jurisdiction of incorporation or organization, and is duly
qualified and authorized to do business and is in good standing (or comparable
concept in the applicable jurisdiction) as a foreign entity in the jurisdictions
set forth opposite its name on Schedule 6.1 hereto, which are all of the states
or jurisdictions where the character of its property or its business activities
makes such qualification necessary, except where a failure to so qualify would
not reasonably be expected to have a Material Adverse Effect. Schedule 6.1
hereto sets forth, as of the Closing Date, each Subsidiary of Borrower (and
whether such Subsidiary is a Dormant Subsidiary), its state (or jurisdiction) of
formation, its relationship to Borrower, including the percentage of each class
of stock or other equity interest owned by a Company, each Person that owns the
stock or other equity interest of each Company, the location of its chief
executive office and its principal place of business. Borrower, directly or
indirectly, owns all of the equity interests of each of its Subsidiaries
(excluding directors' qualifying shares and, in the case of Foreign
Subsidiaries, other nominal amounts of shares held by a Person other than a
Company).

        Section 6.2.    Corporate Authority.    Each Credit Party has the right
and power and is duly authorized and empowered to enter into, execute and
deliver the Loan Documents to which it is a party and to perform and observe the
provisions of the Loan Documents. The Loan Documents to which each Credit Party
is a party have been duly authorized and approved by such Credit Party's board
of directors or other governing body, as applicable, and are the valid and
binding obligations of such Credit Party, enforceable against such Credit Party
in accordance with their respective terms. The execution, delivery and
performance of the Loan Documents do not conflict with, result in a breach in
any of the provisions of, constitute a default under, or result in the creation
of a Lien (other than Liens permitted under Section 5.9 hereof) upon any assets
or property of any Company under the provisions of, such Company's
Organizational Documents or any material agreement to which such Company is a
party.

        Section 6.3.    Compliance with Laws and Contracts.    Each Company:

        (a)   holds permits, certificates, licenses, orders, registrations,
franchises, authorizations, and other approvals from any Governmental Authority
necessary for the conduct of its business and is in compliance with all
applicable laws relating thereto, except where the failure to do so would not
have a Material Adverse Effect;

        (b)   is in compliance with all federal, state, local, or foreign
applicable statutes, rules, regulations, and orders including, without
limitation, those relating to environmental protection (except as otherwise
disclosed in the Phase I report delivered to Agent), occupational safety and
health, and equal employment practices, except where the failure to be in
compliance would not have a Material Adverse Effect;

        (c)   is not in violation of or in default under any agreement to which
it is a party or by which its assets are subject or bound, except with respect
to any violation or default that would not have a Material Adverse Effect;

        (d)   has ensured that no Person who owns a controlling interest in a
Company or otherwise controls a Company and no executive officer or director of
Borrower is (i) listed on the Specially Designated Nationals and Blocked Person
List maintained by the Office of Foreign Assets Control ("OFAC"), Department of
the Treasury, or any other similar lists maintained by OFAC pursuant to any
authorizing statute, executive order or regulation, or (ii) a Person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar executive orders;

62

--------------------------------------------------------------------------------



        (e)   is in compliance with all applicable Bank Secrecy Act ("BSA") and
anti-money laundering laws and regulations; and

        (f)    is in compliance with the Patriot Act.

        Section 6.4.    Litigation and Administrative Proceedings.    Except as
disclosed on Schedule 6.4 hereto, there are (a) no lawsuits, actions,
investigations, examinations or other proceedings pending or, to the knowledge
of Borrower, threatened against any Company, or in respect of which any Company
may have any liability, in any court or before or by any Governmental Authority,
arbitration board, or other tribunal that could reasonably be expected to have a
Material Adverse Effect, (b) no orders, writs, injunctions, judgments, or
decrees of any court or Governmental Authority to which any Company is a party
or by which the property or assets of any Company are bound that could
reasonably be expected to have a Material Adverse Effect, and (c) no grievances,
disputes, or controversies outstanding with any union or other organization of
the employees of any Company, or threats of work stoppage, strike, or pending
demands for collective bargaining that could reasonably be expected to have a
Material Adverse Effect.

        Section 6.5.    Title to Assets.    Each Company has good title to and
ownership of all property it purports to own, which property is free and clear
of all Liens, except those permitted under Section 5.9 hereof. As of the Closing
Date, the Companies own the real property listed on Schedule 6.5 hereto.

        Section 6.6.    Liens and Security Interests.    On and after the
Closing Date, except for Liens permitted pursuant to Section 5.9 hereof,
(a) there is and will be no U.C.C. Financing Statement or similar notice of Lien
outstanding covering any personal property of any Company; (b) there is and will
be no mortgage outstanding covering any real property of any Company; and (c) no
real or personal property of any Company is subject to any Lien of any kind.
Agent, for the benefit of the Lenders, upon the filing of the U.C.C. Financing
Statements and taking such other actions necessary to perfect its Lien against
Collateral of the corresponding type as authorized hereunder will have a valid
and enforceable first Lien on the Collateral (or, with respect to the Indenture
Priority Collateral, so long as the Intercreditor Agreement is in effect, a
second lien subject only to the first lien of the Indenture Agent, on behalf of
the Senior Noteholders). No Company has entered into any contract or agreement
(other than a contract or agreement entered into in connection with the purchase
or lease of fixed assets that prohibits Liens on such fixed assets or a contract
or agreement entered into in the ordinary course of business that does not
permit Liens on, or collateral assignment of, the property relating to such
contract or agreement) that exists on or after the Closing Date that would
prohibit Agent or the Lenders from acquiring a Lien on, or a collateral
assignment of, any of the property or assets of any Company.

        Section 6.7.    Tax Returns.    All federal, state, provincial and local
tax returns and other reports required by law to be filed in respect of the
income, business, properties and employees of each Company have been filed and
all taxes, assessments, fees and other governmental charges that are due and
payable have been paid, except as otherwise permitted herein. The provision for
taxes on the books of each Company is adequate for all years not closed by
applicable statutes and for the current fiscal year.

        Section 6.8.    Environmental Laws.    Except as set forth in the
Environmental Disclosure Letter, each Company is in material compliance with all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise. Except as set forth in the
Environmental Disclosure Letter, no litigation or proceeding arising under,
relating to or in connection with any Environmental Law or Environmental Permit
is pending or, to the best knowledge of each Company, threatened, against any
Company, any real property in which any Company holds or

63

--------------------------------------------------------------------------------




has held an interest or any past or present operation of any Company. Except as
set forth in the Environmental Disclosure Letter, no material release,
threatened release or disposal of hazardous waste, solid waste or other wastes
is occurring, or has occurred (other than those that are currently being
remediated in accordance with Environmental Laws), on, under or to any real
property in which any Company holds any interest or performs any of its
operations, in violation of any Environmental Law. As used in this Section 6.8,
"litigation or proceeding" means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any Governmental Authority or private Person, or otherwise.

        Section 6.9.    Locations.    As of the Closing Date, the Companies have
places of business or maintain their Accounts, Inventory and Equipment at the
locations (including third party locations) set forth on Schedule 6.9 hereto,
and each Company's chief executive office is set forth on Schedule 6.9 hereto.
Schedule 6.9 hereto further specifies whether each location, as of the Closing
Date, (a) is owned by the Companies, or (b) is leased by a Company from a third
party, and, if leased by a Company from a third party, if a Landlord's Waiver
has been requested. As of the Closing Date, Schedule 6.9 hereto correctly
identifies the name and address of each third party location where assets of the
Companies are located.

        Section 6.10.    Continued Business.    There exists no actual, pending,
or, to Borrower's knowledge, any threatened termination, cancellation or
limitation of, or any modification or change in the business relationship of any
Company and any customer or supplier, or any group of customers or suppliers,
whose purchases or supplies, individually or in the aggregate, are material to
the business of any Company, and there exists no present condition or state of
facts or circumstances that would have a Material Adverse Effect or prevent a
Company from conducting such business or the transactions contemplated by this
Agreement in substantially the same manner in which it was previously conducted.

        Section 6.11.    Employee Benefits Plans.    

        (a)    US Employee Benefit Plans.    Schedule 6.11 hereto identifies
each ERISA Plan as of the Closing Date. No ERISA Event has occurred or is
expected to occur with respect to an ERISA Plan. Full payment has been made of
all amounts that a Controlled Group member is required, under applicable law or
under the governing documents, to have paid as a contribution to or a benefit
under each ERISA Plan. The liability of each Controlled Group member with
respect to each ERISA Plan has been fully funded based upon reasonable and
proper actuarial assumptions, has been fully insured, or has been fully reserved
for on its financial statements. No changes have occurred or are expected to
occur that would cause a material increase in the cost of providing benefits
under the ERISA Plan. With respect to each ERISA Plan that is intended to be
qualified under Code Section 401(a), (a) the ERISA Plan and any associated trust
operationally comply with the applicable requirements of Code Section 401(a);
(b) the ERISA Plan and any associated trust have been amended to comply with all
such requirements as currently in effect, other than those requirements for
which a retroactive amendment can be made within the "remedial amendment period"
available under Code Section 401(b) (as extended under Treasury Regulations and
other Treasury pronouncements upon which taxpayers may rely); (c) the ERISA Plan
and any associated trust have received a favorable determination letter from the
Internal Revenue Service stating that the ERISA Plan qualifies under Code
Section 401(a), that the associated trust qualifies under Code Section 501(a)
and, if applicable, that any cash or deferred arrangement under the ERISA Plan
qualifies under Code Section 401(k), unless the ERISA Plan was first adopted at
a time for which the above-described "remedial amendment period" has not yet
expired; (d) the ERISA Plan currently satisfies the requirements of Code
Section 410(b), without regard to any retroactive amendment that may be made
within the above-described "remedial amendment period"; and (e) no contribution
made to the ERISA Plan is subject to an excise tax under Code Section 4972. With
respect to any Pension Plan, the "accumulated benefit obligation" of Controlled
Group members with respect to the Pension Plan (as determined in

64

--------------------------------------------------------------------------------




accordance with Statement of Accounting Standards No. 87, "Employers' Accounting
for Pensions") does not exceed the fair market value of Pension Plan assets.

        (b)    Foreign Pension Plan and Benefit Plans.    As of the Closing
Date, Schedule 6.11 hereto lists all Foreign Benefit Plans and Foreign Pension
Plans currently maintained or contributed to by Borrower and any appropriate
Foreign Subsidiaries. The Foreign Pension Plans are duly registered under all
applicable laws which require registration. Borrower and any appropriate Foreign
Subsidiaries have complied with and performed all of its obligations under and
in respect of the Foreign Pension Plans and Foreign Benefit Plans under the
terms thereof, any funding agreements and all applicable laws (including any
fiduciary, funding, investment and administration obligations) except to the
extent as would not reasonably be expected to have a Material Adverse Effect.
All employer and employee payments, contributions or premiums to be remitted,
paid to or in respect of each Foreign Pension Plan or Foreign Benefit Plan have
been paid in a timely fashion in accordance with the terms thereof, any funding
agreement and all applicable laws except to the extent the failure to do so
would not reasonably be expected to have a Material Adverse Effect. There are no
outstanding actions or suits concerning the assets of the Foreign Pension Plans
or the Foreign Benefit Plans. Each of the Foreign Pension Plans is fully funded
on an ongoing basis as required by all laws applicable to such Foreign Pension
Plans (using actuarial methods and assumptions as of the date of the valuations
last filed with the applicable Governmental Authorities and that are consistent
with generally accepted actuarial principles).

        Section 6.12.    Consents or Approvals.    No consent, approval or
authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person is required to be obtained or
completed by any Company in connection with the execution, delivery or
performance of any of the Loan Documents, that has not already been obtained or
completed.

        Section 6.13.    Solvency.    Borrower has received consideration that
is the reasonably equivalent value of the obligations and liabilities that
Borrower has incurred to Agent and the Lenders. Borrower is not insolvent as
defined in any applicable state, federal or relevant foreign statute, nor will
Borrower be rendered insolvent by the execution and delivery of the Loan
Documents to Agent and the Lenders. Borrower is not engaged or about to engage
in any business or transaction for which the assets retained by it are or will
be an unreasonably small amount of capital, taking into consideration the
obligations to Agent and the Lenders incurred hereunder. Borrower does not
intend to, nor does it believe that it will, incur debts beyond its ability to
pay such debts as they mature.

        Section 6.14.    Financial Statements.    The audited Consolidated
financial statements of Borrower, for the fiscal year ended December 27, 2009
and the unaudited Consolidated financial statements of Borrower for the
Quarterly Reporting Period ended March 28, 2010, furnished to Agent and the
Lenders, are true and complete, have been prepared in accordance with GAAP, and
fairly present the financial condition of the Companies as of the dates of such
financial statements and the results of their operations for the periods then
ending. Since the dates of such statements, there has been no material adverse
change in any Company's financial condition, properties or business or any
change in any Company's accounting procedures.

        Section 6.15.    Regulations.    No Company is engaged principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any "margin stock" (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States of America). Neither the granting of any Loan (or any conversion
thereof) or Letter of Credit nor the use of the proceeds of any Loan or Letter
of Credit will violate, or be inconsistent with, the provisions of Regulation T,
U or X or any other Regulation of such Board of Governors.

        Section 6.16.    Material Agreements.    Except as disclosed on
Schedule 6.16 hereto, as of the Closing Date, no Company is a party to any
(a) debt instrument (excluding the Loan Documents); (b) lease

65

--------------------------------------------------------------------------------




(capital, operating or otherwise), whether as lessee or lessor thereunder;
(c) contract, commitment, agreement, or other arrangement involving the purchase
or sale of any inventory by it, or the license of any right to or by it;
(d) contract, commitment, agreement, or other arrangement with any of its
"Affiliates" (as such term is defined in the Exchange Act) other than a Company;
(e) management or employment contract or contract for personal services with any
of its Affiliates that is not otherwise terminable at will or on less than
ninety (90) days' notice without liability; (f) collective bargaining agreement;
or (g) other contract, agreement, understanding, or arrangement with a third
party; that, as to subsections (a) through (g) above, if violated, breached, or
terminated for any reason, would have or would be reasonably expected to have a
Material Adverse Effect.

        Section 6.17.    Intellectual Property.    Each Company owns, or has the
right to use, all of the patents, patent applications, industrial designs,
designs, trademarks, service marks, copyrights and licenses, and rights with
respect to the foregoing, necessary for the conduct of its business without any
known conflict with the rights of others. Schedule 6.17 hereto sets forth all
federally registered patents, trademarks, copyrights, service marks and license
agreements owned by Borrower or any Domestic Subsidiary as of the Closing Date.

        Section 6.18.    Insurance.    Each Company maintains with financially
sound and reputable insurers insurance with coverage and limits as required by
law and as is customary with Persons engaged in the same businesses as the
Companies. Schedule 6.18 hereto sets forth all insurance carried by the
Companies on the Closing Date, setting forth in detail the amount and type of
such insurance.

        Section 6.19.    Deposit and Securities Accounts.    Schedule 6.19
hereto lists all banks, other financial institutions and Securities
Intermediaries at which Borrower or any Domestic Subsidiary maintains Deposit
Accounts or Securities Accounts as of the Closing Date, and Schedule 6.19 hereto
correctly identifies the name, address and telephone number of each such
financial institution or Securities Intermediary, the name in which the account
is held, a description of the purpose of the account, and the complete account
number therefor.

        Section 6.20.    Accurate and Complete Statements.    Neither the Loan
Documents nor any written statement made by any Company in connection with any
of the Loan Documents contains any untrue statement of a material fact or omits
to state a material fact necessary to make the statements contained therein or
in the Loan Documents not misleading. After due inquiry by Borrower, there is no
known fact that any Company has not disclosed to Agent and the Lenders that has
or is likely to have a Material Adverse Effect.

        Section 6.21.    Senior Notes Documents.    No "default" or "event of
default" (as each term is defined in any Senior Notes Document), or event with
which the passage of time or the giving of notice, or both, would cause a
default or event of default, exists, nor will exist immediately after the
granting of any Loan or the issuance of any Letter of Credit under this
Agreement.

        Section 6.22.    Investment Company; Other Restrictions.    No Company
is (a) an "investment company" or a company "controlled" by an "investment
company" within the meaning of the Investment Company Act of 1940, as amended,
or (b) subject to any foreign, federal, state or local statute or regulation
limiting its ability to incur Indebtedness.

        Section 6.23.    Assigned Government Contracts.    Schedule 6.23 hereto
sets forth a true, correct and complete list of all Assigned Government
Contracts in effect on the Closing Date. All such Assigned Government Contracts,
together with any updates provided pursuant to Section 5.3(h) hereof, are in
full force and effect and no defaults currently exist thereunder (other than as
described in Schedule 6.23 hereto or in such updates). Except as set forth in
Schedule 6.23, no Assigned Government Contract (a) contains any provision
permitting reduction or set offs of amounts to be paid thereunder, (b) contains
any provision restricting assignments of sums due thereunder to Agent, or
(c) has been assigned to any other Person.

66

--------------------------------------------------------------------------------





        Section 6.24.    Pledged Notes.    Each Pledged Note constitutes a valid
obligation of the maker thereof, and is enforceable according to its tenor and
free from any defense or offset of any kind. No default has occurred under any
Pledged Note. Each Credit Party has a valid, duly perfected security interest in
and lien on all of the property that serves to secure its Pledged Notes. Each
Credit Party's security interest constitutes the first and only lien upon such
property and, to such Credit Party's knowledge, constitutes the first and only
lien upon such property and, to such Credit Party's knowledge, no other party
claims to have any right, title or interest of any kind in or to such property
other than such Credit Party. No Credit Party has any obligations to make any
further or additional loans or advances to, or purchases of securities from, any
maker with respect to any of the Pledged Notes of such Credit Party. No Pledged
Note of any Credit Party is subject to any defense, offset or counterclaim, nor
have any of the foregoing been asserted or alleged against such Pledgor by any
Person.

        Section 6.25.    Pledged Securities.    

        (a)   Each Credit Party is the legal record and beneficial owner of, and
has good and marketable title to, the Pledged Securities such Credit Party
purports to own, and such Pledged Securities are not subject to any pledge,
lien, mortgage, hypothecation, security interest, charge, option, warrant or
other encumbrance whatsoever, nor to any agreement purporting to grant to any
third party a security interest in the property or assets of such Credit Party
that would include such Pledged Securities, except as permitted pursuant to this
Agreement.

        (b)   All of the Pledged Securities have been duly authorized and
validly issued, and are fully paid and non-assessable.

        (c)   If the Pledged Securities are "restricted securities" within the
meaning of Rule 144, or any amendment thereof, promulgated under the Securities
Act of 1933, as amended, as determined by counsel for any Credit Party, such
Credit Party further represents and warrants that (a) such Credit Party has been
the beneficial owner of the Pledged Securities for a period of at least one year
prior to the date hereof, (b) the full purchase price or other consideration for
the Pledged Securities has been paid or given at least one year prior to the
date hereof, and (c) such Credit Party does not have a short position in or any
put or other option to dispose of any securities of the same class as the
Pledged Securities or any other securities convertible into securities of such
class.

        Section 6.26.    Defaults.    No Default or Event of Default exists
hereunder, nor will any begin to exist immediately after the execution and
delivery hereof.


ARTICLE VII. SECURITY


        Section 7.1.    Security Interest in Collateral.    In consideration of
and as security for the full and complete payment of all of the Secured
Obligations, Borrower hereby grants to Agent, for the benefit of the Lenders, a
security interest in the Collateral.

        Section 7.2.    Cash Management System.    Borrower shall establish and
maintain, until the payment in full of the Secured Obligations and the
termination of the Commitment, the cash management systems described below:

        (a)    Lockbox.    On or before the date specified in Section 4.3(a)
hereof, the Credit Parties shall (i) establish a lockbox arrangement with Agent,
on behalf of the Lenders (one or more lockboxes hereunder collectively referred
to herein as the "Lockbox"), which shall be governed by the Master Agreement,
and, within sixty (60) days after the Closing Date, shall request in writing and
otherwise take such reasonable steps to ensure that all Account Debtors forward
all Collections either (A) directly to the Lockbox, or (B) directly to one or
more Cash Collateral Accounts by wire transfer (if the Credit Parties neglect or
refuse to notify any such Account Debtor to remit all such Collections to the
Lockbox, Agent shall be entitled to make such notification), (ii) hold in trust
for Agent, as

67

--------------------------------------------------------------------------------




fiduciary for Agent, all checks, cash and other items of payment received by the
Credit Parties, and (iii) not commingle any Collections with any other funds or
property of the Credit Parties, but will hold such funds separate and apart in
trust and as fiduciary for Agent until deposit is made into the Cash Collateral
Accounts.

        (b)    Cash Collateral Accounts.    On or before the date specified in
Section 4.3(a) hereof, the Credit Parties shall have established one or more
Cash Collateral Accounts with Agent, on behalf of the Lenders. All Collections
from sales of Inventory and services rendered or from Account Debtors sent to
the Lockbox shall be deposited directly on a daily basis, and in any event no
later than the first Business Day after the date of receipt thereof, into the
Cash Collateral Accounts in the identical form in which such Collections were
made (except for any necessary endorsements) whether by cash or check. All
amounts deposited in the Cash Collateral Accounts from the Lockbox or any other
source shall be under the sole and exclusive control of Agent. The Credit
Parties shall have no interest in or control over such funds. The Cash
Collateral Account shall not be subject to any deduction, set off, banker's lien
or any other right in favor of any Person other than Agent. At all times other
than during a Non-Transfer Period, all amounts deposited in the Cash Collateral
Account shall be deposited into the Operating Accounts on a daily basis.

        (c)    Operating Account.    Borrower shall maintain, in its name, one
or more Operating Accounts with Agent, into which account Agent shall, from time
to time, deposit proceeds of the Revolving Loans made to Borrower for use by the
Companies in accordance with the provisions of Section 5.18 hereof. Unless
otherwise agreed by Agent and Borrower, any Revolving Loan requested by Borrower
and made under this Agreement shall be deposited into the Operating Account.
During a Non- Transfer Period, Borrower shall not accumulate or maintain cash in
the Operating Accounts or payroll or other such accounts, as of any date of
determination, in excess of checks outstanding against the Controlled
Disbursement Account (or Controlled Disbursement Accounts) and other deposit
accounts approved by Agent (such as medical benefit accounts, flexible spending
accounts and automated clearing house accounts) as of that date, and amounts
necessary to meet minimum balance requirements; provided that, notwithstanding
the foregoing, Borrower may maintain cash in the Operating Accounts at any time
there are no Loans outstanding and at all times other than during a Non-Transfer
Period.

        (d)    Controlled Disbursement Accounts.    The Credit Parties shall
maintain, in the name of Borrower, one or more Controlled Disbursement Accounts
with Agent. During any Non-Transfer Period, (i) Borrower shall base its requests
for Revolving Loans on, among other things, the daily balance of the Controlled
Disbursement Account (or Controlled Disbursement Accounts); and (ii) Borrower
shall not, and shall not cause or permit any Company to, maintain cash in any
Controlled Disbursement Account, as of any date of determination, in excess of
checks outstanding against such account as of that date, and amounts necessary
to meet minimum balance requirements.

        (e)    Lockbox and Security Accounts.    The Lockbox established
pursuant to the Lockbox agreement and the Cash Collateral Accounts, the
Operating Accounts and the Controlled Disbursement Accounts shall be Security
Accounts, with all cash, checks and other similar items of payment in such
accounts securing payment of the Secured Obligations.

        (f)    Costs of Collection.    All service charges and costs related to
the establishment and maintenance of the Security Accounts shall be the sole
responsibility of Borrower, whether the same are incurred by Agent or the Credit
Parties. The Credit Parties hereby indemnifies and holds Agent harmless from and
against any loss or damage with respect to any deposits made in the Security
Accounts that are dishonored or returned for any reason. If any deposits are
dishonored or returned unpaid for any reason, Agent, in its sole discretion, may
charge the amount thereof against the Cash Collateral Accounts or any other
Security Account or other Deposit Account of the Credit Parties. Agent shall not
be liable for any loss or damage resulting from any error, omission, failure or

68

--------------------------------------------------------------------------------




negligence on the part of Agent, except losses or damages resulting from Agent's
own gross negligence or willful misconduct, as determined by a final judgment of
a court of competent jurisdiction.

        (g)    Return of Funds.    Upon the payment in full of the Secured
Obligations (other than continuing indemnification obligations) and the
termination of the Commitment hereunder, (i) Agent's security interests and
other rights in funds in the Security Accounts shall terminate, (ii) all rights
to such funds shall revert to the Credit Parties, as applicable, and (iii) Agent
will, at Borrower's expense, take such steps as Borrower may reasonably request
to evidence the termination of such security interests and to effect the return
to the Credit Parties of such funds.

        (h)    Attorney-in-Fact to Endorse Documents.    Agent, or Agent's
designated agent, is hereby constituted and appointed attorney-in-fact for each
Credit Party with authority and power to endorse any and all instruments,
documents, and chattel paper upon the failure of such Credit Party to do so.
Such authority and power, being coupled with an interest, shall be
(i) irrevocable until all of the Secured Obligations are paid, (ii) exercisable
by Agent at any time and without any request upon any Credit Party by Agent to
so endorse, and (iii) exercisable in the name of Agent or any Credit Party. Each
Credit Party hereby waives presentment, demand, notice of dishonor, protest,
notice of protest, and any and all other similar notices with respect thereto,
regardless of the form of any endorsement thereof. Agent shall not be bound or
obligated to take any action to preserve any rights therein against prior
parties thereto.

        Section 7.3.    Collections and Receipt of Proceeds by Agent.    Each
Credit Party hereby constitutes and appoints Agent, or Agent's designated agent,
as Borrower's attorney-in-fact to exercise, at any time, all or any of the
following powers which, being coupled with an interest, shall be irrevocable
until the complete and full payment of all of the Secured Obligations:

        (a)   to receive, retain, acquire, take, endorse, assign, deliver,
accept, and deposit, in the name of Agent or such Credit Party, any and all of
such Credit Party's cash, instruments, chattel paper, documents, Proceeds of
Accounts, Proceeds of Inventory, collection of Accounts, and any other writings
relating to any of the Collateral. Each Credit Party hereby waives presentment,
demand, notice of dishonor, protest, notice of protest, and any and all other
similar notices with respect thereto, regardless of the form of any endorsement
thereof. Agent shall not be bound or obligated to take any action to preserve
any rights therein against prior parties thereto;

        (b)   to transmit to Account Debtors, on any or all of such Credit
Party's Accounts, after the occurrence of an Event of Default, notice of
assignment to Agent, for the benefit of the Lenders, thereof and the security
interest therein, and to request from such Account Debtors at any time, in the
name of Agent or such Credit Party, information concerning Borrower's Accounts
and the amounts owing thereon;

        (c)   after the occurrence of an Event of Default, to transmit to
purchasers of any or all of such Credit Party's Inventory, notice of Agent's
security interest therein, and to request from such purchasers at any time, in
the name of Agent or such Credit Party, information concerning such Credit
Party's Inventory and the amounts owing thereon by such purchasers;

        (d)   after the occurrence of an Event of Default, to notify and require
Account Debtors on such Credit Party's Accounts and purchasers of such Credit
Party's Inventory to make payment of their indebtedness directly to Agent;

        (e)   after the occurrence of an Event of Default, to take or bring, in
the name of Agent or such Credit Party, all steps, actions, suits, or
proceedings deemed by Agent necessary or desirable to effect the receipt,
enforcement, and collection of the Collateral; and

        (f)    to accept all collections in any form relating to the Collateral,
including remittances that may reflect deductions, and to deposit the same into
such Credit Party's Cash Collateral Account or, at the

69

--------------------------------------------------------------------------------




option of Agent, to apply them as a payment against the Loans or any other
Secured Obligations in accordance with this Agreement.

        Section 7.4.    Agent's Authority Under Pledged Notes.    For the better
protection of Agent and the Lenders hereunder, each Credit Party, as
appropriate, has executed (or will execute, with respect to future Pledged
Notes) an appropriate endorsement on (or separate from) each Pledged Note and
has deposited (or will deposit, with respect to future Pledged Notes) such
Pledged Note with Agent, for the benefit of the Lenders. Such Credit Party
irrevocably authorizes and empowers Agent, for the benefit of the Lenders, to,
after the occurrence and during the continuation of an Event of Default, (a) ask
for, demand, collect and receive all payments of principal of and interest on
the Pledged Notes; (b) compromise and settle any dispute arising in respect of
the foregoing; (c) execute and deliver vouchers, receipts and acquittances in
full discharge of the foregoing; (d) exercise, in Agent's discretion, any right,
power or privilege granted to the holder of any Pledged Note by the provisions
thereof including, without limitation, the right to demand security or to waive
any default thereunder; (e) endorse such Credit Party's name to each check or
other writing received by Agent as a payment or other proceeds of or otherwise
in connection with any Pledged Note; (f) enforce delivery and payment of the
principal and/or interest on the Pledged Notes, in each case by suit or
otherwise as Agent may desire; and (g) enforce the security, if any, for the
Pledged Notes by instituting foreclosure proceedings, by conducting public or
other sales or otherwise, and to take all other steps as Agent, in its
discretion, may deem advisable in connection with the forgoing; provided,
however, that nothing contained or implied herein or elsewhere shall obligate
Agent to institute any action, suit or proceeding or to make or do any other act
or thing contemplated by this Section 7.4 or prohibit Agent from settling,
withdrawing or dismissing any action, suit or proceeding or require Agent to
preserve any other right of any kind in respect of the Pledged Notes and the
security, if any, therefor.

        Section 7.5.    Use of Inventory and Equipment.    Until the exercise by
Agent and the Required Lenders of their rights under Article IX hereof, each
Credit Party may (a) retain possession of and use its Inventory and Equipment in
any lawful manner not inconsistent with this Agreement or with the terms,
conditions, or provisions of any policy of insurance thereon; (b) sell or lease
its Inventory in the ordinary course of business or as otherwise permitted by
this Agreement; and (c) use and consume any raw materials or supplies, the use
and consumption of which are necessary in order to carry on such Credit Party's
business.


ARTICLE VIII. EVENTS OF DEFAULT


        Any of the following specified events shall constitute an Event of
Default (each an "Event of Default"):

        Section 8.1.    Payments.    If (a) the interest on any Loan, any
commitment or other fee, or any other Obligation not listed in subpart (b)
hereof, shall not be paid in full when due and payable or within three Business
Days thereafter, or (b) the principal of any Loan or any obligation under any
Letter of Credit shall not be paid in full when due and payable.

        Section 8.2.    Special Covenants.    If any Company shall fail or omit
to perform and observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15, 5.18,
5.21(a), 5.27, 5.28, 5.29, 5.30 or 5.31 hereof.

        Section 8.3.    Other Covenants.    

        (a)   If any Company shall fail or omit to perform and observe
Section 5.3 or 5.4, and that Default shall not have been fully corrected within
five days after the earlier of (i) any Financial Officer of such Company becomes
aware of the occurrence thereof, or (ii) the giving of written notice thereof to
Borrower by Agent that the specified Default is to be remedied.

        (b)   If any Company shall fail or omit to perform or observe any
agreement or other provision (other than those referred to in Section 8.1, 8.2
or 8.3(a) hereof) contained or referred to in this

70

--------------------------------------------------------------------------------




Agreement or any Related Writing that is on such Company's part to be complied
with, and that Default shall not have been fully corrected within fifteen
(15) days after the earlier of (i) any Financial Officer of such Company becomes
aware of the occurrence thereof, or (ii) the giving of written notice thereof to
Borrower by Agent or the Required Lenders that the specified Default is to be
remedied.

        Section 8.4.    Representations and Warranties.    If any
representation, warranty or statement made in or pursuant to this Agreement or
any Related Writing or any other material information furnished by any Company
to Agent or the Lenders, or any thereof, shall be false or erroneous.

        Section 8.5.    Cross Default.    

        (a)   If any Company shall default in the payment of principal or
interest due and owing under any Material Indebtedness Agreement beyond any
period of grace provided with respect thereto or in the performance or
observance of any other agreement, term or condition contained in any agreement
under which such obligation is created, if the effect of such default is to
allow the acceleration of the maturity of such Indebtedness or to permit the
holder thereof to cause such Indebtedness to become due prior to its stated
maturity; or

        (b)   If an "event of default", a "default" or an event with which the
passage of time or the giving of notice, or both, would cause a default or event
of default (other than defaults that have been cured within applicable grace
periods or have otherwise been waived in writing) shall occur under the Senior
Notes Documents.

        Section 8.6.    ERISA Default.    The occurrence of one or more ERISA
Events that (a) the Required Lenders determine could have a Material Adverse
Effect, or (b) results in a Lien on any of the assets of any Company.

        Section 8.7.    Change in Control.    If any Change in Control shall
occur.

        Section 8.8.    Judgments.    There is entered against any Company:

        (a)   a final judgment or order for the payment of money by a court of
competent jurisdiction, that remains unpaid or unstayed and undischarged for a
period (during which execution shall not be effectively stayed) of thirty
(30) days after the date on which the right to appeal has expired, provided that
the aggregate of all such judgments for all such Companies, shall exceed the
lesser of (i) the Revolving Credit Availability, or (ii) Three Million Five
Hundred Thousand Dollars ($3,500,000) (less any amount that will be covered by
the proceeds of insurance and is not subject to dispute by the insurance
provider); or

        (b)   any one or more non-monetary final judgments that are not covered
by insurance, or, if covered by insurance, for which the insurance company has
not agreed to or acknowledged coverage, and that, in either case, the Required
Lenders reasonably determine have, or could be expected to have, individually or
in the aggregate, a Material Adverse Effect and, in either case, (i) enforcement
proceedings are commenced by the prevailing party or any creditor upon such
judgment or order, or (ii) there is a period of three consecutive Business Days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect.

        Section 8.9.    Material Adverse Change.    There shall have occurred
any condition or event that Agent or the Required Lenders determine has or is
reasonably likely to have a Material Adverse Effect.

        Section 8.10.    Security.    If any Lien granted in this Agreement or
any other Loan Document in favor of Agent, for the benefit of the Lenders, shall
be determined to be (a) void, voidable or invalid, or is subordinated or not
otherwise given the priority contemplated by this Agreement and the
Intercreditor Agreement and Borrower (or the appropriate Credit Party) has
failed to promptly execute appropriate documents to correct such matters, or
(b) unperfected as to any material amount of

71

--------------------------------------------------------------------------------




Collateral (as determined by Agent, in its reasonable discretion) and Borrower
(or the appropriate Credit Party) has failed to promptly execute appropriate
documents to correct such matters.

        Section 8.11.    Validity of Loan Documents.    If (a) any material
provision, in the sole opinion of Agent, of any Loan Document shall at any time
cease to be valid, binding and enforceable against any Credit Party; (b) the
validity, binding effect or enforceability of any Loan Document against any
Credit Party shall be contested by any Credit Party; (c) any Credit Party shall
deny that it has any or further liability or obligation under any Loan Document;
or (d) any Loan Document shall be terminated, invalidated or set aside, or be
declared ineffective or inoperative or in any way cease to give or provide to
Agent and the Lenders the benefits purported to be created thereby.

        Section 8.12.    Solvency.    If any Company (other than a Dormant
Subsidiary) shall (a) except as permitted pursuant to Section 5.12 hereof,
discontinue business; (b) generally not pay its debts as such debts become due;
(c) make a general assignment for the benefit of creditors; (d) apply for or
consent to the appointment of an interim receiver, a receiver, a receiver and
manager, an administrator, sequestrator, monitor, a custodian, a trustee, an
interim trustee, liquidator, agent or other similar official of all or a
substantial part of its assets or of such Company; (e) be adjudicated a debtor
or insolvent or have entered against it an order for relief under the Bankruptcy
Code, or under any other bankruptcy insolvency, liquidation, winding-up,
corporate or similar statute or law, foreign, federal, state or provincial, in
any applicable jurisdiction, now or hereafter existing, as any of the foregoing
may be amended from time to time, or other applicable statute for jurisdictions
outside of the United States, as the case may be; (f) file a voluntary petition
under the Bankruptcy Code or seek relief under any bankruptcy or insolvency or
analogous law in any jurisdiction outside of the United States, or file a
proposal or notice of intention to file such petition; (g) have an involuntary
proceeding under the Bankruptcy Code filed against it and the same shall not be
controverted within ten days, or shall continue undismissed for a period of
sixty (60) days from commencement of such proceeding or case; (h) file a
petition, an answer, an application or a proposal seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, or admit (by answer, by default or otherwise) the
material allegations of a petition filed against it in any bankruptcy,
reorganization, insolvency or other proceeding (whether federal, provincial or
state, or, if applicable, other jurisdiction) relating to relief of debtors;
(i) suffer or permit to continue unstayed and in effect for sixty
(60) consecutive days any judgment, decree or order entered by a court of
competent jurisdiction, that approves a petition or an application or a proposal
seeking its reorganization or appoints an interim receiver, a receiver and
manager, an administrator, custodian, trustee, interim trustee or liquidator of
all or a substantial part of its assets, or of such Company; (j) have an
administrative receiver appointed over the whole or substantially the whole of
its assets, or of such Company; (k) have assets, the value of which is less than
its liabilities (taking into account prospective and contingent liabilities, and
rights of contribution from other Persons); or (l) have a moratorium declared in
respect of any of its Indebtedness, or any analogous procedure or step is taken
in any jurisdiction.

72

--------------------------------------------------------------------------------






ARTICLE IX. REMEDIES UPON DEFAULT


        Notwithstanding any contrary provision or inference herein or elsewhere:

        Section 9.1.    Optional Defaults.    If any Event of Default referred
to in Section 8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10 or 8.11 hereof
shall occur, Agent may, with the consent of the Required Lenders, and shall, at
the written request of the Required Lenders, give written notice to Borrower to:

        (a)   terminate the Commitment, if not previously terminated, and,
immediately upon such election, the obligations of the Lenders, and each
thereof, to make any further Loan, and the obligation of the Fronting Lender to
issue any Letter of Credit, immediately shall be terminated; and/or

        (b)   accelerate the maturity of all of the Obligations (if the
Obligations are not already due and payable), whereupon all of the Obligations
shall become and thereafter be immediately due and payable in full without any
presentment or demand and without any further or other notice of any kind, all
of which are hereby waived by Borrower.

        Section 9.2.    Automatic Defaults.    If any Event of Default referred
to in Section 8.12 hereof shall occur:

        (a)   all of the Commitment shall automatically and immediately
terminate, if not previously terminated, and no Lender thereafter shall be under
any obligation to grant any further Loan, nor shall the Fronting Lender be
obligated to issue any Letter of Credit; and

        (b)   the principal of and interest then outstanding on all of the
Loans, and all of the other Obligations, shall thereupon become and thereafter
be immediately due and payable in full (if the Obligations are not already due
and payable), all without any presentment, demand or notice of any kind, which
are hereby waived by Borrower.

        Section 9.3.    Letters of Credit.    If the maturity of the Obligations
shall be accelerated pursuant to Section 9.1 or 9.2 hereof, Borrower shall
immediately deposit with Agent, as security for the obligations of Borrower and
any Guarantor of Payment to reimburse Agent and the Lenders for any then
outstanding Letters of Credit, cash equal to one hundred five percent (105%) of
the sum of the aggregate undrawn balance of any then outstanding Letters of
Credit. Agent and the Lenders are hereby authorized, at their option, to deduct
any and all such amounts from any deposit balances then owing by any Lender (or
any affiliate of such Lender, wherever located) to or for the credit or account
of any Credit Party, as security for the obligations of Borrower and any
Guarantor of Payment to reimburse Agent and the Lenders for any then outstanding
Letters of Credit.

        Section 9.4.    Offsets.    If there shall occur or exist any Event of
Default referred to in Section 8.12 hereof or if the maturity of the Obligations
is accelerated pursuant to Section 9.1 or 9.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by Borrower or a Guarantor
of Payment to such Lender (including, without limitation, any participation
purchased or to be purchased pursuant to Section 2.2(b), 2.2(c) or 9.5 hereof),
whether or not the same shall then have matured, any and all deposit (general or
special) balances and all other indebtedness then held or owing by such Lender
(including, without limitation, by branches and agencies or any affiliate of
such Lender, wherever located) to or for the credit or account of Borrower or
any Guarantor of Payment, all without notice to or demand upon Borrower or any
other Person, all such notices and demands being hereby expressly waived by
Borrower.

        Section 9.5.    Equalization Provisions.    Each Lender agrees with the
other Lenders that if it, at any time, shall obtain any Advantage over the other
Lenders or any thereof in respect of the Obligations (except as to Swing Loans
and Letters of Credit prior to Agent's giving of notice to participate and
except under Article III hereof), it shall purchase from the other Lenders, for
cash and at par, such additional participation in the Obligations as shall be
necessary to nullify the Advantage. If any such

73

--------------------------------------------------------------------------------




Advantage resulting in the purchase of an additional participation as aforesaid
shall be recovered in whole or in part from the Lender receiving the Advantage,
each such purchase shall be rescinded, and the purchase price restored (but
without interest unless the Lender receiving the Advantage is required to pay
interest on the Advantage to the Person recovering the Advantage from such
Lender) ratably to the extent of the recovery. Each Lender further agrees with
the other Lenders that if it at any time shall receive any payment for or on
behalf of Borrower on any Indebtedness owing by Borrower pursuant to this
Agreement (whether by voluntary payment, by realization upon security, by reason
of offset of any deposit or other indebtedness, by counterclaim or cross-action,
by the enforcement of any right under any Loan Document, or otherwise), it will
apply such payment first to any and all Obligations owing by Borrower to that
Lender (including, without limitation, any participation purchased or to be
purchased pursuant to this Section 9.5 or any other section of this Agreement).
Each Credit Party agrees that any Lender so purchasing a participation from the
other Lenders or any thereof pursuant to this Section 9.5 may exercise all of
its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

        Section 9.6.    Collateral.    Agent and the Lenders shall at all times
have the rights and remedies of a secured party under the U.C.C., in addition to
the rights and remedies of a secured party provided elsewhere within this
Agreement, in any other Related Writing executed by Borrower or otherwise
provided in law or equity. Upon the occurrence of an Event of Default and at all
times thereafter, Agent may require Borrower to assemble the Collateral, which
Borrower agrees to do, and make it available to Agent and the Lenders at a
reasonably convenient place to be designated by Agent. Agent may, with or
without notice to or demand upon Borrower and with or without the aid of legal
process, make use of such force as may be necessary to enter any premises where
the Collateral, or any thereof, may be found and to take possession thereof
(including anything found in or on the Collateral that is not specifically
described in this Agreement, each of which findings shall be considered to be an
accession to and a part of the Collateral) and for that purpose may pursue the
Collateral wherever the same may be found, without liability for trespass or
damage caused thereby to Borrower. After any delivery or taking of possession of
the Collateral, or any thereof, pursuant to this Agreement, then, with or
without resort to Borrower personally or any other Person or property, all of
which Borrower hereby waives, and upon such terms and in such manner as Agent
may deem advisable, Agent, in its discretion, may sell, assign, transfer and
deliver any of the Collateral at any time, or from time to time. No prior notice
need be given to Borrower or to any other Person in the case of any sale of
Collateral that Agent determines to be perishable or to be declining speedily in
value or that is customarily sold in any recognized market, but in any other
case Agent shall give Borrower not fewer than ten days prior notice of either
the time and place of any public sale of the Collateral or of the time after
which any private sale or other intended disposition thereof is to be made.
Borrower waives advertisement of any such sale and (except to the extent
specifically required by the preceding sentence) waives notice of any kind in
respect of any such sale. At any such public sale, Agent or the Lenders may
purchase the Collateral, or any part thereof, free from any right of redemption,
all of which rights Borrower hereby waives and releases. After deducting all
Related Expenses, and after paying all claims, if any, secured by Liens having
precedence over this Agreement, Agent may apply the net proceeds of each such
sale to or toward the payment of the Secured Obligations, whether or not then
due, in such order and by such division as Agent, in its sole discretion, may
deem advisable. Any excess, to the extent permitted by law, shall be paid to
Borrower, and Borrower shall remain liable for any deficiency. In addition,
Agent shall at all times have the right to obtain new appraisals of Borrower or
the Collateral, the cost of which shall be paid by Borrower.

        Section 9.7.    Other Remedies.    The remedies in this Article IX are
in addition to, not in limitation of, any other right, power, privilege, or
remedy, either in law, in equity, or otherwise, to which the Lenders may be
entitled. Agent shall exercise the rights under this Article IX and all other
collection

74

--------------------------------------------------------------------------------




efforts on behalf of the Lenders and no Lender shall act independently with
respect thereto, except as otherwise specifically set forth in this Agreement.

        Section 9.8.    Application of Proceeds.    

        (a)    Payments Prior to Exercise of Remedies.    Prior to the exercise
by Agent, on behalf of the Lenders, of remedies under this Agreement or the
other Loan Documents, all monies received by Agent in connection with the
Revolving Credit Commitment shall be applied, unless otherwise required by the
terms of the other Loan Documents or by applicable law, to the Loans and Letters
of Credit, as appropriate; provided that Agent shall have the right at all times
to apply any payment received from Borrower first to the payment of all
obligations (to the extent not paid by Borrower) incurred by Agent pursuant to
Section 11.5 hereof and to the payment of Related Expenses.

        (b)    Payments Subsequent to Exercise of Remedies.    After the
exercise by Agent or the Required Lenders of remedies under this Agreement or
the other Loan Documents, all monies received by Agent shall be applied, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, as follows:

          (i)  first, to the payment of all obligations (to the extent not paid
by Borrower) incurred by Agent pursuant to Section 11.5 hereof and to the
payment of Related Expenses;

         (ii)  second, to the payment pro rata of (A) interest then accrued and
payable on the outstanding Loans, (B) any fees then accrued and payable to
Agent, and (C) any fees then accrued and payable to the Fronting Lender or the
holders of the Letter of Credit Commitment in respect of the Letter of Credit
Exposure;

        (iii)  third, for payment of (A) principal outstanding on the Loans and
the Letter of Credit Exposure, on a pro rata basis to the Lenders, based upon
each such Lender's Commitment Percentage, provided that the amounts payable in
respect of the Letter of Credit Exposure shall be held and applied by Agent as
security for the reimbursement obligations in respect thereof, and, if any
Letter of Credit shall expire without being drawn, then the amount with respect
to such Letter of Credit shall be distributed to the Lenders, on a pro rata
basis in accordance with this subsection (iii), (B) the Indebtedness under any
Hedge Agreement with a Lender, such amount to be based upon the net termination
obligation of Borrower under such Hedge Agreement, and (C) the Bank Product
Obligations owing to Lenders under Bank Product Agreements; with such payment to
be pro rata among (A), (B) and (C) of this subsection (iii); and

        (iv)  finally, any remaining surplus after all of the Secured
Obligations have been paid in full, to Borrower or to whomsoever shall be
lawfully entitled thereto.


ARTICLE X. THE AGENT


        The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent
for the Lenders in respect of this Agreement upon the terms and conditions set
forth elsewhere in this Agreement, and upon the following terms and conditions:

        Section 10.1.    Appointment and Authorization.    Each Lender hereby
irrevocably appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers hereunder as are delegated to Agent by the
terms hereof, together with such powers as are reasonably incidental thereto,
including, without limitation, to execute and deliver the Intercreditor
Agreement on behalf of the Lenders. Neither Agent nor any of its affiliates,
directors, officers, attorneys or employees shall (a) be liable for any action
taken or omitted to be taken by it or them hereunder or in connection herewith,
except for its or their own gross negligence or willful misconduct (as
determined by a court of competent jurisdiction), or be responsible in any
manner to any of the Lenders for the effectiveness, enforceability, genuineness,
validity or due execution of this Agreement or any other Loan Documents,

75

--------------------------------------------------------------------------------




(b) be under any obligation to any Lender to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions hereof or
thereof on the part of Borrower or any other Company, or the financial condition
of Borrower or any other Company, or (c) be liable to any of the Companies for
consequential damages resulting from any breach of contract, tort or other wrong
in connection with the negotiation, documentation, administration or collection
of the Loans or Letters of Credit or any of the Loan Documents. Each Lender, by
becoming a party to this Agreement, agrees to be bound by and subject to the
terms and conditions of the Intercreditor Agreement as if it were an original
party thereto. Notwithstanding any provision to the contrary contained in this
Agreement or in any other Loan Document, Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall Agent have or
be deemed to have any fiduciary relationship with any Lender or participant, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent. Without limiting the generality of the foregoing
sentence, the use of the term "agent" herein and in other Loan Documents with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

        Section 10.2.    Note Holders.    Agent may treat the payee of any Note
as the holder thereof (or, if there is no Note, the holder of the interest as
reflected on the books and records of Agent) until written notice of transfer
shall have been filed with Agent, signed by such payee and in form satisfactory
to Agent.

        Section 10.3.    Consultation With Counsel.    Agent may consult with
legal counsel selected by Agent and shall not be liable for any action taken or
suffered in good faith by Agent in accordance with the opinion of such counsel.

        Section 10.4.    Documents.    Agent shall not be under any duty to
examine into or pass upon the validity, effectiveness, genuineness or value of
any Loan Document or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and Agent
shall be entitled to assume that the same are valid, effective and genuine and
what they purport to be.

        Section 10.5.    Agent and Affiliates.    KeyBank and its affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not Agent hereunder and without notice to or
consent of any Lender. Each Lender acknowledges that, pursuant to such
activities, KeyBank or its affiliates may receive information regarding any
Company or any Affiliate (including information that may be subject to
confidentiality obligations in favor of such Company or such Affiliate) and
acknowledge that Agent shall be under no obligation to provide such information
to other Lenders. With respect to Loans and Letters of Credit (if any), KeyBank
and its affiliates shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though KeyBank were not Agent, and
the terms "Lender" and "Lenders" include KeyBank and its affiliates, to the
extent applicable, in their individual capacities.

        Section 10.6.    Knowledge or Notice of Default.    Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless Agent has received written notice from a Lender or Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a "notice of default". In the event that Agent
receives such a notice, Agent shall give notice thereof to the Lenders. Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that, unless and until Agent shall have
received such

76

--------------------------------------------------------------------------------




directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable, in its discretion, for the protection of the
interests of the Lenders.

        Section 10.7.    Action by Agent.    Subject to the other terms and
conditions hereof, so long as Agent shall be entitled, pursuant to Section 10.6
hereof, to assume that no Default or Event of Default shall have occurred and be
continuing, Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights that may be vested in it by,
or with respect to taking or refraining from taking any action or actions that
it may be able to take under or in respect of, this Agreement. Agent shall incur
no liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that may seem to it to be necessary or desirable in the premises.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent's acting or refraining from acting
hereunder in accordance with the instructions of the Required Lenders.

        Section 10.8.    Release of Collateral or Guarantor of Payment.    In
the event of a transfer of assets permitted by Section 5.12 hereof (or otherwise
permitted pursuant to this Agreement) where the proceeds of such transfer are
applied in accordance with the terms of this Agreement to the extent required to
be so applied, Agent, at the request and expense of Borrower, is hereby
authorized by the Lenders to (a) release such Collateral from this Agreement or
any other Loan Document, (b) release a Guarantor of Payment in connection with
such permitted transfer, and (c) duly assign, transfer and deliver to the
affected Company (without recourse and without any representation or warranty)
such Collateral as is then (or has been) so transferred or released and as may
be in possession of Agent and has not theretofore been released pursuant to this
Agreement.

        Section 10.9.    Delegation of Duties.    Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.

        Section 10.10.    Indemnification of Agent.    The Lenders agree to
indemnify Agent (to the extent not reimbursed by Borrower) ratably, according to
their respective Commitment Percentages, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys' fees and expenses) or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by or asserted
against Agent in its capacity as agent in any way relating to or arising out of
this Agreement or any Loan Document or the Intercreditor Agreement, or any
action taken or omitted by Agent with respect to this Agreement or any Loan
Document, or the Intercreditor Agreement, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys' fees
and expenses) or disbursements resulting from Agent's gross negligence or
willful misconduct as determined by a court of competent jurisdiction, or from
any action taken or omitted by Agent in any capacity other than as agent under
this Agreement, the Intercreditor Agreement or any other Loan Document. No
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section 10.10. The undertaking in this Section 10.10 shall survive repayment of
the Loans, cancellation of the Notes, if any, expiration or termination of the
Letters of Credit, termination of the Commitment, any foreclosure under, or
modification, release or discharge of, any or all of the Loan Documents,
termination of this Agreement and the resignation or replacement of the agent.

77

--------------------------------------------------------------------------------





        Section 10.11.    Successor Agent.    Agent may resign as agent
hereunder by giving not fewer than thirty (30) days prior written notice to
Borrower and the Lenders. If Agent shall resign under this Agreement, then
either (a) the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders (with the consent of Borrower so long as an Event of
Default does not exist and which consent shall not be unreasonably withheld), or
(b) if a successor agent shall not be so appointed and approved within the
thirty (30) day period following Agent's notice to the Lenders of its
resignation, then Agent shall appoint a successor agent that shall serve as
agent until such time as the Required Lenders appoint a successor agent. If no
successor agent has accepted appointment as Agent by the date that is thirty
(30) days following a retiring Agent's notice of resignation, the retiring
Agent's resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. Upon its appointment, such successor agent shall succeed to the rights,
powers and duties as agent, and the term "Agent" means such successor effective
upon its appointment, and the former agent's rights, powers and duties as agent
shall be terminated without any other or further act or deed on the part of such
former agent or any of the parties to this Agreement. After any retiring Agent's
resignation as Agent, the provisions of this Article X shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement and the other Loan Documents.

        Section 10.12.    Fronting Lender.    The Fronting Lender shall act on
behalf of the Lenders with respect to any Letters of Credit issued by the
Fronting Lender and the documents associated therewith. The Fronting Lender
shall have all of the benefits and immunities (a) provided to Agent in this
Article X with respect to any acts taken or omissions suffered by the Fronting
Lender in connection with the Letters of Credit and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term "Agent", as used in this Article X, included the Fronting Lender
with respect to such acts or omissions, and (b) as additionally provided in this
Agreement with respect to the Fronting Lender.

        Section 10.13.    Swing Line Lender.    The Swing Line Lender shall act
on behalf of the Lenders with respect to any Swing Loans. The Swing Line Lender
shall have all of the benefits and immunities (a) provided to Agent in this
Article X with respect to any acts taken or omissions suffered by the Swing Line
Lender in connection with the Swing Loans as fully as if the term "Agent", as
used in this Article X, included the Swing Line Lender with respect to such acts
or omissions, and (b) as additionally provided in this Agreement with respect to
the Swing Line Lender.

        Section 10.14.    Agent May File Proofs of Claim.    In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise, to (i) file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and Agent and their respective agents
and counsel and all other amounts due the Lenders and Agent) allowed in such
judicial proceedings, and (ii) collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same; and
(b) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, and any other amounts due Agent.
Nothing contained herein shall

78

--------------------------------------------------------------------------------




be deemed to authorize Agent to authorize or consent to or accept or adopt on
behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Agent to vote in respect of the claim of any Lender in any such
proceeding.

        Section 10.15.    No Reliance on Agent's Customer Identification
Program.    Each Lender acknowledges and agrees that neither such Lender, nor
any of its affiliates, participants or assignees, may rely on Agent to carry out
such Lender's or its affiliate's, participant's or assignee's customer
identification program, or other obligations required or imposed under or
pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
"CIP Regulations"), or any other anti-terrorism law, including any programs
involving any of the following items relating to or in connection with Borrower,
its Affiliates or agents, the Loan Documents or the transactions hereunder:
(a) any identity verification procedures, (b) any record keeping, (c) any
comparisons with government lists, (d) any customer notices or (e) any other
procedures required under the CIP Regulations or such other laws.

        Section 10.16.    Other Agents.    Agent shall have the continuing right
from time to time to designate one or more Lenders (or its or their affiliates
as "syndication agent", "co-syndication agent", "documentation agent",
"co-documentation agent", "book runner", "lead arranger", "arrangers" or other
designations for purposes hereof, but (a) any such designation shall have no
substantive effect, and (b) any such Lender and its affiliates shall have no
additional powers, duties, responsibilities or liabilities as a result thereof.


ARTICLE XI. MISCELLANEOUS


        Section 11.1.    Lenders' Independent Investigation.    Each Lender, by
its signature to this Agreement, acknowledges and agrees that Agent has made no
representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between
Agent and such Lender. Each Lender represents that it has made and shall
continue to make its own independent investigation of the creditworthiness,
financial condition and affairs of the Companies in connection with the
extension of credit hereunder, and agrees that Agent has no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto (other than such
notices as may be expressly required to be given by Agent to the Lenders
hereunder), whether coming into its possession before the first Credit Event
hereunder or at any time or times thereafter. Each Lender further represents
that it has reviewed each of the Loan Documents, including, but not limited to,
the Intercreditor Agreement.

        Section 11.2.    No Waiver; Cumulative Remedies.    No omission or
course of dealing on the part of Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of Agent) in exercising any right, power or remedy hereunder or
under any of the Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy
hereunder or under any of the Loan Documents. The remedies herein provided are
cumulative and in addition to any other rights, powers or privileges held under
any of the Loan Documents or by operation of law, by contract or otherwise.

        Section 11.3.    Amendments, Waivers and Consents.    

        (a)    General Rule.    No amendment, modification, termination, or
waiver of any provision of any Loan Document nor consent to any variance
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

79

--------------------------------------------------------------------------------



        (b)    Exceptions to the General Rule.    Notwithstanding the provisions
of subsection (a) of this Section 11.3:

          (i)  Requirements.    Subject to subpart (iii) below, no amendment,
modification, waiver or consent shall (A) extend or increase the Commitment of
any Lender without the written consent of such Lender, (B) extend the date
scheduled for payment of any principal (excluding mandatory prepayments) of or
interest on the Loans or any commitment fees payable hereunder without the
written consent of each Lender directly affected thereby, (C) reduce the
principal amount of any Loan, the stated rate of interest thereon (provided that
the institution of the Default Rate or post default interest and a subsequent
removal of the Default Rate or post default interest shall not constitute a
decrease in interest rate pursuant to this Section 11.3), the stated rate of any
commitment fees payable hereunder, the amount of principal to be reimbursed when
a Letter of Credit is drawn, or the stated rate of any Letter of Credit fees
payable for the pro rata benefit of the Lenders, without the consent of each
Lender directly affected thereby (except for periodic adjustments of interest
rates and commitment fees resulting from a change in the Applicable Margin as
provided for in this Agreement), (D) change any percentage voting requirement,
voting rights, or the Required Lenders definition in this Agreement, without the
unanimous consent of the Lenders, (E) release Borrower or any Guarantor of
Payment except in connection with a merger or sale of assets permitted pursuant
to Section 5.12 hereof without the unanimous consent of the Lenders, (F) release
all or substantially all of the Collateral, securing the Secured Obligations,
except as specifically permitted hereunder, without the unanimous consent of the
Lenders, or (G) amend this Section 11.3 or Section 9.5 or 9.8 hereof without the
unanimous consent of the Lenders.

         (ii)  Provisions Relating to Special Rights and Duties.    No provision
of this Agreement affecting Agent in its capacity as such shall be amended,
modified or waived without the consent of Agent. No provision of this Agreement
relating to the rights or duties of the Fronting Lender in its capacity as such
shall be amended, modified or waived without the consent of the Fronting Lender.
No provision of this Agreement relating to the rights or duties of the Swing
Line Lender in its capacity as such shall be amended, modified or waived without
the consent of the Swing Line Lender.

        (c)    Replacement of Non-Consenting Lender.    If, in connection with
any proposed amendment, waiver or consent hereunder, (i) the consent of all
Lenders is required, but only the consent of Required Lenders is obtained, or
(ii) the consent of Required Lenders is required, but the consent of the
Required Lenders is not obtained (any Lender withholding consent as described in
subparts (i) and (ii) hereof being referred to as a "Non-Consenting Lender"),
then, so long as Agent is not the Non-Consenting Lender, Agent may, at the sole
expense of Borrower, upon notice to such Non-Consenting Lender and Borrower,
require such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with the restrictions contained in Section 11.10 hereof) all of its
interests, rights and obligations under this Agreement to an Eligible Transferee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from such Eligible Transferee (to the extent of such outstanding
principal and accrued interest and fees) or Borrower (in the case of all other
amounts, including any breakage compensation under Article III hereof).

        (d)    Generally.    Notice of amendments, waivers or consents ratified
by the Lenders hereunder shall be forwarded by Agent to all of the Lenders. Each
Lender or other holder of a Note, or if there is no Note, the holder of the
interest as reflected on the books and records of Agent (or interest in any Loan
or Letter of Credit) shall be bound by any amendment, waiver or consent obtained
as authorized by this Section 11.3, regardless of its failure to agree thereto.

80

--------------------------------------------------------------------------------



        Section 11.4.    Notices.    All notices, requests, demands and other
communications provided for hereunder shall be in writing and, if to Borrower,
mailed or delivered to it, addressed to it at the address specified on the
signature pages of this Agreement, if to a Lender, mailed or delivered to it,
addressed to the address of such Lender specified on the signature pages of this
Agreement, or, as to each party, at such other address as shall be designated by
such party in a written notice to each of the other parties. All notices,
statements, requests, demands and other communications provided for hereunder
shall be deemed to be given or made when hand delivered, delivered by overnight
courier or two Business Days after being deposited in the mails with postage
prepaid by registered or certified mail, addressed as aforesaid, or sent by
facsimile with telephonic confirmation of receipt (if received during a Business
Day, otherwise the following Business Day). All notices from Borrower to Agent
or the Lenders pursuant to any of the provisions hereof shall not be effective
until received by Agent or the Lenders, as the case may be. For purposes of
Article II hereof, Agent shall be entitled to rely on telephonic instructions
from any person that Agent in good faith believes is an Authorized Officer, and
Borrower shall hold Agent and each Lender harmless from any loss, cost or
expense resulting from any such reliance.

        Section 11.5.    Costs, Expenses and Documentary Taxes.    Borrower
agrees to pay on demand all costs and expenses of Agent and all Related
Expenses, including but not limited to (a) syndication, administration, travel
and out-of-pocket expenses, including but not limited to attorneys' fees and
expenses, of Agent in connection with the preparation, negotiation and closing
of the Loan Documents and the Intercreditor Agreement and the administration of
the Loan Documents and the Intercreditor Agreement, and the collection and
disbursement of all funds hereunder and the other instruments and documents to
be delivered hereunder, (b) extraordinary expenses of Agent in connection with
the administration of the Loan Documents, the Intercreditor Agreement and the
other instruments and documents to be delivered hereunder, and (c) the
reasonable fees and out-of-pocket expenses of special counsel for Agent, with
respect to the foregoing, and of local counsel, if any, who may be retained by
said special counsel with respect thereto. Borrower also agrees to pay on demand
all costs and expenses (including Related Expenses) of Agent and the Lenders,
including reasonable attorneys' fees and expenses, in connection with the
restructuring or enforcement of the Obligations, this Agreement or any Related
Writing, or the Intercreditor Agreement. In addition, Borrower shall pay any and
all stamp, transfer, documentary and other taxes, assessments, charges and fees
payable or determined to be payable in connection with the execution and
delivery of the Loan Documents, the Intercreditor Agreement and the other
instruments and documents to be delivered hereunder, and agrees to hold Agent
and each Lender harmless from and against any and all liabilities with respect
to or resulting from any delay in paying or failure to pay such taxes or fees.
All obligations provided for in this Section 11.5 shall survive any termination
of this Agreement.

        Section 11.6.    Indemnification.    Borrower agrees to defend,
indemnify and hold harmless Agent and the Lenders (and their respective
affiliates, officers, directors, attorneys, agents and employees) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys' fees) or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against Agent or any Lender in connection with any investigative,
administrative or judicial proceeding (whether or not such Lender or Agent shall
be designated a party thereto) or any other claim by any Person relating to or
arising out of any Loan Document the Intercreditor Agreement or any actual or
proposed use of proceeds of the Loans or any of the Obligations, or any
activities of any Company or its Affiliates; provided that no Lender nor Agent
shall have the right to be indemnified under this Section 11.6 for its own (or
its respective affiliates', officers', directors', attorneys', agents' or
employees') gross negligence or willful misconduct, as determined by a court of
competent jurisdiction. All obligations provided for in this Section 11.6 shall
survive any termination of this Agreement.

81

--------------------------------------------------------------------------------



        Section 11.7.    Obligations Several; No Fiduciary Obligations.    The
obligations of the Lenders hereunder are several and not joint. Nothing
contained in this Agreement and no action taken by Agent or the Lenders pursuant
hereto shall be deemed to constitute Agent or the Lenders a partnership,
association, joint venture or other entity. No default by any Lender hereunder
shall excuse the other Lenders from any obligation under this Agreement; but no
Lender shall have or acquire any additional obligation of any kind by reason of
such default. The relationship between Borrower and the Lenders with respect to
the Loan Documents and the Related Writings is and shall be solely that of
debtor and creditors, respectively, and neither Agent nor any Lender shall have
any fiduciary obligation toward any Credit Party with respect to any such
documents or the transactions contemplated thereby.

        Section 11.8.    Execution in Counterparts.    This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, and by facsimile signature, each of which counterparts
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.

        Section 11.9.    Binding Effect; Borrower's Assignment.    This
Agreement shall become effective when it shall have been executed by Borrower,
Agent and each Lender and thereafter shall be binding upon and inure to the
benefit of Borrower, Agent and each of the Lenders and their respective
successors and assigns, except that Borrower shall not have the right to assign
its rights hereunder or any interest herein without the prior written consent of
Agent and all of the Lenders.

        Section 11.10.    Lender Assignments.    

        (a)    Assignments of Commitments.    Each Lender shall have the right
at any time or times to assign to an Eligible Transferee (other than to a Lender
that shall not be in compliance with this Agreement), without recourse, all or a
percentage of all of the following: (i) such Lender's Commitment, (ii) all Loans
made by that Lender, (iii) such Lender's Notes, and (iv) such Lender's interest
in any Letter of Credit or Swing Loan, and any participation purchased pursuant
to Section 2.2(b) or 2.2(c) or Section 9.5 hereof.

        (b)    Prior Consent.    No assignment may be consummated pursuant to
this Section 11.10 without the prior written consent of Borrower and Agent
(other than an assignment by any Lender to any affiliate of such Lender which
affiliate is an Eligible Transferee and either wholly-owned by a Lender or is
wholly-owned by a Person that wholly owns, either directly or indirectly, such
Lender, or to another Lender), which consent of Borrower and Agent shall not be
unreasonably withheld; provided that the consent of Borrower shall not be
required if, at the time of the proposed assignment, any Default or Event of
Default shall then exist. Anything herein to the contrary notwithstanding, any
Lender may at any time make a collateral assignment of all or any portion of its
rights under the Loan Documents to a Federal Reserve Bank, and no such
assignment shall release such assigning Lender from its obligations hereunder.

        (c)    Minimum Amount.    Each such assignment shall be in a minimum
amount of the lesser of One Million Dollars ($1,000,000) of the assignor's
Commitment and interest herein, or the entire amount of the assignor's
Commitment and interest herein.

        (d)    Assignment Fee.    Unless the assignment shall be to an affiliate
of the assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to Agent,
for its own account, an administrative fee of Three Thousand Five Hundred
Dollars ($3,500).

        (e)    Assignment Agreement.    Unless the assignment shall be due to
merger of the assignor or a collateral assignment for regulatory purposes, the
assignor shall (i) cause the assignee to execute and deliver to Borrower and
Agent an Assignment Agreement, and (ii) execute and deliver, or cause the
assignee to execute and deliver, as the case may be, to Agent such additional
amendments, assurances and other writings as Agent may reasonably require.

82

--------------------------------------------------------------------------------



        (f)    Non-U.S. Assignee.    If the assignment is to be made to an
assignee that is organized under the laws of any jurisdiction other than the
United States or any state thereof, the assignor Lender shall cause such
assignee, at least five Business Days prior to the effective date of such
assignment, (i) to represent to the assignor Lender (for the benefit of the
assignor Lender, Agent and Borrower) that under applicable law and treaties no
taxes will be required to be withheld by Agent, Borrower or the assignor with
respect to any payments to be made to such assignee in respect of the Loans
hereunder, (ii) to furnish to the assignor Lender (and, in the case of any
assignee registered in the Register (as defined below), Agent and Borrower)
either U.S. Internal Revenue Service Form W-8ECI, Form W-8IMY or U.S. Internal
Revenue Service Form W-8BEN, as applicable (wherein such assignee claims
entitlement to complete exemption from U.S. federal withholding tax on all
payments hereunder), and (iii) to agree (for the benefit of the assignor, Agent
and Borrower) to provide to the assignor Lender (and, in the case of any
assignee registered in the Register, to Agent and Borrower) a new Form W-8ECI or
Form W-8BEN, as applicable, upon the expiration or obsolescence of any
previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such assignee, and to comply from time to time with all applicable U.S. laws
and regulations with regard to such withholding tax exemption.

        (g)    Deliveries by Borrower.    Upon satisfaction of all applicable
requirements specified in subsections (a) through (f) above, Borrower shall
execute and deliver (i) to Agent, the assignor and the assignee, any consent or
release (of all or a portion of the obligations of the assignor) required to be
delivered by Borrower in connection with the Assignment Agreement, and (ii) to
the assignee, if requested, and the assignor, if applicable, an appropriate Note
or Notes. After delivery of the new Note or Notes, the assignor's Note or Notes,
if any, being replaced shall be returned to Borrower marked "replaced".

        (h)    Effect of Assignment.    Upon satisfaction of all applicable
requirements set forth in subsections (a) through (g) above, and any other
condition contained in this Section 11.10, (i) the assignee shall become and
thereafter be deemed to be a "Lender" for the purposes of this Agreement,
(ii) the assignor shall be released from its obligations hereunder to the extent
that its interest has been assigned, (iii) in the event that the assignor's
entire interest has been assigned, the assignor shall cease to be and thereafter
shall no longer be deemed to be a "Lender" and (iv) the signature pages hereto
and Schedule 1 hereto shall be automatically amended, without further action, to
reflect the result of any such assignment.

        (i)    Agent to Maintain Register.    Agent shall maintain at the
address for notices referred to in Section 11.4 hereof a copy of each Assignment
Agreement delivered to it and a register (the "Register") for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Loans owing to, each Lender from time to time. The entries in the
Register shall be conclusive, in the absence of manifest error, and Borrower,
Agent and the Lenders may treat each Person whose name is recorded in the
Register as the owner of the Loan recorded therein for all purposes of this
Agreement. The Register shall be available for inspection by Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

        Section 11.11.    Sale of Participations.    Any Lender may, in the
ordinary course of its commercial banking business and in accordance with
applicable law, at any time sell participations to one or more Eligible
Transferees (each a "Participant") in all or a portion of its rights or
obligations under this Agreement and the other Loan Documents (including,
without limitation, all or a portion of the Commitment and the Loans and
participations owing to it and the Note, if any, held by it); provided that:

        (a)   any such Lender's obligations under this Agreement and the other
Loan Documents shall remain unchanged;

83

--------------------------------------------------------------------------------



        (b)   such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations;

        (c)   the parties hereto shall continue to deal solely and directly with
such Lender in connection with such Lender's rights and obligations under this
Agreement and each of the other Loan Documents;

        (d)   such Participant shall be bound by the provisions of Section 9.5
hereof, and the Lender selling such participation shall obtain from such
Participant a written confirmation of its agreement to be so bound; and

        (e)   no Participant (unless such Participant is itself a Lender) shall
be entitled to require such Lender to take or refrain from taking action under
this Agreement or under any other Loan Document, except that such Lender may
agree with such Participant that such Lender will not, without such
Participant's consent, take action of the type described as follows:

          (i)  increase the portion of the participation amount of any
Participant over the amount thereof then in effect, or extend the Commitment
Period, without the written consent of each Participant affected thereby; or

         (ii)  reduce the principal amount of or extend the time for any payment
of principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.

Borrower agrees that any Lender that sells participations pursuant to this
Section 11.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of Borrower
shall not increase as a result of such transfer and Borrower shall have no
obligation to any Participant.

        Section 11.12.    Replacement of Affected Lenders.    Each Lender
agrees, that during the time in which any Lender is an Affected Lender, Agent
shall have the right (and Agent shall, if requested by Borrower), at the sole
expense of Borrower, upon notice to such Affected Lender and Borrower, to
require that such Affected Lender assign and delegate, without recourse (in
accordance with the restrictions contained in Section 11.10 hereof), all of its
interests, rights and obligations under this Agreement to an Eligible
Transferee, approved by Borrower (unless an Event of Default shall exist) and
Agent, that shall assume such obligations (which assignee may be another Lender,
if a Lender accepts such assignment); provided that such Affected Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder (recognizing that any Affected Lender may have given up its rights
under this Agreement to receive payment of fees and other amounts pursuant to
Section 2.6(e) or (f) hereof), from such Eligible Transferee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts, including any breakage compensation under Article III
hereof).

        Section 11.13.    Patriot Act Notice.    Each Lender and Agent (for
itself and not on behalf of any other party) hereby notifies the Credit Parties
that, pursuant to the requirements of the Patriot Act, such Lender and Agent are
required to obtain, verify and record information that identifies the Credit
Parties, which information includes the name and address of each of the Credit
Parties and other information that will allow such Lender or Agent, as
applicable, to identify the Credit Parties in accordance with the Patriot Act.
Borrower shall provide, to the extent commercially reasonable, such information
and take such actions as are reasonably requested by Agent or a Lender in order
to assist Agent or such Lender in maintaining compliance with the Patriot Act.

        Section 11.14.    Severability of Provisions; Captions;
Attachments.    Any provision of this Agreement that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective

84

--------------------------------------------------------------------------------




to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. The several captions to sections and
subsections herein are inserted for convenience only and shall be ignored in
interpreting the provisions of this Agreement. Each schedule or exhibit attached
to this Agreement shall be incorporated herein and shall be deemed to be a part
hereof.

        Section 11.15.    Investment Purpose.    Each of the Lenders represents
and warrants to Borrower that it is entering into this Agreement with the
present intention of acquiring any Note issued pursuant hereto (or, if there is
no Note, the interest as reflected on the books and records of Agent) for
investment purposes only and not for the purpose of distribution or resale, it
being understood, however, that each Lender shall at all times retain full
control over the disposition of its assets.

        Section 11.16.    Entire Agreement.    This Agreement, any Note and any
other Loan Document or other agreement, document or instrument attached hereto
or executed on or as of the Closing Date integrate all of the terms and
conditions mentioned herein or incidental hereto and supersede all oral
representations and negotiations and prior writings with respect to the subject
matter hereof.

        Section 11.17.    Confidentiality.    Agent and each Lender shall hold
all Confidential Information in accordance with the customary procedures of
Agent or such Lender for handling confidential information of this nature, and
in accordance with safe and sound banking practices. Notwithstanding the
foregoing, Agent or any Lender may in any event make disclosures of, and furnish
copies of Confidential Information (a) to another agent under this Agreement or
another Lender; (b) when reasonably required by any bona fide transferee or
participant in connection with the contemplated transfer of any Loans or
Commitment or participation therein (provided that each such prospective
transferee or participant shall have an agreement for the benefit of Borrower
with such prospective transferor Lender or participant containing substantially
similar provisions to those contained in this Section 11.17); (c) to the parent
corporation or other affiliates of Agent or such Lender, and to their respective
auditors and attorneys; and (d) as required or requested by any Governmental
Authority or representative thereof, or pursuant to legal process, provided,
that, unless specifically prohibited by applicable law or court order, Agent or
such Lender, as applicable, shall notify the chief financial officer of Borrower
of any request by any Governmental Authority or representative thereof (other
than any such request in connection with an examination of the financial
condition of Agent or such Lender by such Governmental Authority), and of any
other request pursuant to legal process, for disclosure of any such non-public
information prior to disclosure of such Confidential Information. In no event
shall Agent or any Lender be obligated or required to return any materials
furnished by or on behalf of any Company. Borrower hereby agrees that the
failure of Agent or any Lender to comply with the provisions of this
Section 11.17 shall not relieve Borrower of any of the obligations to Agent and
the Lenders under this Agreement and the other Loan Documents.

        Section 11.18.    Limitations on Liability of the Fronting
Lender.    Borrower assumes all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit with respect to its use of
such Letters of Credit. Neither the Fronting Lender nor any of its officers or
directors shall be liable or responsible for (a) the use that may be made of any
Letter of Credit or any acts or omissions of any beneficiary or transferee in
connection therewith; (b) the validity, sufficiency or genuineness of documents,
or of any endorsement thereon, even if such documents should prove to be in any
or all respects invalid, insufficient, fraudulent or forged; (c) payment by the
Fronting Lender against presentation of documents that do not comply with the
terms of a Letter of Credit, including failure of any documents to bear any
reference or adequate reference to such Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit, except that the account party on such Letter of Credit shall have a
claim against the Fronting Lender, and the Fronting Lender shall be liable to
such account party, to the extent of any direct, but not consequential, damages
suffered by such account party that such account party proves were caused by
(i) the Fronting Lender's willful misconduct or gross negligence (as determined
by a court of competent jurisdiction) in

85

--------------------------------------------------------------------------------




determining whether documents presented under a Letter of Credit comply with the
terms of such Letter of Credit, or (ii) the Fronting Lender's willful failure to
make lawful payment under any Letter of Credit after the presentation to it of
documentation strictly complying with the terms and conditions of such Letter of
Credit. In furtherance and not in limitation of the foregoing, the Fronting
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation.

        Section 11.19.    General Limitation of Liability.    No claim may be
made by any Credit Party, any Lender, Agent, the Fronting Lender or any other
Person against Agent, the Fronting Lender, or any other Lender or the
affiliates, directors, officers, employees, attorneys or agents of any of them
for any damages other than actual compensatory damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any of the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and Borrower, each Lender, Agent and the Fronting Lender hereby, to the fullest
extent permitted under applicable law, waive, release and agree not to sue or
counterclaim upon any such claim for any special, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in their favor.

        Section 11.20.    No Duty.    All attorneys, accountants, appraisers,
consultants and other professional persons (including the firms or other
entities on behalf of which any such Person may act) retained by Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of Agent or such Lender, as
the case may be, and shall have no duty of disclosure, duty of loyalty, duty of
care, or other duty or obligation of any type or nature whatsoever to Borrower,
any other Companies, or to any other Person, with respect to any matters within
the scope of such representation or related to their activities in connection
with such representation. Borrower agrees, on behalf of itself and its
Subsidiaries, not to assert any claim or counterclaim against any such persons
with regard to such matters, all such claims and counterclaims, now existing or
hereafter arising, whether known or unknown, foreseen or unforeseeable, being
hereby waived, released and forever discharged.

        Section 11.21.    Legal Representation of Parties.    The Loan Documents
were negotiated by the parties with the benefit of legal representation and any
rule of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

        Section 11.22.    Governing Law; Submission to Jurisdiction.    

        (a)    Governing Law.    This Agreement, each of the Notes and any
Related Writing shall be governed by and construed in accordance with the laws
of the State of New York and the respective rights and obligations of Borrower,
Agent, and the Lenders shall be governed by New York law, without regard to
principles of conflicts of laws.

        (b)    Submission to Jurisdiction.    Borrower hereby irrevocably
submits to the non-exclusive jurisdiction of any New York state or federal court
sitting in New York County, New York, over any action or proceeding arising out
of or relating to this Agreement, the Obligations or any Related Writing, and
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York state or federal court.
Borrower, on behalf of itself and its Subsidiaries, hereby irrevocably waives,
to the fullest extent permitted by law, any objection it may now or hereafter
have to the laying of venue in any action or proceeding in any such court as
well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise. Borrower agrees that a final, non-appealable judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

86

--------------------------------------------------------------------------------



        Section 11.23.    Legend.    Notwithstanding anything herein to the
contrary, the liens and security interests granted to Agent, for the benefit of
the Lenders, pursuant to this Agreement, and the exercise of any right or remedy
by Agent or any Lender hereunder, are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement with respect to lien priority or
rights and remedies in connection with the Common Collateral (as defined in the
Intercreditor Agreement), the terms of the Intercreditor Agreement shall govern.

[Remainder of page left intentionally blank]

87

--------------------------------------------------------------------------------



        JURY TRIAL WAIVER.    TO THE EXTENT PERMITTED BY LAW, BORROWER, AGENT
AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

        IN WITNESS WHEREOF, the parties have executed and delivered this Credit
and Security Agreement as of the date first set forth above.

Address:   4820 Eastgate Mall
San Diego, California 92121
Attention: Legal Department   KRATOS DEFENSE & SECURITY
SOLUTIONS, INC.
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

Deanna H. Lund
Executive Vice President & Chief
Financial Officer

 


Address:

  127 Public Square
Cleveland, Ohio 44114-1306
Attention: Asset Based Lending  

KEYBANK NATIONAL ASSOCIATION,
as Agent and as a Lender



     

By:

 

/s/ John P. Dunn


--------------------------------------------------------------------------------

John P. Dunn
Vice President

Signature Page to
Credit and Security Agreement

--------------------------------------------------------------------------------






SCHEDULE 1


COMMITMENTS OF LENDERS


LENDERS
  COMMITMENT
PERCENTAGE   REVOLVING
CREDIT
COMMITMENT
AMOUNT   MAXIMUM
AMOUNT  

KeyBank National Association

    100 % $ 25,000,000   $ 25,000,000  

Total Commitment Amount

              $ 25,000,000  

S-1

--------------------------------------------------------------------------------






SCHEDULE 2


GUARANTORS OF PAYMENT


        Kratos Commercial Solutions, Inc. (f/k/a Secure Planet, Inc.), a
Delaware corporation

        Kratos Mid-Atlantic, Inc. (f/k/a WFI Delaware Inc.), a Delaware
corporation

        Kratos Southeast, Inc. (f/k/a WFI Georgia Inc.), a Georgia corporation

        Kratos Texas, Inc. (f/k/a WFI Texas, Inc.), a Texas corporation

        WFI NMC Corp., a Delaware corporation

        Kratos Southwest L.P. (f/k/a WFI Southwest LP), a Texas limited
partnership

        SYS, a California corporation


        Ai Metrix, Inc., a Delaware corporation


        Polexis, Inc., a California corporation


        Reality Based IT Services, Ltd., a Maryland corporation


        Shadow I, Inc., a California corporation


        Shadow II, Inc., a California corporation


        Shadow III, Inc., a California corporation


        Digital Fusion, Inc., a Delaware corporation


        Digital Fusion Solutions, Inc., a Florida corporation


        Summit Research Corporation, an Alabama corporation

        Kratos Government Solutions, Inc. (f/k/a WFI Government Services, Inc.),
a Delaware corporation


        Defense Systems, Incorporated, a Virginia corporation


        Haverstick Consulting, Inc., an Indiana corporation


        HGS Holdings, Inc., an Indiana corporation


        DTI Associates, Inc., a Virginia corporation


        Haverstick Government Solutions, Inc., an Ohio corporation

        Rocket Support Services, LLC, an Indiana limited liability company

        JMA Associates, Inc. (d/b/a TLA Associates), a Delaware corporation

        Madison Research Corporation, an Alabama corporation

        Gichner Holdings, Inc., a Delaware corporation

        Gichner Systems Group, Inc., a Delaware corporation

        Gichner Systems International, Inc., a Delaware corporation

        Charleston Marine Containers Inc., a Delaware corporation

        Dallastown Realty I, LLC, a Delaware limited liability company

        Dallastown Realty II, LLC, a Delaware limited liability company

S-2

--------------------------------------------------------------------------------






SCHEDULE 2.2


EXISTING LETTERS OF CREDIT


Beneficiary
  Standby
LC #   Letter of
Credit
Amount   Expiry
Date

Insurance Company of North America et el

  S311059     250,000.00   01/24/11

Safeco Insurance Company of America

 

S313972

   
226,222.00  

09/09/10

Safety National Casualty Corporation

 

S320164

   
600,000.00  

06/13/11

RLI Insurance Company

 

S320672

   
284,196.00  

11/04/10

Amylin Pharmaceuticals, Inc. 

 

S320721

   
71,918.88  

12/06/10

S-3

--------------------------------------------------------------------------------






SCHEDULE 3


BORROWING BASE COMPANIES


Kratos Defense & Security Solutions, Inc.

Kratos Commercial Solutions, Inc. (f/k/a Secure Planet, Inc.), a Delaware
corporation

Kratos Mid-Atlantic, Inc. (f/k/a WFI Delaware Inc.), a Delaware corporation

Kratos Southeast, Inc. (f/k/a WFI Georgia Inc.), a Georgia corporation

Kratos Texas, Inc. (f/k/a WFI Texas, Inc.), a Texas corporation

WFI NMC Corp., a Delaware corporation

Kratos Southwest L.P. (f/k/a WFI Southwest LP), a Texas limited partnership

SYS, a California corporation

Ai Metrix, Inc., a Delaware corporation

Polexis, Inc., a California corporation

Reality Based IT Services, Ltd., a Maryland corporation

Shadow I, Inc., a California corporation

Shadow II, Inc., a California corporation

Shadow III, Inc., a California corporation

Digital Fusion, Inc., a Delaware corporation

Digital Fusion Solutions, Inc., a Florida corporation

Summit Research Corporation, an Alabama corporation

Kratos Government Solutions, Inc. (f/k/a WFI Government Services, Inc.), a
Delaware corporation

Defense Systems, Incorporated, a Virginia corporation

Haverstick Consulting, Inc., an Indiana corporation

HGS Holdings, Inc., an Indiana corporation

DTI Associates, Inc., a Virginia corporation

Haverstick Government Solutions, Inc., an Ohio corporation

Rocket Support Services, LLC, an Indiana limited liability company

JMA Associates, Inc. (d/b/a TLA Associates), a Delaware corporation

Madison Research Corporation, an Alabama corporation

S-4

--------------------------------------------------------------------------------






SCHEDULE 4


PLEDGED SECURITIES


Pledgor
  Issuer   Jurisdiction   Shares   Certificate
Number   Ownership
Percentage

Kratos Defense & Security Solutions, Inc. 

  Kratos Commercial Solutions, Inc.   DE   1,000   0002   100%

Kratos Defense & Security Solutions, Inc. 

 

SYS

 

CA

 

1,000

 

0001

 

100%

Kratos Defense & Security Solutions, Inc. 

 

Digital Fusion, Inc.

 

DE

 

1,000

 

0001

 

100%

Kratos Defense & Security Solutions, Inc. 

 

Kratos Government Solutions, Inc.

 

DE

 

100

 

0002

 

100%

Kratos Defense & Security Solutions, Inc. 

 

Gichner Holdings, Inc.

 

DE

 

16

 

113,125

 

100%
Common
Stock

Kratos Defense & Security Solutions, Inc. 

 

Gichner Holdings, Inc.

 

DE

 

PA-15

 

10,868.75

 

100%
Series A
Preferred
Stock

Kratos Defense & Security Solutions, Inc. 

 

Gichner Holdings, Inc.

 

DE

 

PB-31

 

240,000

 

100%
Series B
Preferred
Stock

Kratos Commercial Solutions, Inc. 

 

Kratos Mid-Atlantic, Inc.

 

DE

 

1,870

 

0017

 

100%

Kratos Commercial Solutions, Inc. 

 

Kratos Southeast, Inc.

 

GA

 

511

 

0011

 

100%

Kratos Commercial Solutions, Inc. 

 

Kratos Texas, Inc.

 

TX

 

10,000

 

0008

 

100%

Kratos Commercial Solutions, Inc. 

 

WFI NMC Corp.

 

DE

 

1,000

 

0005

 

100%

Kratos Texas, Inc. 

 

Kratos Southwest L.P.

 

TX

 

n/a

 

n/a

 

1%

WFI NMC Corp. 

 

Kratos Southwest L.P.

 

TX

 

n/a

 

n/a

 

99%

SYS

 

Ai Metrix, Inc.

 

DE

 

1,000

 

001

 

100%

SYS

 

Polexis, Inc.

 

CA

 

5,000

 

1

 

100%

SYS

 

Reality Based IT Services Ltd.

 

MD

 

10

 

1

 

100%

SYS

 

Shadow I, Inc.

 

CA

 

1,000

 

1

 

100%

SYS

 

Shadow II, Inc.

 

CA

 

1,000

 

1

 

100%

SYS

 

Shadow III, Inc.

 

CA

 

1,000

 

1

 

100%

Digital Fusion, Inc. 

 

Digital Fusion Solutions, Inc.

 

FL

 

3,500,000

 

0007

 

100%

Digital Fusion, Inc. 

 

Summit Research Corporation

 

AL

 

80,000

 

0001

 

100%

Kratos Government Solutions, Inc. 

 

Defense Systems, Incorporated

 

VA

 

3,000

 

0002

 

100%

Kratos Government Solutions, Inc. 

 

Haverstick Consulting, Inc.

 

IN

 

1,000

 

0001

 

100%

Kratos Government Solutions, Inc. 

 

JMA Associates, Inc.

 

DE

 

7,000,000

 

0005

 

100%

S-5

--------------------------------------------------------------------------------



Pledgor
  Issuer   Jurisdiction   Shares   Certificate
Number   Ownership
Percentage

Kratos Government Solutions, Inc. 

 

Madison Research Corporation

 

AL

 

1,000

 

0013

 

100%

Haverstick Consulting, Inc.

 

HGS Holdings, Inc.

 

IN

 

1,000

 

1

 

100%

HGS Holdings, Inc. 

 

DTI Associates, Inc.

 

VA

 

2,000

 

21

 

100%



          1,420   22    



          200   23    



          200   24    



          140   25    



          40   26    

HGS Holdings, Inc. 

 

Haverstick Government Solutions, Inc.

 

OH

 

850

 

2

 

100%

HGS Holdings, Inc. 

 

Rocket Support Services, LLC

 

IN

 

1,000

 

n/a

 

100%

Gichner Holdings, Inc. 

 

Gichner Systems, Inc.

 

DE

 

100

 

1

 

100%

Gichner Holdings, Inc. 

 

Dallastown Realty I, LLC

 

DE

 

n/a

 

n/a

 

100%

Gichner Systems, Inc. 

 

Charleston Marine Containers Inc.

 

DE

 

100

 

2

 

100%

Gichner Systems, Inc. 

 

Gichner Systems International, Inc.

 

DE

 

1,000

 

5

 

100%

Gichner Systems International, Inc. 

 

Gichner Europe Limited

 

U.K.

 

650

 

1

 

100%*



          350   2    

Dallastown Realty I, LLC

 

Dallastown Realty II, LLC

 

DE

 

n/a

 

n/a

 

100%

--------------------------------------------------------------------------------

*100% of non-voting shares and equity interests and 65% of voting shares or
equity interest constitute Pledged Securities

S-6

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF
REVOLVING CREDIT NOTE


$

 

May 19, 2010

        FOR VALUE RECEIVED, the undersigned, KRATOS DEFENSE & SECURITY
SOLUTIONS, INC., a Delaware corporation ("Borrower"), promises to pay, on the
last day of the Commitment Period, as defined in the Credit Agreement (as
hereinafter defined), to the order
of                                    ("Lender") at the main office of KEYBANK
NATIONAL ASSOCIATION, as Agent, as hereinafter defined, 127 Public Square,
Cleveland, Ohio 44114-1306 the principal sum of



 

AND 00/100

 

DOLLARS

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to Borrower pursuant to Section 2.2(a) of
the Credit Agreement, whichever is less, in lawful money of the United States of
America.

        As used herein, "Credit Agreement" means the Credit and Security
Agreement dated as of May 19, 2010, among Borrower, the Lenders, as defined
therein, and KeyBank National Association, as the lead arranger, sole book
runner and administrative agent for the Lenders ("Agent"), as the same may from
time to time be amended, restated or otherwise modified. Each capitalized term
used herein that is defined in the Credit Agreement and not otherwise defined
herein shall have the meaning ascribed to it in the Credit Agreement.

        Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.3(a) of the
Credit Agreement. Such interest shall be payable on each date provided for in
such Section 2.3(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.

        The portions of the principal sum hereof from time to time representing
Base Rate Loans and Eurodollar Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of Borrower under this
Note.

        If this Note shall not be paid at maturity, whether such maturity occurs
by reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

        This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof. Reference is made to the
Credit Agreement for a description of the right of the undersigned to anticipate
payments hereof, the right of the holder hereof to declare this Note due prior
to its stated maturity, and other terms and conditions upon which this Note is
issued.

        Except as expressly provided in the Credit Agreement, Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflicts of laws provisions.

        JURY TRIAL WAIVER.    BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS,
OR ANY THEREOF, ARISING OUT OF, IN CONNECTION

E-1

--------------------------------------------------------------------------------




WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED
THERETO.



  KRATOS DEFENSE & SECURITY
SOLUTIONS, INC.



 

By:

 

--------------------------------------------------------------------------------



  Name:  

--------------------------------------------------------------------------------



  Title:  

--------------------------------------------------------------------------------

E-2

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF
SWING LINE NOTE


 
   
$5,000,000    May 19, 2010

        FOR VALUE RECEIVED, the undersigned, KRATOS DEFENSE & SECURITY
SOLUTIONS, INC., a Delaware corporation ("Borrower"), promises to pay to the
order of KEYBANK NATIONAL ASSOCIATION ("Swing Line Lender") at the main office
of KEYBANK NATIONAL ASSOCIATION, as Agent, as hereinafter defined, 127 Public
Square, Cleveland, Ohio 44114-1306 the principal sum of

 
   
FIVE MILLION AND 00/100   DOLLARS

or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined), made by the Swing Line Lender to
Borrower pursuant to Section 2.2(c) of the Credit Agreement, whichever is less,
in lawful money of the United States of America on the earlier of the last day
of the Commitment Period, as defined in the Credit Agreement, or, with respect
to each Swing Loan, the Swing Loan Maturity Date applicable thereto.

        As used herein, "Credit Agreement" means the Credit and Security
Agreement dated as of May 19, 2010, among Borrower, the Lenders, as defined
therein, and KeyBank National Association, as the lead arranger, sole book
runner and administrative agent for the Lenders ("Agent"), as the same may from
time to time be amended, restated or otherwise modified. Each capitalized term
used herein that is defined in the Credit Agreement and not otherwise defined
herein shall have the meaning ascribed to it in the Credit Agreement.

        Borrower also promises to pay interest on the unpaid principal amount of
each Swing Loan from time to time outstanding, from the date of such Swing Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(b) of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.3(b); provided that interest on any principal portion that is not paid
when due shall be payable on demand.

        The principal sum hereof from time to time and the payments of principal
and interest thereon, shall be shown on the records of Swing Line Lender by such
method as Swing Line Lender may generally employ; provided that failure to make
any such entry shall in no way detract from the obligation of Borrower under
this Note.

        If this Note shall not be paid at maturity, whether such maturity occurs
by reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

        This Note is the Swing Line Note referred to in the Credit Agreement and
is entitled to the benefits thereof. Reference is made to the Credit Agreement
for a description of the right of the undersigned to anticipate payments hereof,
the right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.

        Except as expressly provided in the Credit Agreement, Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflicts of laws provisions.

        JURY TRIAL WAIVER. BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER,

E-3

--------------------------------------------------------------------------------




AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED
THERETO.

    KRATOS DEFENSE & SECURITY
SOLUTIONS, INC.
 
 
By:
 
 


--------------------------------------------------------------------------------

    Name:     


--------------------------------------------------------------------------------

    Title:     


--------------------------------------------------------------------------------

E-4

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF
BORROWING BASE CERTIFICATE


See attached.

E-5

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF
NOTICE OF LOAN


                        , 20        

KeyBank National Association, as Agent
127 Public Square
Cleveland, Ohio 44114-0616
Attention: Asset Based Lending

Ladies and Gentlemen:

        The undersigned, KRATOS DEFENSE & SECURITY SOLUTIONS, INC., a Delaware
corporation ("Borrower"), refers to the Credit and Security Agreement, dated as
of May 19, 2010 ("Credit Agreement", the terms defined therein being used herein
as therein defined), among the undersigned, the Lenders, as defined in the
Credit Agreement, and KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole
book runner and administrative agent for the Lenders ("Agent"), and hereby gives
you notice, pursuant to Section 2.5 of the Credit Agreement that Borrower hereby
requests a Loan (the "Proposed Loan"), and in connection therewith sets forth
below the information relating to the Proposed Loan as required by Section 2.5
of the Credit Agreement:

        (a)   The Business Day of the Proposed Loan is                , 20    .

        (b)   The amount of the Proposed Loan is $                        .

        (c)   The Proposed Loan is to be a Base Rate Loan          / Eurodollar
Loan        / Swing Loan          . (Check one.)

        (d)   If the Proposed Loan is a Eurodollar Loan, the Interest Period
requested is one month        , two months        , three months        , six
months         . (Check one.)

        The undersigned hereby certifies on behalf of Borrower that the
following statements are true on the date hereof, and will be true on the date
of the Proposed Loan:

          (i)  the representations and warranties contained in each Loan
Document are correct, before and after giving effect to the Proposed Loan and
the application of the proceeds therefrom, as though made on and as of such
date;

         (ii)  no event has occurred and is continuing, or would result from
such Proposed Loan, or the application of proceeds therefrom, that constitutes a
Default or Event of Default; and

        (iii)  the conditions set forth in Section 2.5 and Article IV of the
Credit Agreement have been satisfied.

    KRATOS DEFENSE & SECURITY
SOLUTIONS, INC.
 
 
By:
 
 


--------------------------------------------------------------------------------

    Name:     


--------------------------------------------------------------------------------

    Title:     


--------------------------------------------------------------------------------

E-6

--------------------------------------------------------------------------------






EXHIBIT E
FORM OF
COMPLIANCE CERTIFICATE


For the Quarterly Reporting Period ended                    

THE UNDERSIGNED HEREBY CERTIFIES THAT:

        (1)   I am the duly elected [President] or [Chief Financial Officer] of
KRATOS DEFENSE & SECURITY SOLUTIONS, INC., a Delaware corporation ("Borrower");

        (2)   I am familiar with the terms of that certain Credit and Security
Agreement, dated as of May 19, 2010, among Borrower, the lenders from time to
time named on Schedule 1 thereto (together with their respective successors and
assigns, collectively, the "Lenders"), as defined in the Credit Agreement, and
KEYBANK NATIONAL ASSOCIATION, as Agent (as the same may from time to time be
amended, restated or otherwise modified, the "Credit Agreement", the terms
defined therein being used herein as therein defined), and the terms of the
other Loan Documents, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements;

        (3)   The review described in paragraph (2) above did not disclose, and
I have no knowledge of, the existence of any condition or event that constitutes
or constituted a Default or Event of Default, at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate;

        (4)   The representations and warranties made by Borrower contained in
each Loan Document are true and correct as though made on and as of the date
hereof; and

        (5)   Set forth on Attachment I hereto are calculations of the financial
covenants set forth in Sections 5.7 of the Credit Agreement, which calculations
show compliance with the terms thereof.

        IN WITNESS WHEREOF, I have signed this certificate the          day
of                , 20    .

    KRATOS DEFENSE & SECURITY
SOLUTIONS, INC.
 
 
By:
 
 


--------------------------------------------------------------------------------

    Name:     


--------------------------------------------------------------------------------

    Title:     


--------------------------------------------------------------------------------

E-7

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF
ASSIGNMENT AND ACCEPTANCE AGREEMENT


        This Assignment and Acceptance Agreement (this "Assignment Agreement")
between                                    (the "Assignor")
and                                    (the "Assignee") is dated as
of                        , 20      . The parties hereto agree as follows:

        1.    Preliminary Statement.    Assignor is a party to a Credit and
Security Agreement, dated as of May 19, 2010 (as the same may from time to time
be amended, restated or otherwise modified, the "Credit Agreement"), among
KRATOS DEFENSE & SECURITY SOLUTIONS, INC., a Delaware corporation ("Borrower"),
the lenders named on Schedule 1 thereto (together with their respective
successors and assigns, collectively, the "Lenders" and, individually, each a
"Lender"), and KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole book
runner and administrative agent for the Lenders ("Agent"). Capitalized terms
used herein and not otherwise defined herein shall have the meanings attributed
to them in the Credit Agreement.

        2.    Assignment and Assumption.    Assignor hereby sells and assigns to
Assignee, and Assignee hereby purchases and assumes from Assignor, an interest
in and to Assignor's rights and obligations under the Credit Agreement,
effective as of the Assignment Effective Date (as hereinafter defined), equal to
the percentage interest specified on Annex 1 hereto (hereinafter, the "Assigned
Percentage") of Assignor's right, title and interest in and to (a) the
Commitment, (b) any Loan made by Assignor that is outstanding on the Assignment
Effective Date, (c) Assignor's interest in any Letter of Credit outstanding on
the Assignment Effective Date, (d) any Note delivered to Assignor pursuant to
the Credit Agreement, and (e) the Credit Agreement and the other Related
Writings. After giving effect to such sale and assignment and on and after the
Assignment Effective Date, Assignee shall be deemed to have a "Commitment
Percentage" under the Credit Agreement equal to the Commitment Percentage set
forth in subpart II on Annex 1 hereto and an Assigned Amount as set forth on
subpart II of Annex 1 hereto (hereinafter, the "Assigned Amount").

        3.    Assignment Effective Date.    The Assignment Effective Date (the
"Assignment Effective Date") shall be [                                         
       ,                        ] (or such other date agreed to by Agent). On or
prior to the Assignment Effective Date, Assignor shall satisfy the following
conditions:

        (a)   receipt by Agent of this Assignment Agreement, including Annex 1
hereto, properly executed by Assignor and Assignee and accepted and consented to
by Agent and, if necessary pursuant to the provisions of Section 11.10(b) of the
Credit Agreement, by Borrower;

        (b)   receipt by Agent from Assignor of a fee of Three Thousand Five
Hundred Dollars ($3,500), if required by Section 11.10(d) of the Credit
Agreement;

        (c)   receipt by Agent from Assignee of an administrative questionnaire,
or other similar document, which shall include (i) the address for notices under
the Credit Agreement, (ii) the address of its Lending Office, (iii) wire
transfer instructions for delivery of funds by Agent, (iv) and such other
information as Agent shall request; and

        (d)   receipt by Agent from Assignor or Assignee of any other
information required pursuant to Section 11.10 of the Credit Agreement or
otherwise necessary to complete the transaction contemplated hereby.

        4.    Payment Obligations.    In consideration for the sale and
assignment of Loans hereunder, Assignee shall pay to Assignor, on the Assignment
Effective Date, the amount agreed to by Assignee and Assignor. Any interest,
fees and other payments accrued prior to the Assignment Effective Date with
respect to the Assigned Amount shall be for the account of Assignor. Any
interest, fees and other payments accrued on and after the Assignment Effective
Date with respect to the Assigned Amount

E-8

--------------------------------------------------------------------------------




shall be for the account of Assignee. Each of Assignor and Assignee agrees that
it will hold in trust for the other party any interest, fees or other amounts
which it may receive to which the other party is entitled pursuant to the
preceding sentence and to pay the other party any such amounts which it may
receive promptly upon receipt thereof.

        5.    Credit Determination; Limitations on Assignor's
Liability.    Assignee represents and warrants to Assignor, Borrower, Agent and
the Lenders (a) that it is capable of making and has made and shall continue to
make its own credit determinations and analysis based upon such information as
Assignee deemed sufficient to enter into the transaction contemplated hereby and
not based on any statements or representations by Assignor; (b) Assignee
confirms that it meets the requirements to be an assignee as set forth in
Section 11.10 of the Credit Agreement; (c) Assignee confirms that it is able to
fund the Loans and the Letters of Credit as required by the Credit Agreement;
(d) Assignee agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Credit Agreement and the Related
Writings are required to be performed by it as a Lender thereunder; and
(e) Assignee represents that it has reviewed each of the Loan Documents,
including, but not limited to the Intercreditor Agreement and by its signature
to this Assignment Agreement, agrees to be bound by and subject to the terms and
conditions of the Intercreditor Agreement as if it were an original party
thereto. It is understood and agreed that the assignment and assumption
hereunder are made without recourse to Assignor and that Assignor makes no
representation or warranty of any kind to Assignee and shall not be responsible
for (i) the due execution, legality, validity, enforceability, genuineness,
sufficiency or collectability of the Credit Agreement or any Related Writings,
(ii) any representation, warranty or statement made in or in connection with the
Credit Agreement or any of the Related Writings, (iii) the financial condition
or creditworthiness of Borrower or any Guarantor of Payment, (iv) the
performance of or compliance with any of the terms or provisions of the Credit
Agreement or any of the Related Writings, (v) the inspection of any of the
property, books or records of Borrower, or (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or Letters of Credit. Neither Assignor nor any
of its officers, directors, employees, agents or attorneys shall be liable for
any mistake, error of judgment, or action taken or omitted to be taken in
connection with the Loans, the Letters of Credit, the Credit Agreement or the
Related Writings, except for its or their own gross negligence or willful
misconduct. Assignee appoints Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement as are delegated to Agent
by the terms thereof.

        6.    Indemnity.    Assignee agrees to indemnify and hold Assignor
harmless against any and all losses, cost and expenses (including, without
limitation, attorneys' fees) and liabilities incurred by Assignor in connection
with or arising in any manner from Assignee's performance or non-performance of
obligations assumed under this Assignment Agreement.

        7.    Subsequent Assignments.    After the Assignment Effective Date,
Assignee shall have the right, pursuant to Section 11.10 of the Credit
Agreement, to assign the rights which are assigned to Assignee hereunder,
provided that (a) any such subsequent assignment does not violate any of the
terms and conditions of the Credit Agreement, any of the Related Writings, or
any law, rule, regulation, order, writ, judgment, injunction or decree and that
any consent required under the terms of the Credit Agreement or any of the
Related Writings has been obtained, (b) the assignee under such assignment from
Assignee shall agree to assume all of Assignee's obligations hereunder in a
manner satisfactory to Assignor, and (c) Assignee is not thereby released from
any of its obligations to Assignor hereunder.

        8.    Reductions of Aggregate Amount of Commitments.    If any reduction
in the Total Commitment Amount occurs between the date of this Assignment
Agreement and the Assignment Effective Date, the percentage of the Total
Commitment Amount assigned to Assignee shall remain the percentage specified in
Section 1 hereof and the dollar amount of the Commitment of Assignee shall be
recalculated based on the reduced Total Commitment Amount.

E-9

--------------------------------------------------------------------------------



        9.    Acceptance of Agent; Notice by Assignor.    This Assignment
Agreement is conditioned upon the acceptance and consent of Agent and, if
necessary pursuant to Section 11.10 of the Credit Agreement, upon the acceptance
and consent of Borrower; provided that the execution of this Assignment
Agreement by Agent and, if necessary, by Borrower is evidence of such acceptance
and consent.

        10.    Entire Agreement.    This Assignment Agreement embodies the
entire agreement and understanding between the parties hereto and supersedes all
prior agreements and understandings between the parties hereto relating to the
subject matter hereof.

        11.    Governing Law.    This Assignment Agreement shall be governed by
the laws of the State of Ohio, without regard to conflicts of laws.

        12.    Notices.    Notices shall be given under this Assignment
Agreement in the manner set forth in the Credit Agreement. For the purpose
hereof, the addresses of the parties hereto (until notice of a change is
delivered) shall be the address set forth under each party's name on the
signature pages hereof.

        13.    Counterparts.    This Assignment Agreement may be executed in any
number of counterparts, by different parties hereto in separate counterparts and
by facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

[Remainder of page intentionally left blank.]

E-10

--------------------------------------------------------------------------------



        14.   JURY TRIAL WAIVER.    EACH OF THE UNDERSIGNED, TO THE EXTENT
PERMITTED BY LAW, WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT, ANY OF
THE LENDERS, AND BORROWER, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS INSTRUMENT OR ANY NOTE OR OTHER AGREEMENT, INSTRUMENT OR
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR THE TRANSACTIONS
RELATED HERETO.

        IN WITNESS WHEREOF, the parties hereto have executed this Assignment
Agreement by their duly authorized officers as of the date first above written.



              ASSIGNOR:

Address:

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


 
 




--------------------------------------------------------------------------------


 
 
 
 
 
 



 

Attn:

 

--------------------------------------------------------------------------------

      By:  

--------------------------------------------------------------------------------



 

Phone:

 

--------------------------------------------------------------------------------

      Name:  

--------------------------------------------------------------------------------



 

Fax:

 

--------------------------------------------------------------------------------

      Title:  

--------------------------------------------------------------------------------



             

ASSIGNEE:

Address:

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


 
 




--------------------------------------------------------------------------------


 
 
 
 
 
 



 

Attn:

 

--------------------------------------------------------------------------------

      By:  

--------------------------------------------------------------------------------



 

Phone:

 

--------------------------------------------------------------------------------

      Name:  

--------------------------------------------------------------------------------



 

Fax:

 

--------------------------------------------------------------------------------

      Title:  

--------------------------------------------------------------------------------

Accepted and Consented to this            day
of            , 20      :

     

Accepted and Consented to this            day
of                        , 20      :

KEYBANK NATIONAL ASSOCIATION,
as Agent

     

KRATOS DEFENSE & SECURITY
SOLUTIONS, INC., as Borrower

By:

 

--------------------------------------------------------------------------------

     

By:

 

--------------------------------------------------------------------------------

Name:

 

--------------------------------------------------------------------------------

      Name:  

--------------------------------------------------------------------------------

Title:

 

--------------------------------------------------------------------------------

      Title:  

--------------------------------------------------------------------------------

E-11

--------------------------------------------------------------------------------






ANNEX 1
TO
ASSIGNMENT AND ACCEPTANCE AGREEMENT


        On and after the Assignment Effective Date, after giving effect to all
other assignments being made by Assignor on the Assignment Effective Date, the
Commitment of Assignee, and, if this is less than an assignment of all of
Assignor's interest, Assignor, shall be as follows:

I.

 

INTEREST BEING ASSIGNED TO ASSIGNEE

       



 

Commitment Percentage of Revolving Credit Commitment

   
            
%



 

Assigned Amount

 
$
              

II.

 

ASSIGNEE'S COMMITMENT (as of the Assignment Effective Date)

       



 

Commitment Percentage of Revolving Credit Commitment

   
            
%



 

Assignee's Revolving Credit Commitment amount

 
$
              

III.

 

ASSIGNOR'S COMMITMENT (as of the Assignment Effective Date)

       



 

Commitment Percentage of Revolving Credit Commitment

   
            
%



 

Assignor's remaining Revolving Credit Commitment amount

 
$
              

E-12

--------------------------------------------------------------------------------






EXHIBIT G
FORM OF
INSTRUMENT OF ASSIGNMENT


ASSIGNMENT OF CLAIMS
[Contract Number]


        FOR VALUE RECEIVED, the receipt and sufficiency of which is hereby
acknowledged, [Company] (the "Company"), does hereby assign, transfer and set
over to KeyBank National Association, as the administrative agent ("Agent") for
the lenders under that certain Credit Agreement, dated as May 19, 2010 (as the
same may from time to time be amended, restated or otherwise modified, the
"Credit Agreement"), by and among Kratos Defense & Security Solutions, Inc.
("Borrower"), Agent, and the lenders party thereto, all its right, title and
interest in and to all payments due under the Contract Number [Contract Number]
(the "Contract") payable by [Customer] to the Company pursuant to the Contract.

        IN WITNESS WHEREOF, the Company has caused this Assignment of Claims to
be executed by its duly authorized officer this        day of                ,
20    .

    [Company]
 
 
By:
 
 


--------------------------------------------------------------------------------

    Name:     


--------------------------------------------------------------------------------

    Title:     


--------------------------------------------------------------------------------

        I, [                        ], in my capacity as the [Secretary] of
[Company], do hereby certify that [                    ] is the duly elected
[                ] of [Company] and that the signature set forth opposite
[her][his] name above is [her][his] genuine signature.

    By:     


--------------------------------------------------------------------------------

    Name:    


--------------------------------------------------------------------------------

    Title:     


--------------------------------------------------------------------------------

E-13

--------------------------------------------------------------------------------






EXHIBIT H
FORM OF
NOTICE OF ASSIGNMENT OF CLAIMS


TO:   [Contract Officer]     [Customer]     [Contract Officer Contact]

        This is in reference to Contract No. [Contract Number], dated [Contract
Date], entered into between [Company] [Company Address] and [Customer] [Contract
Officer Contact], for [Contract Description].

        Moneys due or to become due under the contract described above have been
assigned to the undersigned under the provisions of the Assignment of Claims Act
of 1940, as amended, 31 U.S.C. 3727, 41 U.S.C. 15.

        A true copy of the instrument of assignment executed by the Contractor
on                            , is attached to the original notice.

        Payments due or to become due under this contract should be made to the
undersigned assignee.

        Please return to the undersigned the three enclosed copies of this
notice with appropriate notations showing the date and hour of receipt, and
signed by the person acknowledging receipt on behalf of the addressee.



     

Very truly yours,

Address:

 

127 Public Square
Cleveland, Ohio 44114-1306
Attention: Asset Based Lending

 

KEYBANK NATIONAL ASSOCIATION,
as Agent



     

By:

 

  


--------------------------------------------------------------------------------



     

Name:

   


--------------------------------------------------------------------------------



     

Title:

    


--------------------------------------------------------------------------------

E-14

--------------------------------------------------------------------------------




Acknowledgement


        Receipt is acknowledged of the above notice and of a copy of the
instrument of assignment. They were received at                (a.m.) (p.m.)
on                            , 20    .

  


--------------------------------------------------------------------------------

    [signature]    
 


--------------------------------------------------------------------------------


 
  [title]    
  


--------------------------------------------------------------------------------


 
  On behalf of    
 


--------------------------------------------------------------------------------


 
  [name of addressee of this notice]    

E-15

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5



TABLE OF CONTENTS
WITNESSETH
ARTICLE I. DEFINITIONS
ARTICLE II. AMOUNT AND TERMS OF CREDIT
ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES
ARTICLE IV. CONDITIONS PRECEDENT
ARTICLE V. COVENANTS
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
ARTICLE VII. SECURITY
ARTICLE VIII. EVENTS OF DEFAULT
ARTICLE IX. REMEDIES UPON DEFAULT
ARTICLE X. THE AGENT
ARTICLE XI. MISCELLANEOUS
SCHEDULE 1
COMMITMENTS OF LENDERS
SCHEDULE 2
GUARANTORS OF PAYMENT
SCHEDULE 2.2
EXISTING LETTERS OF CREDIT
SCHEDULE 3
BORROWING BASE COMPANIES
SCHEDULE 4
PLEDGED SECURITIES
EXHIBIT A FORM OF REVOLVING CREDIT NOTE
EXHIBIT B FORM OF SWING LINE NOTE
EXHIBIT C FORM OF BORROWING BASE CERTIFICATE
EXHIBIT D FORM OF NOTICE OF LOAN
EXHIBIT E FORM OF COMPLIANCE CERTIFICATE
EXHIBIT F FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE AGREEMENT
EXHIBIT G FORM OF INSTRUMENT OF ASSIGNMENT
ASSIGNMENT OF CLAIMS [Contract Number]
EXHIBIT H FORM OF NOTICE OF ASSIGNMENT OF CLAIMS
Acknowledgement
